Exhibit 10.3

EXECUTION VERSION

 

 

 

MONACO SPINCO INC.

as Issuer,

and the Guarantors named herein

6.75% Senior Notes due 2020

 

 

INDENTURE

Dated as of April 30, 2012

 

 

Wells Fargo Bank, National Association,

as Trustee

 

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture Act Section    Indenture Section 310(a)    7.10       (a)(1)   
7.10       (a)(2)    7.10       (a)(3)    N.A.       (a)(4)    N.A.       (a)(5)
   7.10       (b)    7.08(e); 7.10       (c)    N.A. 311(a)    7.11       (b)   
7.11       (c)    N.A. 312(a)    2.06       (b)    13.03       (c)    13.03
313(a)    7.06       (b)    7.06       (b)(1)    N.A.       (b)(2)    7.06
      (c)    7.06; 13.02(b)       (d)    7.06 314(a)(4)    4.09(a); 13.05
      (b)    N.A.       (b)(2)    N.A.       (c)(1)    13.04       (c)(2)   
13.04       (c)(3)    N.A.       (d)    N.A.       (e)    13.05       (f)   
N.A. 315(a)    N.A.       (b)    7.05       (c)    7.01(a)       (d)    7.01(c)
      (e)    6.11 316(a)    N.A.       (a)(1)(A)    6.05       (a)(1)(B)    6.04
      (a)(2)    N.A.       (b)    6.07       (c)    13.18(d) 317(a)(1)    6.08
      (a)(2)    6.09       (b)    2.05 318(a)    13.01       (b)    N.A.
      (c)    13.01

 

* N.A. means not applicable.

This Cross-Reference Table shall not, for any purposes, be deemed to be part of
this Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE ONE    DEFINITIONS AND INCORPORATION    BY REFERENCE   

Section 1.01

 

Definitions

     1   

Section 1.02

 

Other Definitions

     35   

Section 1.03

 

Incorporation by Reference of Trust Indenture Act

     36   

Section 1.04

 

Rules of Construction

     36    ARTICLE TWO    THE NOTES   

Section 2.01

 

Amount of Notes; Additional Notes

     37   

Section 2.02

 

Form and Dating

     38   

Section 2.03

 

Execution and Authentication

     39   

Section 2.04

 

Registrar and Paying Agent

     39   

Section 2.05

 

Paying Agent to Hold Money in Trust

     40   

Section 2.06

 

Holder Lists

     41   

Section 2.07

 

Transfer and Exchange

     41   

Section 2.08

 

Replacement Notes

     42   

Section 2.09

 

Outstanding Notes

     42   

Section 2.10

 

Temporary Notes

     43   

Section 2.11

 

Cancellation

     43   

Section 2.12

 

Defaulted Interest

     43   

Section 2.13

 

CUSIP Numbers, ISINs, etc

     43   

Section 2.14

 

Calculation of Principal Amount of Notes Outstanding

     44   

Section 2.15

 

Methods of Receiving Payments on the Notes

     44   

Section 2.16

 

Payments in Respect of Global Notes

     44    ARTICLE THREE    REDEMPTION   

Section 3.01

 

Optional Redemption

     45   

Section 3.02

 

Applicability of Article

     45   

Section 3.03

 

Notices to Trustee

     45   

Section 3.04

 

Selection of Notes to Be Redeemed

     46   

Section 3.05

 

Notice of Optional Redemption

     46   

Section 3.06

 

Effect of Notice of Redemption

     47   

Section 3.07

 

Deposit of Redemption Price

     47   

Section 3.08

 

Notes Redeemed in Part

     48   

Section 3.09

 

Repurchase Offers

     48   

 

i



--------------------------------------------------------------------------------

ARTICLE FOUR

COVENANTS

  

  

Section 4.01

 

Payment of Notes

     50   

Section 4.02

 

Reports

     51   

Section 4.03

 

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

     52   

Section 4.04

 

Limitation on Restricted Payments

     57   

Section 4.05

 

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

     64   

Section 4.06

 

Asset Sales

     66   

Section 4.07

 

Transactions with Affiliates

     69   

Section 4.08

 

Change of Control

     71   

Section 4.09

 

Compliance Certificate

     73   

Section 4.10

 

Further Instruments and Acts

     73   

Section 4.11

 

Note Guarantees

     74   

Section 4.12

 

[Intentionally Omitted].

     74   

Section 4.13

 

Liens

     74   

Section 4.14

 

Maintenance of Office or Agency

     75   

Section 4.15

 

Limitation on Business Activities

     75   

Section 4.16

 

[Intentionally Omitted]

     75   

Section 4.17

 

Taxes

     75   

Section 4.18

 

Covenant Suspension

     76   

ARTICLE FIVE

SUCCESSORS

  

  

Section 5.01

 

Merger, Consolidation or Sale of Assets

     77   

Section 5.02

 

Successor Corporation Substituted

     78   

ARTICLE SIX

DEFAULTS AND REMEDIES

  

  

Section 6.01

 

Events of Default

     79   

Section 6.02

 

Acceleration

     81   

Section 6.03

 

Other Remedies

     81   

Section 6.04

 

Waiver of Past Defaults

     82   

Section 6.05

 

Control by Majority

     82   

Section 6.06

 

Limitation on Suits

     82   

Section 6.07

 

Rights of the Holders to Receive Payment

     83   

Section 6.08

 

Collection Suit by Trustee

     83   

Section 6.09

 

Trustee May File Proofs of Claim

     83   

Section 6.10

 

Priorities

     84   

Section 6.11

 

Undertaking for Costs

     84   

Section 6.12

 

Waiver of Stay, Extension and Usury Laws

     84   

Section 6.13

 

Delay or Omission Not Waiver

     84   

 

ii



--------------------------------------------------------------------------------

ARTICLE SEVEN

TRUSTEE

  

  

Section 7.01

 

Duties of Trustee

     85   

Section 7.02

 

Rights of Trustee

     86   

Section 7.03

 

Individual Rights of Trustee

     87   

Section 7.04

 

Trustee’s Disclaimer

     87   

Section 7.05

 

Notice of Defaults

     88   

Section 7.06

 

Reports by Trustee to the Holders

     88   

Section 7.07

 

Compensation and Indemnity

     88   

Section 7.08

 

Replacement of Trustee

     89   

Section 7.09

 

Successor Trustee by Merger

     90   

Section 7.10

 

Eligibility; Disqualification

     90   

Section 7.11

 

Preferential Collection of Claims Against the Issuer

     91   

ARTICLE EIGHT

DEFEASANCE

  

  

Section 8.01

 

Option to Effect Legal Defeasance or Covenant Defeasance

     91   

Section 8.02

 

Legal Defeasance and Discharge

     91   

Section 8.03

 

Covenant Defeasance

     92   

Section 8.04

 

Conditions to Legal or Covenant Defeasance

     92   

Section 8.05

 

Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions

     93   

Section 8.06

 

Repayment to Issuer

     94   

Section 8.07

 

Reinstatement

     94   

ARTICLE NINE

AMENDMENTS, SUPPLEMENTS AND WAIVERS

  

  

Section 9.01

 

Without Consent of the Holders

     94   

Section 9.02

 

With Consent of the Holders

     96   

Section 9.03

 

Compliance with Trust Indenture Act

     98   

Section 9.04

 

Revocation and Effect of Consents and Waivers

     98   

Section 9.05

 

Notation on or Exchange of Notes

     98   

Section 9.06

 

Trustee to Sign Amendments

     98   

Section 9.07

 

Additional Voting Terms; Calculation of Principal Amount

     99   

ARTICLE TEN

SATISFACTION AND DISCHARGE

  

  

Section 10.01

 

Satisfaction and Discharge

     99   

Section 10.02

 

Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions

     100   

Section 10.03

 

Repayment to the Company

     100   

 

iii



--------------------------------------------------------------------------------

ARTICLE ELEVEN

[INTENTIONALLY OMITTED]

 

ARTICLE TWELVE

NOTE GUARANTEES

  

  



  

  

Section 12.01  

Guarantees

     101    Section 12.02  

Limitation on Guarantor Liability

     103    Section 12.03  

Successors and Assigns

     103    Section 12.04  

No Waiver

     103    Section 12.05  

Modification

     103    Section 12.06  

Execution and Delivery of Note Guarantees and Supplemental Indentures

     104    Section 12.07  

Merger and Consolidation of Guarantors

     104    Section 12.08  

Release of Guarantor

     105   

ARTICLE THIRTEEN

MISCELLANEOUS

  

  

Section 13.01  

Trust Indenture Act Controls

     106    Section 13.02  

Notices

     106    Section 13.03  

Communication by the Holders with Other Holders

     108    Section 13.04  

Certificate and Opinion as to Conditions Precedent

     108    Section 13.05  

Statements Required in Certificate or Opinion

     108    Section 13.06  

Treasury Notes Disregarded

     108    Section 13.07  

Rules by Trustee, Paying Agent and Registrar

     109    Section 13.08  

Legal Holidays

     109    Section 13.09  

GOVERNING LAW

     109    Section 13.10  

Consent to Jurisdiction

     109    Section 13.11  

No Recourse Against Others

     109    Section 13.12  

Successors

     109    Section 13.13  

Multiple Originals

     110    Section 13.14  

Table of Contents; Headings

     110    Section 13.15  

Indenture Controls

     110    Section 13.16  

Severability

     110    Section 13.17  

Benefit of Indenture

     110    Section 13.18  

Acts of Holders

     110    Section 13.19  

No Adverse Interpretation of Other Agreements

     111    Section 13.20  

USA Patriot Act

     111    Section 13.21  

Force Majeure

     112   

 

iv



--------------------------------------------------------------------------------

Appendix A

    –       Provisions Relating to Initial Notes, Additional Notes and Exchange
Notes

EXHIBIT INDEX

 

Exhibit A

    –       Form of Initial Note

Exhibit B

    –       Form of Exchange Note

Exhibit C

    –       [INTENTIONALLY OMITTED]

Exhibit D-1

    –       Form of Supplemental Indenture

Exhibit E

    –       Form of Notation of Note Guarantee

Exhibit F

    –       Form of Certificate of Transfer

Exhibit G

    –       Form of Certificate of Exchange

 

v



--------------------------------------------------------------------------------

INDENTURE dated as of April 30, 2012 among MONACO SPINCO INC., a Delaware
corporation (“SpinCo” or the “Issuer”), the Guarantors (as defined herein) and
Wells Fargo Bank National Association, a national banking association, as
trustee (the “Trustee”).

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of (a) $270,000,000 aggregate principal
amount of the Company’s 6.75% Senior Notes due 2020 issued on the date hereof in
the form of Exhibit A (the “Original Notes”), (b) any Additional Notes (as
defined herein) that may be issued after the date hereof in the form of Exhibit
A (all such securities in clauses (a) and (b) being referred to collectively as
the “Initial Notes”) and (c) if and when issued as provided in the Registration
Rights Agreement (as defined in Appendix A hereto (the “Appendix”)) or otherwise
registered under the Securities Act and issued, $270,000,000 (or an amount equal
to the Initial Notes) aggregate principal amount of the Company’s 6.75% Senior
Notes due 2020 (the “Exchange Notes”) issued in a Registered Exchange Offer (as
defined in the Appendix) in exchange for any Initial Notes or otherwise
registered under the Securities Act and issued in the form of Exhibit B. The
Initial Notes and the Exchange Notes are referred to collectively as the “Notes”
(and constitute a single series hereunder).

ARTICLE ONE

DEFINITIONS AND INCORPORATION

BY REFERENCE

Section 1.01 Definitions.

“ACCO” means ACCO Brands Corporation and not any of its Subsidiaries.

“Acquired Indebtedness” means, with respect to any specified Person:

 

  (1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, and

 

  (2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Notes” means an unlimited maximum aggregate principal amount of
Notes (other than the Initial Notes) issued under this Indenture in accordance
with Section 2.01 as part of the same series as the Initial Notes.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” shall have
correlative meanings.



--------------------------------------------------------------------------------

“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:

 

  (1) 1.0% of the principal amount of the Note; or

 

  (2) the excess of:

 

  (a) the present value at such redemption date of (i) the redemption price of
the Note at April 30, 2017, (such redemption price being set forth in the table
in Section 3.01 hereof) plus (ii) all required interest payments due on the Note
through April 30, 2017 (excluding accrued but unpaid interest to the redemption
date), computed using a discount rate equal to the Treasury Rate as of such
redemption date plus 50 basis points; over

 

  (b) the principal amount of the Note.

“Applicable Procedures” means, with respect to any payment, tender, redemption,
transfer or transaction involving a Global Note or beneficial interest therein,
the rules and procedures of the Depositary, in each case to the extent
applicable to such transaction and as in effect from time to time.

“Asset Sale” means:

 

  (1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale and Leaseback Transaction) outside the ordinary
course of business of the Company or any Restricted Subsidiary of the Company
(each referred to in this definition as a “disposition”); or

 

  (2) the issuance or sale of Equity Interests (other than directors’ qualifying
shares and shares issued to foreign nationals or other third parties to the
extent required by applicable law) of any Restricted Subsidiary (other than to
the Company or another Restricted Subsidiary of the Company) (whether in a
single transaction or a series of related transactions),

in each case other than:

 

  (a) a disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out property or equipment in the ordinary course of business or
any disposition of inventory or goods (or other assets) no longer used in the
ordinary course of business;

 

  (b) the disposition of all or substantially all of the assets of the Company
or the Issuer in a manner permitted pursuant to the provisions described in
Section 5.01 or any disposition that constitutes a Change of Control;

 

  (c) any Restricted Payment or Permitted Investment that is permitted to be
made, and is made, under the covenant described in Section 4.04;

 

2



--------------------------------------------------------------------------------

  (d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, which assets or Equity Interests so disposed or issued
have an aggregate Fair Market Value of less than $10.0 million;

 

  (e) any disposition of property or assets by a Restricted Subsidiary of the
Company to the Company or by the Company or a Restricted Subsidiary of the
Company to a Restricted Subsidiary of the Company;

 

  (f) sales of assets received by the Company or any of its Restricted
Subsidiaries upon the foreclosure on a Lien;

 

  (g) foreclosure, condemnation, casualty or any similar action with respect to
property or other asset of the Company or any of its Restricted Subsidiaries;

 

  (h) sales, discounts or leases of inventory, equipment, accounts receivable or
other current assets in the ordinary course of business or the conversion of
accounts receivable to notes receivable;

 

  (i) any disposition deemed to occur with creating or granting a Lien not
otherwise prohibited by this Indenture;

 

  (j) the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business;

 

  (k) any issuance of employee stock options or stock awards pursuant to benefit
plans of the Company or any of its Restricted Subsidiaries;

 

  (l) the licensing or sublicensing of intellectual property or other general
intangibles in the ordinary course of business;

 

  (m) terminations of obligations under Hedging Obligations;

 

  (n) dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding arrangements
permitted to be entered into under the terms of this Indenture;

 

  (o) any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;

 

  (p) a transfer of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing; and

 

  (q) the lease, assignment or sublease of any real or personal property in the
ordinary course of business.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code or any similar U.S. federal or state
law for the relief of debtors.

“beneficial owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“beneficially owns” and “beneficially owned” shall have a corresponding meaning.

“Board of Directors” means:

 

  (1) with respect to a corporation, the board of directors of the corporation;

 

  (2) with respect to a partnership, the Board of Directors of the general
partner of the partnership;

 

  (3) with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and

 

  (4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors of the Company and to be in full force and effect on the date of such
certification.

“Borrowing Base” means as of any date, an amount, determined on a consolidated
basis and in accordance with GAAP, equal to the sum of (1) 70% of the aggregate
book value of inventory plus (2) 85% of the aggregate book value of all accounts
receivable (net of bad debt reserves) of the Company and its Restricted
Subsidiaries, after giving pro forma effect for acquisitions, investments or
dispositions (as determined in accordance with GAAP) of the Company and its
Restricted Subsidiaries that had occurred on or prior to such date of
determination. To the extent that information is not available as to the amount
of inventory or accounts receivable as of a specific date, the Company shall use
the most recent available information for purposes of calculating the Borrowing
Base then available, after giving pro forma effect for acquisitions, investments
or dispositions (as determined in accordance with GAAP) of the Company and its
Restricted Subsidiaries that had occurred on or after such date and on or prior
to such date of determination.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or at a place of payment are
authorized by law, regulation or executive order to remain closed.

 

4



--------------------------------------------------------------------------------

“Calculation Date” has the meaning set forth below in the definition of “Fixed
Charge Coverage Ratio.”

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Capital Stock” means:

 

  (1) in the case of a corporation, corporate stock;

 

  (2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

  (3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 

  (4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Dividend” means the distribution by the Issuer to the Seller and/or one or
more of its Affiliates, directly or indirectly, of approximately $460,000,000 in
cash or a combination of cash and the Notes.

“Cash Equivalents” means:

 

  (1) U.S. Dollars, pounds sterling, euros, any national currency of any
participating member state of the EMU or, in the case of any Foreign Subsidiary
that is a Restricted Subsidiary, such local currencies held by it from time to
time in the ordinary course of business;

 

  (2) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof in each case
with maturities not exceeding two years from the date of acquisition;

 

  (3) certificates of deposit, time deposits, money market deposits, demand
deposits and eurodollar time deposits with maturities of one year or less from
the date of acquisition, bankers’ acceptances with maturities not exceeding one
year from the date of acquisition and overnight bank deposits, in each case with
any commercial bank having capital and surplus in excess of $500.0 million and
whose long-term debt is rated at least “A” or the equivalent thereof by Moody’s
or S&P;

 

  (4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) of this definition entered into with any financial
institution meeting the qualifications specified in clause (3) of this
definition;

 

5



--------------------------------------------------------------------------------

  (5) commercial paper issued by a Person (other than an Affiliate of the
Company) rated at least “A-1” or the equivalent thereof by Moody’s or S&P and in
each case maturing within one year after the date of acquisition;

 

  (6) investment funds investing at least 95% of their assets in securities of
the types described in clauses (1) through (5) of this definition;

 

  (7) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P in each case
with maturities not exceeding two years from the date of acquisition;

 

  (8) Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s, in each case with maturities not exceeding two
years from the date of acquisition; and

 

  (9) in the case of any Foreign Subsidiary:

 

  (a) direct obligations of the sovereign nation, or any agency thereof, in
which such Foreign Subsidiary is organized and is conducting business or
obligations fully and unconditionally guaranteed by such sovereign nation, or
any agency thereof;

 

  (b) investments of the type and maturity described in clauses (1) through
(8) of this definition of foreign obligors, which investments or obligors, or
the direct or indirect parents of such obligors, have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies; or

 

  (c) investments of the type and maturity described in clauses (1) through
(8) of this definition of foreign obligors, or the direct or indirect parent of
such obligors, which investments or obligors, or the direct or indirect parent
companies of such obligors, are not rated as provided in such clauses or in
clause (b) above but which are, in the reasonable judgment of the Company,
comparable in investment quality to such investments and obligors, or the direct
or indirect parent of such obligors.

“CFC Subsidiary” means any Restricted Subsidiary of ACCO that is a controlled
foreign corporation for purposes of Section 957 of the Internal Revenue Code.

“Change of Control” means the occurrence of any of the following:

 

  (1) the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, to any Person; or

 

  (2)

the Company becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or

 

6



--------------------------------------------------------------------------------

  Section 14(d)(2) of the Exchange Act, or any successor provision) other than
ACCO, including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination or purchase, of
beneficial ownership of more than 50% of the total voting power of the Voting
Stock of the Company or any direct or indirect parent of the Company; or

 

  (3) individuals who on the Issue Date constituted the Board of Directors of
ACCO (together with any new directors whose election by such Board of Directors
of ACCO or whose nomination for election by the stockholders of ACCO, as the
case may be, was approved by a vote of a majority of the directors of ACCO then
still in office who were either directors on the Issue Date or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of ACCO then in office; or

 

  (4) after the consummation of the Merger and the execution of the supplemental
indenture by ACCO, the first day on which ACCO ceases to own 100% of the
outstanding Equity Interests of the Issuer.

For purposes of this definition, any direct or indirect holding company of the
Company (including ACCO) shall not itself be considered a Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision) for purposes of clause (2) above, provided that no
Person or group (other than ACCO) beneficially owns, directly or indirectly,
more than 50% of the Voting Stock of such holding company.

“Clearstream” means Clearstream Banking S.A. and any successor thereto.

“Company” means (1) the Issuer prior to the consummation of the Merger and the
execution of a supplemental indenture by ACCO and (2) ACCO, upon consummation of
the Merger and the execution of a supplemental indenture by ACCO, until a
successor replaces it pursuant to a transaction permitted by Section 5.01 and
thereafter means the successor.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries for such period on a consolidated
basis and otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

  (1)

consolidated interest expense of such Person and its Restricted Subsidiaries for
such period, to the extent such expense was deducted in computing Consolidated
Net Income (including amortization of original issue discount, the interest
component of Capitalized Lease Obligations, and net payments and receipts (if
any) pursuant to interest rate Hedging Obligations and excluding (a) any
expenses resulting from the discounting of Indebtedness in connection with the
application of purchase accounting in connection with the Transactions or any
acquisition,

 

7



--------------------------------------------------------------------------------

  (b) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, (c) any expensing of any bridge, commitment or other
financing fees and (d) penalties and interest related to taxes; plus

 

  (2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; plus

 

  (3) commissions, discounts, yield and other fees and charges Incurred in
connection with any Receivables Financing which are payable to Persons other
than the Company and its Restricted Subsidiaries; minus

 

  (4) interest income for such period.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that, without
duplication:

 

  (1) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the specified Person or a Restricted Subsidiary thereof
in respect of such period;

 

  (2) solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(A) of Section 4.04(a), the Net Income for such period
of any Restricted Subsidiary (other any Note Guarantor) shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that the Net Income of the
Company will be increased by the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to the Company or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein;

 

  (3) the cumulative effect of a change in accounting principles and changes as
a result of the adoption or modification of accounting principles during such
period shall be excluded;

 

  (4) any net after-tax extraordinary, nonrecurring or unusual gains or losses
or income, expenses or charges (less all fees and expenses relating thereto)
(including such fees, expenses or charges in connection with the Transactions),
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit-plans, including, without limitation, any fees,
expenses or charges related to any Equity Offering, Permitted Investment,
acquisition, disposition, recapitalization or Indebtedness permitted to be
Incurred under this Indenture (in each case, whether or not successful), shall
be excluded;

 

8



--------------------------------------------------------------------------------

  (5) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions or
abandonments or the sale or other disposition of any Capital Stock of any Person
other than in the ordinary course of business (as determined in good faith by
the Board of Directors of the Company) shall be excluded;

 

  (6) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness,
Hedging Obligation or other derivative instruments shall be excluded;

 

  (7) any other non-cash items (including, without limitation, equity based
compensation expense) which would otherwise increase or decrease Consolidated
Net Income for such period (excluding any items which represent the reversal of
any accrual of, or cash reserve for, anticipated cash charges in any prior
period or an accrual of, or cash reserve for, anticipated cash charges in a
future period) shall be excluded;

 

  (8) effects of adjustments in the inventory, property and equipment, software,
goodwill, other intangible assets, in-process research and development, deferred
revenue and debt line items in such Person’s consolidated financial statements
pursuant to GAAP resulting from the application of purchase accounting in
relation to the Transactions or any consummated acquisition or the amortization
or write-off of any amounts thereof, net of taxes, shall be excluded;

 

  (9) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, Asset
Sale, issuance or repayment of Indebtedness, issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the Issue Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction shall be excluded;

 

  (10) any currency translation gains and losses related to currency
remeasurements of Indebtedness shall be excluded, until such gains or losses are
actually realized;

 

  (11) any expenses or reserves for liabilities to the extent that the Company
or any of its Restricted Subsidiaries is entitled to indemnification or
reimbursement thereof under binding agreements or an insurance claim therefore
shall be excluded; provided that any liabilities for which the company or such
Restricted Subsidiary is not actually indemnified or covered by insurance shall
reduce Net Income in the period in which it is determined that the Company or
such Restricted Subsidiary will not be indemnified or that the applicable
insurer will not pay such insurance claim; and

 

  (12)

any impairment charge or asset write-off, including impairment charges or asset
write-offs or write-downs related to intangible assets, long-lived assets,

 

9



--------------------------------------------------------------------------------

  investments in debt and equity securities (including any losses with respect
to the foregoing in bankruptcy, insolvency or similar proceedings) or as a
result of a change in law or regulation, in each case pursuant to GAAP, shall be
excluded.

Notwithstanding the foregoing, for the purpose of Section 4.04 only (other than
clause (3)(D) of Section 4.04(a)(iv)), there shall be excluded from Consolidated
Net Income any income arising from any sale or other disposition of Restricted
Investments made by the Company and its Restricted Subsidiaries, any repurchases
and redemptions of Restricted Investments from the Company and its Restricted
Subsidiaries, any repayments of loans and advances which constitute Restricted
Investments by the Company and its Restricted Subsidiaries, any sale of the
stock of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of Restricted Payments permitted under Section 4.04(a)(iv)(3)(D).

“Consolidated Taxes” means provision for taxes based on income, profits or
capital, including, without limitation, state, franchise and similar taxes taken
into account in calculating Consolidated Net Income.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

 

  (1) to purchase any such primary obligation or any property constituting
direct or indirect security therefor,

 

  (2) to advance or supply funds:

 

  (a) for the purchase or payment of any such primary obligation; or

 

  (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

 

  (3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business in relation to this Indenture shall
be principally administered, which office at the date of execution of this
Indenture is located at Wells Fargo Bank, National Association, 230 W. Monroe
Street, Suite 2900, Chicago, IL 60606, Attn: Corporate Trust Services, and for
purposes of Section 2.04 and Section 4.14(a) such office shall also mean the
office or agency of the Trustee located at 608 Second Avenue South, N9303-121,
Minneapolis, MN 55479, Attn: Corporate Trust Operations.

“Credit Agreement” means that certain credit agreement, dated as of March 26,
2012, by and among the Issuer, the Guarantors, certain subsidiaries of ACCO, and
the lenders

 

10



--------------------------------------------------------------------------------

party thereto, providing for up to $1,270.0 million of revolving credit and term
loan borrowings, including any related notes, Guarantees, collateral documents,
instruments and agreements executed in connection therewith, and, in each case,
as amended, restated, modified, renewed, refunded, replaced in any manner
(whether upon or after termination or otherwise) or refinanced (including by
means of sales of debt securities to institutional investors) in whole or in
part from time to time.

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Credit Agreement), commercial paper facilities, note purchase
agreements or indentures, in each case with banks, other lenders or trustees,
providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), letters
of credit, notes or other borrowings, in each case, as amended, restated,
modified, renewed, refunded, restated, restructured, increased, supplemented,
replaced or refinanced in whole or in part from time to time.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.04(a) as the Depositary
with respect to the Notes, and any and all successors thereto appointed as
depositary hereunder and having become such pursuant to the applicable provision
of this Indenture.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Company or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate at the time of such Asset
Sale. Any particular item of Designated Non-cash Consideration will cease to be
considered to be outstanding once it has been sold for cash or Cash Equivalents
(which shall be considered Net Cash Proceeds of an Asset Sale when received).

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

 

  (1) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise,

 

  (2) is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person, or

 

  (3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the maturity date of the Notes; provided,
however, that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Capital Stock is
issued to any employee or

 

11



--------------------------------------------------------------------------------

to any plan for the benefit of employees of the Company or its Subsidiaries or
by any such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Company in order to satisfy applicable statutory or regulatory obligations or as
a result of such employee’s termination, death or disability; provided, further,
that any class of Capital Stock of such Person that by its terms authorizes such
Person to satisfy its obligations thereunder by delivery of Capital Stock that
is not Disqualified Stock shall not be deemed to be Disqualified Stock.
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the issuer to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the issuer may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with the covenant described in Section 4.04.

“Domestic Subsidiary” means any Restricted Subsidiary of ACCO other than a
Restricted Subsidiary that is (1) a CFC Subsidiary or (2) a Subsidiary of any
such CFC Subsidiary.

“DRE” means any Person who is “disregarded” as an entity separate from its owner
under Section 7701 of the Internal Revenue Code and the U.S. Treasury
Regulations promulgated pursuant thereto.

“DTC” means the Depository Trust Company, its nominees and their respective
successors.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus, without duplication, to the extent
the same was deducted in calculating Consolidated Net Income:

(1) Consolidated Taxes; plus

(2) Fixed Charges; plus

(3) Consolidated Depreciation and Amortization Expense; plus

(4) the amount of any restructuring charges, integration costs or other business
optimization expenses, including any one-time costs incurred in connection with
the Transactions, other acquisition or related to closure and/or consolidation
of facilities; plus

(5) the amount of any minority interest expense consisting of Subsidiary
interest attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary deducted (less the amount of any cash dividends paid
to the holders of such minority interests); plus

(6) the amount of loss on sale of receivables and related assets to a
Receivables Subsidiary in connection with a Qualified Receivables Financing;
plus

 

12



--------------------------------------------------------------------------------

(7) any costs or expense incurred pursuant to any management equity plan,
restricted stock plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement;
plus

(8) any net loss from disposed or discontinued operations; plus

(9) any other non-cash charges, including any write-offs or write-downs
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
less

(10) (a) any non-cash items increasing Consolidated Net Income of such Person
for such period, excluding any non-cash items to the extent they represent the
reversal of an accrual or reserve for a potential cash item that reduced EBITDA
in any prior period and (b) any net income from disposed or discontinued
operations.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offering” means any public or private sale of Capital Stock of the
Company or any direct or indirect parent of the Company, as applicable, other
than Disqualified Stock, and other than public offerings with respect to the
Company’s or such direct or indirect parent company’s common stock registered on
Form S-8.

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system, and any successor thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

“Excluded Subsidiary” means:

 

  (1) ACCO Brands Receivables Funding LLC;

 

  (2) any CFC Subsidiary;

 

  (3)

any Subsidiary of ACCO other than a CFC Subsidiary, but only if (i) it is a
direct or indirect owner of more than 65% of the voting equity interests of one
or more CFC Subsidiaries, (ii) it and all other entities (if any) through which
it owns (directly or indirectly) more than 65% of the voting equity interests of
such CFC Subsidiaries are DREs or partnerships for U.S. federal income tax
purposes, (iii) all or substantially all of its assets and each such DRE’s or
partnership’s assets are interests in such CFC Subsidiaries (and cash and Cash
Equivalents incidental

 

13



--------------------------------------------------------------------------------

  thereto and Capital Stock, other equity interests or Indebtedness of such CFC
Subsidiaries) and (iv) it and each such DRE or partnership does not directly
hold an equity interest in a Domestic Subsidiary other than a DRE or partnership
described in this clause (3);

 

  (4) any domestic corporate (for U.S. federal income tax purposes) Subsidiary
if all or substantially all of its assets consist of (i) more than 65% of the
voting equity interests of one or more CFC Subsidiaries (and cash and Cash
Equivalents incidental thereto and Capital Stock, other equity interests or
Indebtedness of such CFC Subsidiaries held directly or indirectly solely through
one or more DREs) and/or (ii) interests in one or more DREs in each case whose
assets consist solely of more than 65% of the voting equity interests of such
CFC Subsidiaries (and cash and Cash Equivalents incidental thereto and Capital
Stock, other equity interests or Indebtedness of such CFC Subsidiaries and other
immaterial assets) that are held directly or indirectly solely through one or
more DREs; and

 

  (5) any Subsidiary of an Excluded Subsidiary described in clause (2), (3) or
(4) to the extent not treating such Subsidiary as an Excluded Subsidiary creates
a substantial risk of a material adverse tax consequence to the Company;

provided that to the extent that any Subsidiary of the Company would be deemed
to be an Excluded Subsidiary pursuant to clause (2), (3), (4) or (5) of this
definition, but such Subsidiary Guarantees Obligations under the Senior
Subordinated Notes, then, for so long as at least $25.0 million of Senior
Subordinated Notes remain outstanding, such Subsidiary shall not be deemed to be
an Excluded Subsidiary unless and until such time as the respective Subsidiary
is released from all of its Guarantee Obligations under the Senior Subordinated
Notes.

“Existing Indebtedness” means the aggregate principal amount of Indebtedness of
the Company and its Restricted Subsidiaries (other than Indebtedness under the
Credit Agreement) outstanding on the date of this Indenture, until such amounts
are repaid.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s–length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction, determined in good
faith by the Company; provided that such determination of Fair Market Value
shall be determined in good faith by the chief financial officer, chief
accounting officer, or controller of the Company with respect to valuations in
excess of $1.0 million, but not in excess of $50.0 million or determined by the
Board of Directors of the Company with respect to valuations equal to or in
excess of $50.0 million, as applicable, which determination will be conclusive
(unless otherwise provided in this Indenture).

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Company or any of its Restricted
Subsidiaries Incurs, repays, repurchases or redeems any Indebtedness (other than
in the case of ordinary working capital borrowings or revolving advances under
any Qualified Receivables Financing, in which case interest expense shall be
computed based upon the average daily balance of such Indebtedness

 

14



--------------------------------------------------------------------------------

during the applicable period) or issues, repurchases or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
the Fixed Charge Coverage Ratio is being calculated but prior to the event for
which the calculation of the Fixed Charge Coverage Ratio is made (the
“Calculation Date”), then the Fixed Charge Coverage Ratio shall be calculated
giving pro forma effect to such Incurrence, repayment, repurchase or redemption
of Indebtedness, or such issuance, repurchase or redemption of Disqualified
Stock or Preferred Stock, as if the same had occurred at the beginning of the
applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP) that have been made by the Company or
any of its Restricted Subsidiaries during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Calculation Date (each, for purposes of this definition, a “pro forma
event”) shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, consolidations or discontinued
operations (and the change of any associated fixed charge obligations and the
change in EBITDA resulting therefrom) had occurred on the first day of the
four–quarter reference period. If since the beginning of such period any Person
that subsequently became a Restricted Subsidiary or was merged with or into the
Company or any Restricted Subsidiary since the beginning of such period shall
have made any Investment, acquisition, disposition, merger, consolidation or
discontinued operation, that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, discontinued operation, merger or consolidation had occurred at the
beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event (including the Transactions), the pro forma calculations shall
be made in good faith by a responsible financial or accounting officer of the
Company. Any such pro forma calculation may include, without duplication,
(1) cost savings and operating expense reductions and other operating
improvements or synergies that have been or are expected, in the reasonable
judgment of such financial or accounting officer as set forth in an Officers’
Certificate, to be realized within 12 months (or, with respect to any operating
expense reductions and other operating improvements or synergies expected to be
realized in connection with the Transactions, 18 months) from the effective date
of the applicable pro forma event which is being given pro forma effect (in each
case as though such operating expense reductions and other operating
improvements or synergies had been realized on the first day of the applicable
four-quarter period) and (2) all adjustments of the nature used in connection
with the calculation of “Adjusted EBITDA” as described under “Summary Unaudited
Pro Forma Combined Condensed Financial Data” under “Summary” in the Offering
Memorandum to the extent such adjustments, without duplication, continue to be
applicable to such four-quarter period.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness if such Hedging Obligation has a remaining term in excess of twelve
months). Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer of

 

15



--------------------------------------------------------------------------------

the Company to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Company may
designate.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum of:

 

  (1) Consolidated Interest Expense, and

 

  (2) all cash dividend payments (excluding items eliminated in consolidation)
on any series of Preferred Stock or Disqualified Stock of such Person and its
Restricted Subsidiaries.

“Foreign Subsidiary” means any Restricted Subsidiary of ACCO other than a
Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession which are in effect on the Issue Date. For the
purposes of this Indenture, the term “consolidated” with respect to any Person
shall mean such Person consolidated with its Restricted Subsidiaries, and shall
not include any Unrestricted Subsidiary, but the interest of such Person in an
Unrestricted Subsidiary will be accounted for as an Investment.

“Global Notes Legend” means the legend set forth in Section 2.2(g)(iii) of the
Appendix, which is required to be placed on all Global Notes issued under this
Indenture.

“Global Notes” means, individually and collectively, Notes sold to QIBs in
reliance on Rule 144A (the “Rule 144A Global Note”) or Notes sold in offshore
transactions in reliance on Regulation S (the “Regulation S Global Note”),
deposited with or on behalf of and registered in the name of the Depositary or
its nominee, substantially in the form of Exhibit A and that bear the Global
Note Legend.

“Government Securities” means securities that are:

 

  (1) direct obligations of the United States of America for the timely payment
of which its full faith and credit is pledged, or

 

  (2) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America, the timely payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,

 

16



--------------------------------------------------------------------------------

which, in each case, are not callable or redeemable at the option of the issuer
thereof, and shall also include a depository receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act) as custodian with respect to
any such Government Securities or a specific payment of principal of or interest
on any such Government Securities held by such custodian for the account of the
holder of such depository receipt; provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of such depository receipt from any amount received by the
custodian in respect of the Government Securities or the specific payment of
principal of or interest on the Government Securities evidenced by such
depository receipt.

“Guarantee” means, as to any Person, a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness of another Person.

“Guarantors” means:

 

  (1) each direct or indirect Domestic Subsidiary of the Issuer on the date of
this Indenture (other than any Excluded Subsidiary);

 

  (2) any other Restricted Subsidiary of the Issuer that executes a Note
Guarantee from time to time in accordance with the provisions of this Indenture;

 

  (3) upon consummation of the Merger and the execution of the supplemental
indenture by ACCO, ACCO and any other Restricted Subsidiary of ACCO (other than
the Issuer) that executes a Note Guarantee from time to time in accordance with
the provisions of this Indenture; and

 

  (4) their respective successors and assigns until released from their
obligations under their Note Guarantees and this Indenture in accordance with
the terms of this Indenture.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

 

  (1) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements: and

 

  (2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates and/or commodity prices.

 

17



--------------------------------------------------------------------------------

“Holder” means a Person in whose name a Note is registered on the Registrar’s
books.

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary.

“Indebtedness” means, with respect to any specified Person, without duplication:

 

  (1) any indebtedness of such Person, without duplication, whether or not
contingent, (a) in respect of borrowed money, (b) evidenced by bonds, notes,
debentures or similar instruments or letters of credit (or, without duplication,
reimbursement agreements in respect thereof), excluding letters of credit
securing obligations other than obligations described in subclauses (a), (b),
(e) and (f) of this clause (1) and entered into in the ordinary course of
business of such Person, to the extent such letters of credit are not drawn
upon, or, if drawn upon, to the extent such drawing is reimbursed no later than
the fifth (5th) Business Day following receipt by such Person of a demand for
reimbursement, (c) in respect of bankers’ acceptances, (d) representing the
deferred balance and unpaid purchase price of any property, except (i) any such
balance that constitutes an accrued expense or trade payable or similar
obligation to a trade creditor, (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable and (iii) any such
balance or unpaid purchase price to the extent that it is either required to be
or at the option of such Person may be satisfied solely through the issuance of
Equity Interests of the Company that are not Disqualified Stock, (e) in respect
of Capitalized Lease Obligations, or (f) representing any Hedging Obligations,
other than Hedging Obligations that are incurred in the normal course of
business and not for speculative purposes, and that do not increase the
Indebtedness of the obligor outstanding at any time other than as a result of
fluctuations in interest rates, commodity prices or foreign currency exchange
rates or by reason of fees, indemnities and compensation payable thereunder, if
and to the extent that any of the foregoing indebtedness (other than letters of
credit and Hedging Obligations) would appear as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP;

 

  (2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of the type referred to in clause (1) of another Person (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business); and

 

  (3) to the extent not otherwise included, Indebtedness of the type referred to
in clause (1) of another Person secured by a Lien on any asset owned by such
Person (whether or not such Indebtedness is assumed by such Person); provided,
however, that the amount of such Indebtedness will be the lesser of: (a) the
Fair Market Value of such asset at such date of determination, and (b) the
amount of such Indebtedness of such other Person;

 

18



--------------------------------------------------------------------------------

provided, however, that notwithstanding the foregoing, the Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business or (2) Obligations under or in respect of Qualified Receivables
Financing.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant, including through Clearstream and Euroclear.

“Initial Purchasers” means, collectively, Barclays Capital Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, BMO Capital Markets Corp., SunTrust
Robinson Humphrey, Inc., Banco Bilbao Vizcaya Argentaria, S.A, PNC Capital
Markets LLC, Scotia Capital (USA) Inc., Barrington Research Associates, Inc. and
CJS Securities, Inc.

“Investment Grade Rating” means, a debt rating of the Notes of BBB- or higher by
S&P and Baa3 or higher by Moody’s or the equivalent of such ratings by S&P and
Moody’s or, in the event S&P or Moody’s shall cease rating the Notes and the
Company shall select any other Rating Agency, the equivalent of such ratings by
such other Rating Agency.

“Investment Grade Securities” means:

 

  (1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

 

  (2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Company and its Subsidiaries;

 

  (3) investments in any fund that invests exclusively in investments of the
type described in clauses (1) and (2), which fund may also hold immaterial
amounts of cash pending investment and/or distribution, and

 

  (4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, payroll, travel and
similar advances to officers, employees and consultants made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities issued by any other Person,
together with all items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP in the same manner as the other
investments included in this definition to the extent such items involve the
transfer of cash or other property. For purposes of the definition of
“Unrestricted Subsidiary” and Section 4.04:

 

19



--------------------------------------------------------------------------------

  (1) “Investments” shall include the portion (proportionate to the Company’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Company at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Company shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary equal to an
amount (if positive) to:

 

  (a) the Company’s “Investment” in such Subsidiary at the time of such
redesignation less

 

  (b) the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

 

  (2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Company.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Company or
any of its Restricted Subsidiaries in respect of such Investment.

“Issue Date” means April 30, 2012.

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Registered Exchange Offer.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction); provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Merger” means the merger of Merger Sub with and into the Issuer pursuant to the
Transaction Agreement, with the Issuer surviving the merger as a Wholly-Owned
Subsidiary of ACCO.

“Merger Sub” means Augusta Acquisition Sub, Inc., a Wholly-Owned Subsidiary of
ACCO.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

20



--------------------------------------------------------------------------------

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash payments received (1) upon the sale or other disposition of
any Designated Non-cash Consideration received in any Asset Sale or any cash
received in connection with a Permitted Asset Swap and (2) by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received, but excluding the assumption by the acquiring
Person of Indebtedness relating to the disposed assets or other consideration
received in any other non-cash form), net of the direct costs relating to such
Asset Sale or the sale or disposition of such Designated Non-cash Consideration
(including, without limitation, legal, accounting and investment banking fees,
and brokerage and sales commissions), and any severance, restructuring,
retention, relocation and integration expenses Incurred as a result thereof,
taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements related
thereto), amounts required to be applied to the repayment of principal, premium
(if any), and interest on Indebtedness required (other than pursuant to
Section 4.06(b)) to be paid as a result of such transaction, and any deduction
of appropriate amounts to be provided by the Company as a reserve in accordance
with GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Company or any of its Restricted Subsidiaries
after such sale or other disposition thereof, including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction.

“New York Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York.

“Note Guarantee” means a Guarantee of the Notes pursuant to this Indenture.

“Obligations” means any principal, interest, penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities (including all
interest accruing after the commencement of any insolvency or liquidation
proceeding, even if such interest is not enforceable, allowable or allowed as a
claim in such proceeding) under the documentation governing any Indebtedness.

“Offering Memorandum” means the final offering memorandum, dated April 20, 2012,
relating to the offering of the Notes.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

“Officers’ Certificate” means a certificate signed on behalf of a Person by at
least two Officers of such Person, one of whom must be the principal executive
officer, the principal financial officer or the principal accounting officer of
such Person that meets the requirements of this Indenture.

 

21



--------------------------------------------------------------------------------

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee (who may be counsel to or an employee of ACCO, the
Issuer or the Trustee) that meets the requirements of this Indenture.

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Permitted Asset Swap” means any transfer of properties or assets by the Company
or any of its Restricted Subsidiaries in which the consideration received by the
transferor consists primarily of properties or assets to be used in a Similar
Business; provided that the fair market value (determined in good faith by the
Board of Directors of the Company if such amount is reasonably likely to exceed
$50.0 million) of properties or assets received by the Company or any such
Restricted Subsidiary in connection with such Permitted Asset Swap is at least
equal to the fair market value (determined in good faith by the Board of
Directors of the Company if such amount is reasonably likely to exceed $50.0
million) of properties or assets transferred by the Company or such Restricted
Subsidiary in connection with such Permitted Asset Swap.

“Permitted Investments” means:

 

  (1) any Investment in the Company or in a Restricted Subsidiary of the
Company;

 

  (2) any Investment in cash, Cash Equivalents or Investment Grade Securities;

 

  (3) any Investment by the Company or any Restricted Subsidiary of the Company
in a Person, if as a result of such Investment:

 

  (a) such Person becomes a Restricted Subsidiary of the Company; or

 

  (b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Company or a
Restricted Subsidiary of the Company;

 

  (4) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to the provisions of Section 4.06 or any other
disposition of assets not constituting an Asset Sale;

 

  (5) any Investment existing on the Issue Date and any amendment, modification,
restatement, supplement, extension, renewal, refunding, replacement or
refinancing, in whole or in part thereof; provided, that such amendment,
modification, restatement, supplement, extension, renewal, refunding,
replacement or refinancing does not increase the aggregate principal amount
thereof;

 

22



--------------------------------------------------------------------------------

  (6) advances to, or guarantees of Indebtedness of, employees not in excess of
$10.0 million outstanding at any one time in the aggregate;

 

  (7) any Investment acquired by the Company or any of its Restricted
Subsidiaries in satisfaction of judgments, settlements of debt or compromises of
obligations incurred in the ordinary course of business;

 

  (8) any Investment acquired by the Company or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Company or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
Issuer of such other Investment or accounts receivable, or (b) as a result of a
foreclosure by the Company or any of its Restricted Subsidiaries with respect to
any secured Investment or other transfer of title with respect to any secured
Investment in default;

 

  (9) Hedging Obligations permitted under Section 4.03(b)(ix);

 

  (10) loans and advances to officers, directors and employees for
business-related travel expenses, moving and relocation expenses, commission and
payroll advances and other similar expenses or advances, in each case Incurred
in the ordinary course of business or to fund such Person’s purchase of Equity
Interests in the Company or any direct or indirect parent company thereof;

 

  (11) Investments the payment for which consists of Equity Interests of the
Company (other than Disqualified Stock) or any direct or indirect parent of the
Company, as applicable; provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under Section 4.04(a)(3);

 

  (12) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 4.07(b)
(except transactions described in clauses (ii), (v), and (viii) of such
Section);

 

  (13) Guarantees issued in accordance with Section 4.03 and Section 4.11;

 

  (14) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;

 

  (15) Investments deemed to have been made as a result of the acquisition of a
Person that at the time of such acquisition held instruments constituting
Investments that were not acquired in contemplation of the acquisition of such
Person;

 

  (16) any Investment by Restricted Subsidiaries of the Company or by the
Company in other Restricted Subsidiaries of the Company or in the Company and
Investments by Subsidiaries that are not Restricted Subsidiaries in other
Subsidiaries that are not Restricted Subsidiaries of the Company;

 

23



--------------------------------------------------------------------------------

  (17) Investments in prepaid expenses and lease, utility and workers’
compensation performance and other similar deposits;

 

  (18) Investments consisting of intercompany Indebtedness between the Issuer
and the Guarantors or between Guarantors and permitted by Section 4.03;

 

  (19) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness;

 

  (20) advances, loans or extensions of trade credit in the ordinary course of
business by the Company or any of its Restricted Subsidiaries;

 

  (21) any Investment in a Similar Business having an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), taken together with all other
Investments made pursuant to this clause (21) since the Issue Date that are at
any time outstanding, not to exceed the greater of (a) $50.0 million or
(b) 2.00% of Total Assets (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); and

 

  (22) additional Investments by the Company or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (22) since the Issue Date that
are at any time outstanding, not to exceed the greater of (a) $50.0 million or
(b) 2.00% of Total Assets (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value).

“Permitted Liens” means:

 

  (1) Liens on assets of the Company or any of its Restricted Subsidiaries
securing Indebtedness and other Obligations under Credit Facilities that was
permitted by the terms of this Indenture to be Incurred pursuant to
Section 4.03(b)(1) and/or securing Hedging Obligations related thereto;

 

  (2) Liens on assets of the Company or any of its Restricted Subsidiaries
securing Indebtedness and other Obligations under Credit Facilities that was
permitted to be Incurred pursuant to Section 4.03 hereof; provided that
immediately after giving effect to the creation or Incurrence of any such Lien
pursuant to this clause (2), the Senior Secured Leverage Ratio of the Company
would be equal to or less than 2.50 to 1.00;

 

  (3) Liens in favor of the Company or any Restricted Subsidiary;

 

  (4)

Liens on property, assets or shares of Capital Stock of a Person existing at the
time such Person is acquired by, merged with or into or consolidated, combined
or

 

24



--------------------------------------------------------------------------------

  amalgamated with the Company or any Restricted Subsidiary of the Company;
provided that such Liens were in existence prior to, and were not incurred in
connection with or in contemplation of, such merger, acquisition, consolidation,
combination or amalgamation and do not extend to any assets other than those of
the Person acquired by or merged into or consolidated, combined or amalgamated
with the Company or the Restricted Subsidiary;

 

  (5) Liens on property existing at the time of acquisition thereof by the
Company or any Restricted Subsidiary of the Company; provided that such Liens
were in existence prior to, and were not incurred in connection with or in
contemplation of, such acquisition and do not extend to any property other than
the property so acquired by the Company or the Restricted Subsidiary;

 

  (6) Liens existing on the date of this Indenture (other than Liens securing
the Obligations under the Credit Agreement outstanding on the date of this
Indenture);

 

  (7) Liens to secure any Refinancing Indebtedness permitted to be incurred
under this Indenture; provided that (a) the new Lien shall be limited to all or
part of the same property and assets that secured the original Lien, and (b) the
Indebtedness secured by the new Lien is not increased to any amount greater than
the sum of (i) the outstanding principal amount, or if greater, committed amount
of the Indebtedness renewed, refunded, refinanced, replaced, defeased or
discharged with such Refinancing Indebtedness, and (ii) an amount necessary to
pay any fees and expenses, including premiums, related to such renewal,
refunding, refinancing, replacement, defeasance or discharge;

 

  (8) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by Section 4.03(b)(xiv); provided that any such Lien (a) covers only
the assets acquired, constructed or improved with such Indebtedness and (b) is
created within 180 days of such acquisition, construction or improvement;

 

  (9) Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security and employee health and disability benefits;

 

  (10) Liens to secure the performance of tenders, completion guarantees,
statutory obligations, judgments, bids, contracts, surety or appeal bonds, bid
leases, performance bonds, reimbursement obligations under letters of credit
that do not constitute Indebtedness or other obligations of a like nature
incurred in the ordinary course of business;

 

  (11) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent for a period of more than 30 days or that are being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; provided that any reserve or other appropriate provision required
under GAAP has been made therefor;

 

25



--------------------------------------------------------------------------------

  (12) Liens imposed by law, such as carriers’ warehousemen’s, landlords’
mechanics’, suppliers’, materialmen’s and repairmen’s Liens, or in favor of
customs or revenue authorities or freight forwarders or handlers to secure
payment of custom duties, in each case incurred in the ordinary course of
business;

 

  (13) licenses, entitlements, servitudes, encumbrances, easements,
rights-of-way, restrictions, reservations, covenants, conditions, utility
agreements, minor imperfections of title, minor survey defects or other similar
restrictions on the use of any real property that were not incurred in
connection with Indebtedness and do not, in the aggregate, materially adversely
affect the value of said properties or materially interfere with their use in
the operation of the business of the Company or any of its Restricted
Subsidiaries;

 

  (14) leases, subleases, licenses, sublicenses or other occupancy agreements
granted to others in the ordinary course of business which do not secure any
Indebtedness and which do not materially interfere with the ordinary course of
business of the Company or any of its Restricted Subsidiaries;

 

  (15) with respect to any leasehold interest where the Company or any
Restricted Subsidiary of the Company is a lessee, tenant, subtenant or other
occupant, mortgages, obligations, liens and other encumbrances incurred,
created, assumed or permitted to exist and arising by, through or under a
landlord or sublandlord of such leased real property encumbering such landlord’s
or sublandlord’s interest in such leased real property;

 

  (16) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Company or any of its Restricted
Subsidiaries granted in the ordinary course of business;

 

  (17) Liens (a) of a collection bank arising under Section 4-210 of the New
York Uniform Commercial Code on items in the course of collection, (b) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business and (c) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) within
general parameters customary in the banking industry;

 

  (18) Liens securing judgments for the payment of money not constituting an
Event of Default under this Indenture, so long as such Liens are adequately
bonded and any appropriate legal proceedings which may have been duly initiated
for the review of such judgment shall not have been finally terminated or the
period within which such proceedings may be initiated shall not have expired;

 

  (19) deposits made in the ordinary course of business to secure liability to
insurance carriers;

 

  (20) Liens arising out of conditional sale, title retention, consignment or
similar arrangements, or that are contractual rights of set-off, relating to the
sale or purchase of goods entered into by the Company or any of its Restricted
Subsidiaries in the ordinary course of business;

 

26



--------------------------------------------------------------------------------

  (21) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any non-majority-owned joint venture or similar
arrangement pursuant to any joint venture or similar agreement permitted under
this Indenture;

 

  (22) any extension, renewal or replacement, in whole or in part of any Lien
described in clauses (4), (5), (6) and (8) of this definition of “Permitted
Liens;” provided that any such extension, renewal or replacement is no more
restrictive in any material respect than any Lien so extended, renewed or
replaced and does not extend to any additional property or assets;

 

  (23) Liens on cash or Cash Equivalents securing Hedging Obligations in
existence on the date of this Indenture, or permitted to be incurred under, this
Indenture;

 

  (24) Liens on accounts receivable, chattel paper and other related assets of a
Receivables Subsidiary incurred in connection with Indebtedness Incurred by such
Receivables Subsidiary in a Qualified Receivables Financing that is without
recourse to the Company or any Restricted Subsidiary other than a Receivables
Subsidiary (except for Standard Securitization Undertakings);

 

  (25) Liens under licensing agreements for use of intellectual property entered
into in the ordinary course of business and consistent with past practice,
including, without limitation, the licensing of any intellectual property that
the Company or any of its Subsidiaries determine to no longer utilize;

 

  (26) Liens to secure Indebtedness permitted by Section 4.03(b)(xix); provided,
that Liens securing Indebtedness permitted to be Incurred pursuant to
Section 4.03(b)(xix) extend only to assets of Foreign Subsidiaries;

 

  (27) Liens incurred in connection with insurance premium financing;

 

  (28) Liens securing Indebtedness or other Obligations of a Restricted
Subsidiary of the Company owing to the Company or a Guarantor permitted to be
incurred in accordance with Section 4.03 hereof;

 

  (29) Liens securing Hedging Obligations so long as the related Indebtedness
is, and is permitted under this Indenture, secured by a Lien on the same
property securing such Hedging Obligations;

 

  (30) Liens on specific items of inventory or other goods and proceeds of the
Company or any Restricted Subsidiary of the Company securing the Company’s or
such Restricted Subsidiary’s obligations in respect of bankers’ acceptances
issued or created for the account of the Company or such Restricted Subsidiary
to facilitate the purchase, shipment or storage of such inventory or other
goods;

 

27



--------------------------------------------------------------------------------

  (31) Liens securing obligations owed by the Company or any Restricted
Subsidiary of the Company in respect of any overdraft and related liabilities
arising from treasury, depository and cash management services or any automated
clearing house transfer of funds; and

 

  (32) Liens other than any of the foregoing incurred by the Company or any
Restricted Subsidiary of the Company with respect to Indebtedness or other
Obligations that do not constitute Indebtedness and that do not, in the
aggregate, exceed the greater of (a) $50.0 million or (b) 2.00% of the Total
Assets (determined as of the date of any Incurrence).

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Company or any
Subsidiary of the Company to a Receivables Subsidiary in connection with a
Qualified Receivables Financing, which note is intended to finance that portion
of the purchase price that is not paid by cash or a contribution of equity.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

 

  (1) the Board of Directors of the Company shall have determined in good faith
that such Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Company and the Receivables Subsidiary;

 

  (2) all sales and/or contributions of accounts receivable and related assets
to the Receivables Subsidiary are made at Fair Market Value (as determined in
good faith by the Company); and

 

  (3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Company) and
may include Standard Securitization Undertakings.

“Rating Agency” means each of S&P and Moody’s, or if S&P or Moody’s or both
shall not make a rating on the Notes publicly available (for reasons outside the
control of the Company), a statistical rating agency or agencies, as the case
may be, nationally recognized in the United States and selected by the Company
(as certified by a resolution of the Board of Directors of the Company) which
shall be substituted for S&P’s or Moody’s, or both, as the case may be.

 

28



--------------------------------------------------------------------------------

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Company or any of its Subsidiaries pursuant to which the
Company or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by the Company or any of
its Subsidiaries) and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Company or any
of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all Guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any Hedging Obligations entered into by the Company or any such Subsidiary
in connection with such accounts receivable.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of the
Company (or another Person formed for the purposes of engaging in Qualified
Receivables Financing with the Company in which the Company or any Subsidiary of
the Company makes an Investment and to which the Company or any Subsidiary of
the Company transfers accounts receivable and related assets) which engages in
no activities other than in connection with the financing of accounts receivable
of the Company and its Subsidiaries, all proceeds thereof and all rights
(contractual or other), collateral and other assets relating thereto, and any
business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Company (as provided below) as a
Receivables Subsidiary and:

 

  (1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (a) is Guaranteed by the Company or any other Subsidiary of
the Company (excluding Guarantees of obligations (other than the principal of
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (b) is recourse to or obligates the Company or any other
Subsidiary of the Company in any way other than pursuant to Standard
Securitization Undertakings, or (c) subjects any property or asset of the
Company or any other Subsidiary of the Company, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings;

 

  (2) with which neither the Company nor any other Subsidiary of the Company has
any material contract, agreement, arrangement or understanding other than on
terms which the Company reasonably believes to be no less favorable to the
Company or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Company; and

 

29



--------------------------------------------------------------------------------

  (3) to which neither the Company nor any other Subsidiary of the Company has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of the Company shall be evidenced
to the Trustee by filing with the Trustee a certified copy of the resolution of
the Board of Directors of the Company giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing conditions.

“Registered Exchange Offer” has the meaning set forth in the Registration Rights
Agreement.

“Registration Rights Agreement” means a registration rights agreement with
respect to the Notes dated as of the Issue Date, among the Issuer, the
Guarantors and Barclays Capital Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, BMO Capital Markets Corp. and SunTrust Robinson Humphrey, Inc. as
representatives of the Initial Purchasers.

“Responsible Officer” means, when used with respect to the Trustee, any officer
at the Corporate Trust Office of the Trustee, including any vice president,
assistant vice president, trust officer or any other officer of the Trustee who
customarily performs functions similar to those performed by such officers who
at the time shall have direct responsibility for the administration of this
Indenture, or any officer of the Trustee to whom any corporate trust matter is
referred because of such Person’s knowledge of and familiarity with the
particular subject.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless
otherwise indicated in this Indenture, all references to Restricted Subsidiaries
shall mean any Subsidiary of the Company other than an Unrestricted Subsidiary
of the Company.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“Rule 144A Global Notes” means one or more global notes substantially in the
form of Exhibit A bearing the Global Note Legend and the Restricted Note Legend
and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee, that collectively shall be issued in a total
aggregate denomination equal to the outstanding principal amount of the Notes
sold in reliance on Rule 144A.

“Sale and Leaseback Transaction” means an arrangement relating to property now
owned or hereafter acquired by the Company or a Restricted Subsidiary whereby
the Company or a Restricted Subsidiary transfers such property to a Person and
the Company or such Restricted Subsidiary leases it from such Person, other than
leases between the Company and a Restricted Subsidiary of the Company or between
Restricted Subsidiaries of the Company.

 

30



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.

“SEC” means the United States Securities and Exchange Commission.

“Second Merger” means the merger of the Issuer with and into Mead Products LLC,
with Mead Products LLC surviving the merger as a Wholly-Owned Subsidiary of
ACCO.

“Secured Debt” means funded Indebtedness that is secured by a Lien.

“Seller” means MeadWestvaco Corporation.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (1) Secured Debt of such Person as of the last day of the most recently
ended four fiscal quarters for which internal financial statements are available
immediately preceding the date of determination to (2) EBITDA of such Person for
the most recently ended four fiscal quarters for which internal financial
statements are available immediately preceding the date of determination, with
such adjustments to the amount of Secured Debt and EBITDA as are consistent with
the adjustment provisions set forth in the definition of “Fixed Charge Coverage
Ratio.”

“Senior Secured Notes” means the senior secured notes due 2015 of ACCO issued
under an indenture dated September 30, 2009 in an original principal amount of
$460,000,000.

“Senior Subordinated Notes” means the senior subordinated notes due 2015 of ACCO
issued under the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes Documents” means the Senior Subordinated Notes
Indenture, the Senior Subordinated Notes and each other document or agreement
relating to the issuance of the Senior Subordinated Notes.

“Senior Subordinated Notes Indenture” means the indenture, dated as of August 5,
2005, among ACCO Finance I, Inc., as issuer, the guarantors party thereto and
Wachovia Bank, National Association, as trustee thereunder, and the supplemental
indenture, dated as of August 17, 2005, among ACCO, as successor issuer to ACCO
Finance I, Inc., the guarantors party thereto and Wachovia Bank, National
Association, as trustee thereunder.

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

“Significant Subsidiary” means any Subsidiary that would constitute a
“significant subsidiary” within the meaning of Article 1 of Regulation S-X under
the Securities Act.

 

31



--------------------------------------------------------------------------------

“Similar Business” means a business, the majority of whose revenues are derived
from the type of activities conducted by the Company and its Subsidiaries as of
the Issue Date, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.

“Special Interest” has the meaning set forth in the Registration Rights
Agreement.

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the Company
or any Subsidiary of the Company which the Company has determined in good faith
to be customary in a Receivables Financing including, without limitation, those
relating to the servicing of the assets of a Receivables Subsidiary, it being
understood that any Receivables Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the Company unless such contingency has
occurred).

“Subsidiary” means, with respect to any specified Person:

 

  (1) any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other subsidiaries
of that Person (or a combination thereof); and

 

  (2) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a subsidiary of such Person or (b) the only
general partners of which are such Person or one or more subsidiaries of such
Person (or any combination thereof).

“Subsidiary Guarantors” means any Subsidiary of the Company that executes a Note
Guarantee in accordance with the provisions of this Indenture, and their
respective successors and assigns, in each case, until the Note Guarantee of
such Person has been released in accordance with the provisions of this
Indenture.

“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S.C. Sections
77aaa-77bbbb), as in effect on the date of this Indenture.

“Total Assets” means the total consolidated assets of the Company and its
Restricted Subsidiaries, as shown on the most recent balance sheet of the
Company then available, after giving pro forma effect for acquisitions or
dispositions of Persons, divisions or lines of business that had occurred on or
after such balance sheet date and on or prior to such date of determination.

 

32



--------------------------------------------------------------------------------

“Transaction Agreement” means the Agreement and Plan of Merger, dated as of
November 17, 2011, among the Seller, the Issuer, ACCO and Merger Sub, as the
same may be amended prior to the Issue Date.

“Transactions” means, collectively, the transactions contemplated by the
Transaction Agreement, the consummation of the Cash Dividend, the issuance of
the Notes, the Second Merger, the tender offer and consent solicitation relating
to the Senior Secured Notes, the redemption of the Senior Subordinated Notes and
the borrowings under the Credit Agreement as in effect on the Issue Date.

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to April 30, 2017; provided,
however, that if the period from the redemption date to April 30, 2017, is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

“Trustee” means Wells Fargo Bank, National Association, a nationally chartered
banking association, as trustee hereunder, until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving as trustee hereunder.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in any applicable jurisdiction.

“Unrestricted Subsidiary” means

 

  (1) any Subsidiary of the Company that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Company
in the manner provided below; and

 

  (2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Company may designate any Subsidiary of the
Company (including any newly acquired or newly formed Subsidiary of the Company)
to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests of, or owns or holds any Lien on any
property of, the Company or any other Subsidiary of the Company that is not a
Subsidiary of the Subsidiary to be so designated; provided, however, that the
Subsidiary to be so designated and its Subsidiaries do not at the time of
designation have and do not thereafter Incur any Indebtedness pursuant to which
the lender has recourse to any assets of the Company or any of its Restricted
Subsidiaries; provided, further, however, that either:

 

  (a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

 

33



--------------------------------------------------------------------------------

  (b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under the covenant described in Section 4.034.

The Board of Directors of the Company may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation:

 

  (1) (a) the Company could Incur $1.00 of additional Indebtedness pursuant to
the Fixed Charge Coverage Ratio test set forth in Section 4.03(a) or (b) the
Fixed Charge Coverage Ratio for the Company and its Restricted Subsidiaries
would be greater than such ratio for the Company and its Restricted Subsidiaries
immediately prior to such designation, in each case on a pro forma basis taking
into account such designation, and

 

  (2) no Event of Default shall have occurred and be continuing.

Any such designation by the Board of Directors of the Company shall be evidenced
to the Trustee by promptly filing with the Trustee a copy of the resolution of
the Board of Directors of the Company giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing provisions.

“U.S. Dollar Equivalent” means, with respect to any monetary amount in a
currency other than U.S. dollars, at any time for determination thereof, the
amount of U.S. dollars obtained by converting such foreign currency involved in
such computation into U.S. dollars at the spot rate for the purpose of U.S.
dollars with the applicable foreign currency as published in The Wall Street
Journal in the “Exchange Rates” column under the heading “Currency Trading” on
the date two Business Days prior to such determination.

“Voting Equity Interests” of any Person as of any date means the Equity
Interests of such Person that is at the time entitled to vote in the election of
the Board of Directors of such Person.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing:

 

  (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by

 

  (2) the sum of all such payments.

“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

 

34



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly Owned Subsidiaries of such Person or by such Person and
one or more Wholly Owned Subsidiaries of such Person.

Section 1.02 Other Definitions.

 

Term

  

Defined

in Section

 

Act

     Section 13.18(a)   

Affiliate Transaction

     Section 4.07(a)   

Appendix

     Preamble   

Asset Sale Offer

     Section 4.06(c)   

Asset Sale Offer Period

     Section 4.06(d)   

Change of Control Offer

     Section 4.08(b)   

Covenant Defeasance

     Section 8.03   

Covenant Suspension Event

     Section 4.18(a)   

Custodian

     Section 6.01   

Declaration

     Section 6.02   

Definitive Note

     Appendix A   

Event of Default

     Section 6.01   

Excess Proceeds

     Section 4.06(c)   

Exchange Notes

     Preamble   

Guaranteed Obligations

     Section 12.01(a)   

Initial Notes

     Preamble   

Legal Defeasance

     Section 8.02   

Majority Holders

     Section 6.02   

Notes

     Preamble   

Notes Custodian

     Appendix A   

Notice of Default

     Section 6.01   

Offer Amount

     Section 3.09(a)   

Offer Period

     Section 3.09(a)   

Original Notes

     Preamble   

Paying Agent

     Section 2.04(a)   

protected purchaser

     Section 2.08   

Purchase Agreement

     Appendix A   

Purchase Date

     Section 3.09(a)   

Refinancing Indebtedness

     Section 4.03(b)(xiii)   

Refunding Capital Stock

     Section 4.04(b)(ii)   

Registrar

     Section 2.04(a)   

Registration Rights Agreement

     Appendix A   

Regulation S

     Appendix A   

Regulation S Legend

     Appendix A   

Repurchase Offer

     Section 3.09   

Restricted Definitive Note

     Appendix A   

Restricted Global Note

     Appendix A   

 

35



--------------------------------------------------------------------------------

Term

  

Defined

in Section

 

Restricted Note

     Appendix A   

Restricted Notes Legend

     Appendix A   

Restricted Payments

     Section 4.04(a)(iv)   

Restricted Period

     Appendix A   

Retired Capital Stock

     Section 4.04(b)(ii)   

Specified Courts

     Section 13.10   

Suspended Covenants

     Section 4.18(a)   

Suspension Period

     Section 4.18(a)   

Unrestricted Global Note

     Appendix A   

Unrestricted Note

     Appendix A   

Section 1.03 Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms have the
following meanings:

“Commission” means the SEC;

“indenture securities” means the Notes and the Note Guarantees;

“indenture security holder” means a Holder;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the indenture securities means the Company, the Guarantors and any
other successor obligor on the indenture securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

Section 1.04 Rules of Construction. Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) “including” means including without limitation;

(e) words in the singular include the plural and words in the plural include the
singular;

 

36



--------------------------------------------------------------------------------

(f) no Indebtedness of any Person will be deemed to be contractually
subordinated in right of payment to any other Indebtedness of such Person solely
by virtue of being unsecured or by virtue of being secured on a junior priority
basis.

(g) “herein,” “hereof” and other word of similar import refer to this Indenture
as a whole and not to any particular Section, Article or other subdivision;

(h) the principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP;

(i) the principal amount of any Preferred Stock shall be (i) the maximum
liquidation value of such Preferred Stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater;

(j) unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP;

(k) “$” and “U.S. Dollars” each refer to United States dollars, or such other
money of the United States of America that at the time of payment is legal
tender for payment of public and private debts;

(l) “will” shall be interpreted to express a command;

(m) references to sections of or rules under the Securities Act or the Exchange
Act shall be deemed to include substitute, replacement of successor sections or
rules adopted by the SEC from time to time.

(n) all references to Sections or Articles or Exhibits refer to Sections or
Articles or Exhibits of, or to, this Indenture unless otherwise indicated; and

(o) whenever in this Indenture or the Notes there is mentioned, in any context,
principal, interest or any other amount payable under or with respect to any
Notes, such mention shall be deemed to include mention of the payment of Special
Interest, to the extent that, in such context, Special Interest is, was or would
be payable in respect thereof.

ARTICLE TWO

THE NOTES

Section 2.01 Amount of Notes; Additional Notes. The aggregate principal amount
of Original Notes which may be authenticated and delivered under this Indenture
as Definitive Notes on the Issue Date is $270,000,000. All Notes shall be
substantially identical except as to denomination.

The Issuer may from time to time after the Issue Date issue Additional Notes
under this Indenture in an unlimited principal amount, so long as (i) the
Incurrence of the Indebtedness represented by such Additional Notes is at such
time permitted by Section 4.03 and Section 4.13 and (ii) such Additional Notes
are issued in compliance with the other applicable provisions of this Indenture.

 

37



--------------------------------------------------------------------------------

With respect to any Additional Notes issued after the Issue Date (except for
Notes authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Notes pursuant to Section 2.07, Section 2.08,
Section 2.10, Section 3.08, Section 3.09(d), Section 4.06(g) and Section 4.08(c)
or the Appendix), there shall be (a) established in or pursuant to a resolution
of the Board of Directors and (b) set forth or determined in the manner provided
in an Officers’ Certificate or established in one or more indentures
supplemental hereto, prior to the issuance of such Additional Notes:

(i) the aggregate principal amount of such Additional Notes to be authenticated
and delivered pursuant to, and under the terms of, this Indenture;

(ii) the issue price and issuance date of such Additional Notes, including the
date from which interest on such Additional Notes shall accrue;

(iii) if applicable, that such Additional Notes shall be issuable in whole or in
part in the form of one or more Global Notes and, in such case, the Depositary
for such Global Notes, the form of legend or legends which shall be borne by
such Global Notes in addition to or in lieu of those set forth in Exhibit A
hereto and any circumstances in addition to or in lieu of those set forth in
Section 2.2 of the Appendix in which any such Global Notes may be exchanged in
whole or in part for Additional Notes registered, or any transfer of such Global
Notes in whole or in part may be registered, in the name or names of Persons
other than the Depositary for such Global Notes or a nominee thereof; and

(iv) if applicable, that such Additional Notes that are not Restricted Notes
shall not be issued in the form of Initial Notes as set forth in Exhibit A, but
shall be issued in the form of Exchange Notes as set forth in Exhibit B.

If any of the terms of any Additional Notes are established by action taken
pursuant to a resolution of the Board of Directors, a copy of an appropriate
record of such action shall be certified by the Secretary or any Assistant
Secretary of the Issuer and delivered to the Trustee at the time of or prior to
the delivery of the Officers’ Certificate or the indenture supplemental hereto
setting forth the terms of the Additional Notes.

Section 2.02 Form and Dating. Provisions relating to the Notes are set forth in
the Appendix, which is hereby incorporated in and expressly made a part of this
Indenture. The Initial Notes (including any Additional Notes if issued as
Restricted Notes) and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto, which is hereby incorporated in
and expressly made a part of this Indenture. The Exchange Notes (and any
Additional Notes issued other than as Restricted Notes) and the Trustee’s
certificate of authentication shall be substantially in the form of Exhibit B
hereto, which is hereby incorporated in and expressly made a part of this
Indenture. The Notes may have notations, legends or endorsements required by
law, stock exchange rule, agreements to which the Issuer or any Guarantor is
subject, if any, or usage. Each Note shall be dated the date of its
authentication. The Notes (other than the Definitive Notes issued in connection
with the Transactions) shall be

 

38



--------------------------------------------------------------------------------

issuable only in registered, global form without interest coupons and in minimum
denominations of $2,000 and integral multiples of $1,000 in excess thereof.
Notes will be issued at the closing of the offering described in the Offering
Memorandum only against payment to the Issuer in immediately available funds.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture, and the Issuer, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

Section 2.03 Execution and Authentication. The Trustee shall authenticate and
make available for delivery upon a written order of the Issuer signed by one
Officer and an Opinion of Counsel (a) Original Notes for original issue on the
date hereof in an aggregate principal amount of $270,000,000, (b) subject to the
terms of this Indenture, Additional Notes in an aggregate principal amount to be
determined at the time of issuance and specified therein and (c) the Exchange
Notes for issue in a Registered Exchange Offer pursuant to the Registration
Rights Agreement for a like principal amount of Initial Notes exchanged pursuant
thereto or otherwise pursuant to an effective registration statement under the
Securities Act. Such order shall specify the amount of the Notes to be
authenticated, the date on which the original issue of Notes is to be
authenticated and whether the Notes are to be Initial Notes or Exchange Notes.

At least one Officer shall sign the Notes for the Issuer by manual or facsimile
signature.

If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee authenticates the Note, the Note shall be valid nevertheless.

A Note shall not be valid until an authorized signatory of the Trustee manually
signs the certificate of authentication on the Note. The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.

The Trustee may appoint one or more authenticating agents reasonably acceptable
to the Issuer to authenticate the Notes. Any such appointment shall be evidenced
by an instrument signed by a Responsible Officer, a copy of which shall be
furnished to the Issuer. Unless limited by the terms of such appointment, an
authenticating agent may authenticate Notes whenever the Trustee may do so. Each
reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as any
Registrar, Paying Agent or agent for service of notices and demands.

Section 2.04 Registrar and Paying Agent. (a) The Issuer shall maintain (i) an
office or agency where Notes may be presented for registration of transfer or
for exchange (the “Registrar”) and (ii) an office or agency where Notes may be
presented for payment (the “Paying Agent”). The Registrar shall keep a register
of the Notes and of their transfer and exchange. The Issuer may have one or more
co-registrars and one or more additional paying agents. The term “Registrar”
includes any co-registrars. The term “Paying Agent” includes the Paying Agent
and any additional paying agents. The Issuer initially appoints (i) the Trustee
as Registrar, Paying Agent and also, with respect to the Global Notes, as the
Notes Custodiam, and (ii) DTC to act as Depositary with respect to the Global
Notes. The Issuer may change the Paying Agent or Registrar without prior notice
to any Holder.

 

39



--------------------------------------------------------------------------------

(b) The Issuer may enter into an appropriate agency agreement with any Registrar
or Paying Agent not a party to this Indenture, which shall incorporate the terms
of the TIA. The agreement shall implement the provisions of this Indenture that
relate to such agent. The Issuer shall notify the Trustee of the name and
address of any such agent. If the Issuer fails to maintain a Registrar or Paying
Agent, the Trustee shall act as such and shall be entitled to appropriate
compensation therefor pursuant to Section 7.07. The Issuer or any of its
Subsidiaries may act as Paying Agent or Registrar.

(c) The Issuer may remove any Registrar or Paying Agent upon written notice to
such Registrar or Paying Agent and to the Trustee; provided, however, that no
such removal shall become effective until (i) if applicable, acceptance of an
appointment by a successor as evidenced by an appropriate agreement entered into
by the Issuer and such successor Registrar or Paying Agent, as the case may be,
and delivered to the Trustee or (ii) notification to the Trustee that the
Trustee shall serve as Registrar or Paying Agent until the appointment of a
successor in accordance with clause (i) above. The Registrar or Paying Agent may
resign at any time upon written notice to the Issuer and the Trustee; provided,
however, that the Trustee may resign as Paying Agent or Registrar only if the
Trustee also resigns as Trustee in accordance with Section 7.08.

(d) Special Interest will be payable in arrears on each interest payment date
following accrual in the same manner as regular interest on the Notes. If
Special Interest is payable on the Notes, the Issuer shall provide an Officers’
Certificate to the Trustee on or before the record date for each interest
payment date stating that such Special Interest is payable setting forth the
accrual period and the amount of such Special Interest in reasonable detail. The
Trustee may provide a copy of such Officers’ Certificate or other notice
received from the Issuer relating to Special Interest to any Holder upon
request. Unless and until a Responsible Officer of the Trustee receives at the
Corporate Trust Office such a certificate, the Trustee may assume without
inquiry that no such Special Interest is payable. If the Issuer has paid Special
Interest directly to the Persons entitled to it, the Issuer shall deliver to the
Trustee an Officers’ Certificate setting forth the particulars of such payment.

Section 2.05 Paying Agent to Hold Money in Trust. On or prior to 12 p.m. New
York City time on each due date of the principal of, premium (if any), interest
and Special Interest (if any) on any Note, the Issuer shall deposit with each
Paying Agent (or if the Issuer or a Wholly Owned Subsidiary of the Issuer is
acting as Paying Agent, segregate and hold in trust for the benefit of the
Persons entitled thereto) a sum sufficient to pay such amounts when so becoming
due. The Issuer shall require each Paying Agent (other than the Trustee) to
agree in writing that the Paying Agent shall hold in trust for the benefit of
Holders or the Trustee all money held by the Paying Agent for the payment of
principal of, premium (if any), interest and Special Interest (if any) on the
Notes, and shall notify the Trustee of any default by the Issuer in making any
such payment. While any such default continues, the Trustee may require a Paying
Agent to pay all money held by it to the Trustee. If the Issuer or a Wholly
Owned Subsidiary of the Issuer acts as Paying Agent, it shall segregate the
money held by it as Paying Agent and hold it in trust for the

 

40



--------------------------------------------------------------------------------

benefit of Holders. The Issuer at any time may require a Paying Agent to pay all
money held by it to the Trustee and to account for any funds disbursed by such
Paying Agent. Upon complying with this Section, a Paying Agent (if other than
the Issuer or one of its Wholly Owned Subsidiaries) shall have no further
liability for the money delivered to the Trustee. Upon any bankruptcy or
reorganization proceedings relating to the Issuer, the Trustee shall serve as
Paying Agent for the Notes.

Section 2.06 Holder Lists. The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of Holders. If the Trustee is not the Registrar, the Issuer shall
furnish, or cause the Registrar to furnish, to the Trustee, in writing at least
five Business Days before each interest payment date and at such other times as
the Trustee may request in writing, a list in such form as the Trustee may
reasonably require of the names and addresses of Holders as of such date.

Section 2.07 Transfer and Exchange. The Notes shall be issued in registered form
and shall be transferable only upon the surrender of a Note for registration of
transfer and in compliance with the Appendix. When a Note is presented to the
Registrar with a request to register a transfer, the Registrar shall register
the transfer as requested if its requirements therefor are met. When Notes are
presented to the Registrar with a request to exchange them for an equal
principal amount of Notes of other authorized denominations, the Registrar shall
make the exchange as requested if the same requirements are met. To permit
registration of transfers and exchanges, the Issuer shall execute and the
Trustee shall authenticate Notes at the Registrar’s request. The Issuer shall
not be required to make, and the Registrar need not register, transfers or
exchanges of Notes (i) selected for redemption (except, in the case of Notes to
be redeemed in part, the portion thereof not to be redeemed) or of any Notes for
a period beginning at the opening of business 15 days before the day of any
selection of Notes for redemption and ending at the close of business on the day
of selection or (ii) tendered and not withdrawn in connection with a Change of
Control Offer or an Asset Sale Offer.

Prior to the due presentation for registration of transfer of any Note, the
Issuer, the Guarantors, the Trustee, the Paying Agent and the Registrar may deem
and treat the Person in whose name a Note is registered as the absolute owner of
such Note for the purpose of receiving payment of principal of, premium (if
any), interest and Special Interest (if any) on such Note and for all other
purposes whatsoever, whether or not such Note is overdue, and none of the
Issuer, any Guarantor, the Trustee, the Paying Agent or the Registrar shall be
affected by notice to the contrary.

Any Holder of a beneficial interest in a Global Note shall, by acceptance of
such beneficial interest, agree that transfers of beneficial interests in such
Global Note may be effected only through a book-entry system maintained by
(a) the Holder of such Global Note (or its agent) or (b) any Holder of a
beneficial interest in such Global Note, and that ownership of a beneficial
interest in such Global Note shall be required to be reflected in a book entry.

All Notes issued upon any transfer or exchange pursuant to the terms of this
Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.

 

41



--------------------------------------------------------------------------------

No service charge shall be made to a Holder of a beneficial interest in a Global
Note or to a Holder of a Definitive Note for any registration of transfer or
exchange, but the Issuer may require payment of a sum sufficient to cover any
transfer tax, assessments, stamp or similar governmental charge payable in
connection therewith (other than any such transfer taxes, assessments, stamp or
similar governmental charge payable upon exchanges pursuant to Section 2.10,
Section 3.08, Section 3.09, Section 4.06, Section 4.08 and Section 9.05 of this
Indenture).

Section 2.08 Replacement Notes. If a mutilated Note is surrendered to the
Registrar or the Trustee or if the Holder of a Note claims that the Note has
been lost, destroyed or wrongfully taken, the Issuer shall issue and, upon a
written order of the Issuer signed by at least one Officer, the Trustee shall
authenticate a replacement Note if the requirements of Section 8-405 of the
Uniform Commercial Code are met, such that the Holder (a) satisfies the Issuer
or the Trustee within a reasonable time after such Holder has notice of such
loss, destruction or wrongful taking and the Registrar does not register a
transfer prior to receiving such notification, (b) makes such request to the
Issuer or the Trustee prior to the Note being acquired by a protected purchaser
as defined in Section 8-303 of the Uniform Commercial Code (a “protected
purchaser”) and (c) and the Holder satisfies any other reasonable requirements
of the Trustee. If required by the Trustee or the Issuer, such Holder shall
furnish an indemnity bond sufficient in the judgment of the Trustee to protect
the Trustee, a Paying Agent and the Registrar, and sufficient in the judgment of
the Issuer to protect the Issuer, from any loss that any of them may suffer if a
Note is replaced. The Issuer and the Trustee may charge the Holder for their
expenses in replacing a Note (including without limitation, attorneys’ fees and
disbursements in replacing such Note). In the event any such mutilated, lost,
destroyed or wrongfully taken Note has become or is about to become due and
payable, the Issuer in its discretion may pay such Note instead of issuing a new
Note in replacement thereof.

Every replacement Note is an additional obligation of the Issuer and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

The provisions of this Section 2.08 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, lost, destroyed or wrongfully taken Notes.

Section 2.09 Outstanding Notes. Notes outstanding at any time are all Notes
authenticated by the Trustee except for those canceled by it, those delivered to
it for cancellation and those described in this Section as not outstanding.
Subject to Section 13.06, a Note does not cease to be outstanding because the
Issuer or an Affiliate of the Issuer holds the Note.

If a Note is replaced pursuant to Section 2.08 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless the Trustee and
the Issuer receive proof satisfactory to them that the replaced Note is held by
a protected purchaser. A mutilated Note ceases to be outstanding upon surrender
of such Note and replacement thereof pursuant to Section 2.08.

If a Paying Agent (other than the Issuer, a Wholly Owned Subsidiary of the
Issuer or an Affiliate of any of the foregoing) segregates and holds in trust,
in accordance with this

 

42



--------------------------------------------------------------------------------

Indenture, on a redemption date or maturity date, money sufficient to pay all
amounts due and payable on that date with respect to the Notes (or portions
thereof) to be redeemed or maturing, as the case may be, and no Paying Agent is
prohibited from paying such money to the Holders on that date pursuant to the
terms of this Indenture, then on and after that date such Notes (or portions
thereof) shall be deemed to be no longer outstanding and shall cease to accrue
interest. If the principal amount of any Note is considered paid under
Section 4.01, it ceases to be outstanding and interest on it ceases to accrue.

Section 2.10 Temporary Notes. In the event that Definitive Notes are to be
issued under the terms of this Indenture, until such Definitive Notes are ready
for delivery, the Issuer may prepare and, upon a written order of the Issuer
signed by an Officer, the Trustee shall authenticate temporary Notes. Temporary
Notes shall be substantially in the form of Definitive Notes but may have
variations that the Issuer considers appropriate for temporary Notes. Without
unreasonable delay, the Issuer shall prepare, and upon a written order of the
Issuer signed by an Officer, the Trustee shall authenticate Definitive Notes and
make them available for delivery in exchange for temporary Notes upon surrender
of such temporary Notes at the office or agency of the Issuer, without charge to
the Holder. Until such exchange, temporary Notes shall be entitled to the same
rights, benefits and privileges as Definitive Notes.

Section 2.11 Cancellation. The Issuer at any time may deliver Notes to the
Trustee for cancellation. The Registrar and each Paying Agent shall forward to
the Trustee any Notes surrendered to them for registration of transfer, exchange
or payment. The Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, payment or cancellation and shall dispose of
canceled Notes in accordance with its customary procedures. The Issuer may not
issue new Notes to replace Notes it has redeemed, paid or delivered to the
Trustee for cancellation (except the Definitive Notes or Global Notes issued in
connection with the Transactions). Certification of the disposition of all
canceled Notes shall be delivered to the Issuer upon request. The Trustee shall
not authenticate Notes in place of canceled Notes other than pursuant to the
terms of this Indenture.

Section 2.12 Defaulted Interest. If the Issuer defaults in a payment of interest
on the Notes, the Issuer shall pay the defaulted interest then borne by the
Notes (plus interest on such defaulted interest to the extent lawful) in any
lawful manner to the Persons who are Holders on a subsequent special record
date, in each case at the rate provided in the Notes and in Section 4.01. The
Issuer shall notify the Trustee in writing of the amount of defaulted interest
proposed to be paid on each Note and the date of the proposed payment. The
Issuer shall fix or cause to be fixed each such special record date and payment
date, provided that no such special record date shall be less than 10 days prior
to the related payment date for such defaulted interest. At least 15 days before
the special record date, the Issuer (or, upon the written request of the Issuer,
the Trustee in the name and at the expense of the Issuer) shall mail or cause to
be mailed to each affected Holder a notice stating the special record date, the
related payment date and the amount of such interest to be paid.

Section 2.13 CUSIP Numbers, ISINs, etc. The Issuer in issuing the Notes may use
CUSIP numbers, ISINs and “Common Code” numbers (if then generally in use) and,
if so, the Trustee shall use CUSIP numbers, ISINs and “Common Code” numbers in
notices as a convenience to Holders; provided, however, that any such notice may
state that (x) no

 

43



--------------------------------------------------------------------------------

representation is made as to the correctness of such numbers, either as printed
on the Notes or as contained in any notice of a redemption and that reliance may
be placed only on the other identification numbers printed on the Notes and
(y) any such notice shall not be affected by any defect in or omission of such
numbers. The Issuer shall advise the Trustee of any change in the CUSIP numbers,
ISINs and “Common Code” numbers.

Section 2.14 Calculation of Principal Amount of Notes Outstanding. With respect
to any matter requiring consent, waiver, approval or other action of the Holders
of a specified percentage of the principal amount of all the Notes, such
percentage shall be calculated, on the relevant date of determination, by
dividing (a) the principal amount, as of such date of determination, of Notes,
the Holders of which have so consented, by (b) the aggregate principal amount,
as of such date of determination, of the Notes then outstanding, in each case,
as determined in accordance with the preceding sentence, Section 2.09 and
Section 13.06 of this Indenture. Any such calculation made pursuant to this
Section 2.14 shall be made by the Issuer and delivered to the Trustee pursuant
to an Officers’ Certificate.

Section 2.15 Methods of Receiving Payments on the Notes. The Issuer and the
Trustee will treat the Persons in whose names the Notes, including the Global
Notes, are registered as the owners of the Notes for the purpose of receiving
payments and for all other purposes. The Issuer will make payments in respect of
the Notes represented by the Global Notes, including principal, premium, if any,
and interest (including Special Interest, if any), by wire transfer of
immediately available funds to the accounts specified by the Depositary, as
registered Holder of the Global Notes under this Indenture. The Issuer will make
all payments of principal, interest (including Special Interest, if any) and
premium, if any, with respect to Definitive Notes by wire transfer of
immediately available funds to the accounts specified by the Holders of the
Definitive Notes or, if no such account is specified, by mailing a check to each
such Holder’s registered address. All other payments on Notes shall be made at
the office or agency of the Paying Agent and Registrar within the City and State
of New York unless the Issuer elects to make interest payments by check mailed
to the Holders at their addresses set forth in the register of Holders. The
Issuer shall inform each Paying Agent of such election.

Section 2.16 Payments in Respect of Global Notes. Upon receipt by the Depositary
of any payment of principal of, premium on, if any, and interest (including
Special Interest, if any) on any Global Note, the Depositary will immediately
credit, on its book-entry registration and transfer system, the accounts of
Participants with payments in amounts proportionate to their respective
beneficial interests in the principal or face amount of such Global Note as
shown on the records of the Depositary. Payments by Participants and Indirect
Participants to owners of beneficial interests in a Global Note held through
such Participants or Indirect Participants will be (i) governed by standing
instructions and customary practices as is now the case with securities held for
customer accounts registered in “street name” and (ii) the sole responsibility
of the Participants or the Indirect Participants and not the responsibility of
the Depositary, the Trustee or the Issuer. Neither the Issuer nor the Trustee
will be liable for any delay by the Depositary or any of the Participants or the
Indirect Participants in identifying the owners of beneficial interests in the
Notes, and the Issuer and the Trustee may conclusively rely on and will be
protected in relying on instructions from the Depositary or its nominee for all
purposes.

 

44



--------------------------------------------------------------------------------

ARTICLE THREE

REDEMPTION

Section 3.01 Optional Redemption.

(a) Except as set forth in paragraph (b) of this Section 3.01, the Issuer shall
not have the option to redeem the Notes pursuant to this Section prior to
April 30, 2017. On or after April 30, 2017, the Issuer may redeem the Notes, in
whole at any time or in part from time to time, upon not less than 30 nor more
than 60 days’ notice, at the redemption prices (expressed as percentages of
principal amount) set forth below, plus accrued and unpaid interest and Special
Interest (if any) thereon, to the applicable redemption date, if redeemed during
the 12-month period beginning on April 30 of the years indicated below, subject
to the rights of Holders of Notes on the relevant record date to receive
interest on the relevant interest payment date:

 

Year

   Percentage  

April 30, 2017

     103.3750 % 

April 30, 2018

     101.6875 % 

April 30, 2019 and thereafter

     100.0000 % 

(b) At any time prior to April 30, 2017, the Issuer may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at a redemption price equal to 100% of the principal amount of
the Notes redeemed, plus the Applicable Premium as of, and accrued and unpaid
interest and Special Interest, if any, to, the date of redemption, subject to
the rights of Holders of Notes on the relevant record date to receive interest
on the relevant interest payment date.

Section 3.02 Applicability of Article. Redemption of Notes at the election of
the Issuer or otherwise, as permitted or required by any provision of this
Indenture, shall be made in accordance with such provision and this ARTICLE
Three.

Section 3.03 Notices to Trustee. If the Issuer elects to redeem Notes pursuant
to the optional redemption provisions of Section 3.01, the Issuer shall furnish
to the Trustee, at least 30 days but not more than 60 days before a redemption
date, a notice in writing setting forth (a) the clause of this Indenture
pursuant to which the redemption shall occur; (b) the redemption date; (c) the
principal amount of Notes to be redeemed; and (d) the redemption price. Such
notice shall be accompanied by an Officers’ Certificate and Opinion of Counsel
from the Issuer to the effect that such redemption will comply with the
conditions herein. If fewer than all the Notes are to be redeemed, the record
date relating to such redemption shall be selected by the Issuer and given to
the Trustee, which record date shall be not fewer than 15 days after the date of
notice to the Trustee. Any such notice may be canceled at any time prior to
notice of such redemption being mailed to any Holder and shall thereby be void
and of no effect. If the redemption price is not known at the time such notice
is to be given, the actual redemption price, calculated as described in the
terms of the Notes, will be set forth in an Officers’ Certificate of the Issuer
delivered to the Trustee no later than two Business Days prior to the redemption
date.

 

45



--------------------------------------------------------------------------------

Section 3.04 Selection of Notes to Be Redeemed.

(a) If less than all of the Notes are to be redeemed at any time, and the Notes
are Global Notes, the Notes to be redeemed will be selected by DTC in accordance
with Applicable Procedures. If the Notes to be redeemed are not Global Notes,
the Trustee shall select Notes for redemption on a pro rata basis unless
otherwise required by law or applicable stock exchange or depositary
requirements. The Trustee shall make the selection from outstanding Notes not
previously called for redemption.

(b) The Trustee shall promptly notify the Issuer in writing of the Notes
selected for redemption and, in the case of any Note selected for partial
redemption, the principal amount thereof to be redeemed. Notes and portions of
Notes selected will be in amounts of $2,000 or integral multiples of $1,000 in
excess thereof, and no Notes of $2,000 or less shall be redeemed in part;
provided that if all of the Notes of a Holder are to be redeemed, the entire
outstanding amount of Notes held by such Holder, even if not $2,000 or a
multiple of $1,000 in excess thereof, shall be redeemed. Except as provided in
the preceding sentence, provisions of this Indenture that apply to Notes called
for redemption also apply to portions of Notes called for redemption.

Section 3.05 Notice of Optional Redemption. (a) At least 30 days but not more
than 60 days before a redemption date, the Issuer shall send to the Depositary
in accordance with Applicable Procedures or mail or cause to be mailed by first
class mail a notice of redemption to each Holder whose Notes are to be redeemed
at such Holder’s registered address, except that redemption notices may be
mailed more than 60 days prior to a redemption date if the notice is issued in
connection with a defeasance of the Notes or a satisfaction and discharge of
this Indenture.

Any such notice shall identify the Notes to be redeemed and shall state:

(i) the redemption date;

(ii) the redemption price (or manner of calculation if not then known) and the
amount of accrued interest to the redemption date;

(iii) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion of the original Note shall be issued in the name of the Holder thereof
upon cancellation of the original Note;

(iv) the name, telephone number and address of the Paying Agent;

(v) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price, plus accrued interest;

(vi) if fewer than all the outstanding Notes are to be redeemed, the certificate
numbers and principal amounts of the particular Notes to be redeemed, the
aggregate principal amount of Notes to be redeemed and the aggregate principal
amount of Notes to be outstanding after such partial redemption;

 

46



--------------------------------------------------------------------------------

(vii) that, unless the Issuer defaults in making such redemption payment or any
Paying Agent is prohibited from making such payment pursuant to the terms of
this Indenture, interest on Notes (or portion thereof) called for redemption
ceases to accrue on and after the redemption date;

(viii) the paragraph of the Notes and or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed;

(ix) the CUSIP number and ISIN and/or “Common Code” number, if any, printed on
the Notes; and

(x) that no representation is made as to the correctness or accuracy of the
CUSIP number or ISIN and/or “Common Code” number, if any, listed in such notice
or printed on the Notes.

(b) At the Issuer’s request, the Trustee shall give the notice of redemption in
the Issuer’s name and at the Issuer’s expense. In such event, the Issuer shall
provide the Trustee with the information required by this Section at least five
Business Days prior to the date of giving such notice of redemption. The notice,
if mailed in the manner provided herein shall be presumed to have been given,
whether or not the Holder receives such notice. If any of the Notes are in the
form of a Global Note, then the Issuer, or the Trustee at the Issuer’s request,
shall modify the notice to be given pursuant to Section 3.05 and the method of
delivery of such notice to the extent necessary to accord with the Applicable
Procedures that apply to the redemption of Global Notes and beneficial interests
in Global Notes.

(c) Any redemption of Notes at the Issuer’s option may, if so provided in the
applicable redemption notice, be made subject to the satisfaction of one or more
conditions precedent.

Section 3.06 Effect of Notice of Redemption. Once notice of redemption is mailed
in accordance with Section 3.05, Notes called for redemption become due on the
date fixed for redemption, unless any conditions precedent have not been
satisfied or waived. On and after the redemption date, unless the Issuer
defaults in the payment of the redemption price or any Paying Agent is
prohibited from making such payment pursuant to the terms of this Indenture,
interest ceases to accrue on Notes or portions of them called for redemption.
Upon surrender to the Paying Agent, such Notes shall be paid at the redemption
price stated in the notice, plus accrued and unpaid interest, to the redemption
date; provided, however, that if the redemption date is after a regular record
date and on or prior to the interest payment date, the accrued interest shall be
payable to the Holder of the redeemed Notes registered on the relevant record
date. Failure to give notice or any defect in the notice to any Holder shall not
affect the validity of the notice to any other Holder.

Section 3.07 Deposit of Redemption Price.

(a) With respect to any Notes, on or prior to 10:00 a.m., New York City time, on
the redemption date, the Issuer shall deposit with the Paying Agent (or, if the
Issuer or a Wholly Owned Subsidiary of the Issuer is the Paying Agent, shall
segregate and hold in trust) in immediately available funds money sufficient to
pay the redemption price of, and accrued and

 

47



--------------------------------------------------------------------------------

unpaid interest and Special Interest (if any) on, all Notes or portions thereof
to be redeemed on that date other than Notes or portions of Notes called for
redemption that have been delivered by the Issuer to the Trustee for
cancellation. The Paying Agent shall promptly return to the Issuer any money
deposited with the Paying Agent by the Issuer in excess of the amounts necessary
to pay the redemption price of, and accrued and unpaid interest on, all Notes to
be redeemed.

(b) If the Issuer complies with the provisions of Section 3.07(a), on and after
the redemption date, interest shall cease to accrue on the Notes or the portions
of Notes called for redemption. If a Note is redeemed on or after an interest
record date but on or prior to the related interest payment date, then any
accrued and unpaid interest shall be paid to the Person in whose name such Note
was registered at the close of business on such record date. If any Note called
for redemption shall not be so paid upon surrender for redemption because of the
failure of the Issuer to comply with Section 3.07(a), interest shall be paid on
the unpaid principal from the redemption date until such principal is paid and
to the extent lawful on any interest not paid on such unpaid principal, in each
case at the rate provided in the Notes and in Section 4.01.

Section 3.08 Notes Redeemed in Part. Upon surrender and cancellation of a Note
that is redeemed in part, the Issuer shall execute and, upon a written order of
the Issuer signed by an Officer, the Trustee shall authenticate for the Holder
(at the Issuer’s expense) a new Note equal in principal amount to the unredeemed
portion of the Note surrendered.

Section 3.09 Repurchase Offers. In the event that, pursuant to Section 4.06 or
Section 4.08, the Issuer shall be required to commence an offer to all Holders
to purchase all or a portion of their respective Notes (a “Repurchase Offer”),
the Issuer shall follow the procedures specified in Section 4.06 or
Section 4.08, as applicable, and, to the extent not inconsistent therewith, the
procedures specified in this Section 3.09.

(a) The Repurchase Offer shall remain open for a period of no less than 30 days
and no more than 60 days following its commencement, except to the extent that a
longer period is required by applicable law (the “Offer Period”). No later than
three Business Days after the termination of the Offer Period (the “Purchase
Date”), the Issuer shall purchase the principal amount of Notes required to be
purchased pursuant to Section 4.06 or Section 4.08 (the “Offer Amount”) or, if
less than the Offer Amount has been tendered, all Notes tendered in response to
the Repurchase Offer. Payment for any Notes so purchased shall be made in the
same manner as interest payments are made.

(b) If the Purchase Date is on or after an interest record date and on or before
the related interest payment date, any accrued and unpaid interest shall be paid
to the Person in whose name a Note is registered at the close of business on
such record date, and no additional interest shall be payable to Holders who
tender Notes pursuant to the Repurchase Offer.

(c) Upon the commencement of a Repurchase Offer, the Issuer shall send, by first
class mail, a notice to the Trustee and each of the Holders, with a copy to the
Trustee. The notice shall contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Repurchase Offer. The
Repurchase Offer shall be made to all Holders. The notice, which shall govern
the terms of the Repurchase Offer, shall state:

(i) that the Repurchase Offer is being made pursuant to this Section 3.09 and
either Section 4.06 or Section 4.08, and the length of time the Repurchase Offer
shall remain open;

 

48



--------------------------------------------------------------------------------

(ii) the Offer Amount, the purchase price and the Purchase Date;

(iii) that any Note not tendered or accepted for payment shall continue to
accrue interest and Special Interest (if any);

(iv) that, unless the Issuer defaults in making such payment, any Note (or
portion thereof) accepted for payment pursuant to the Repurchase Offer shall
cease to accrue interest and Special Interest (if any) after the Purchase Date;

(v) that Holders electing to have a Note purchased pursuant to a Repurchase
Offer may elect to have Notes purchased only in a principal amount of $2,000 or
an integral multiple of $1,000 in excess thereof;

(vi) that Holders electing to have a Note purchased pursuant to any Repurchase
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Note completed, or transfer by
book-entry transfer, to the Issuer, a depositary, if appointed by the Issuer, or
a Paying Agent at the address specified in the notice at least three days before
the Purchase Date;

(vii) that Holders shall be entitled to withdraw their election if the Issuer,
the Depositary or the Paying Agent, as the case may be, receives, not later than
the expiration of the Offer Period, a telegram, telex, facsimile transmission or
letter setting forth the name of the Holder, the principal amount of the Note
the Holder delivered for purchase and a statement that such Holder is
withdrawing his election to have such Note purchased;

(viii) that, if the aggregate amount of Notes surrendered by Holders exceeds the
Offer Amount, the Trustee shall, subject in the case of a Repurchase Offer made
pursuant to Section 4.06 to the provisions of Section 4.06, select the Notes to
be purchased on a pro rata basis (with such adjustments as may be deemed
appropriate by the Trustee so that only Notes in denominations of $2,000, or
integral multiples of $1,000 in excess thereof, shall be purchased); and

(ix) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).

(d) On the Purchase Date, the Issuer shall, to the extent lawful, subject in the
case of a Repurchase Offer made pursuant to Section 4.06 to the provisions of
Section 4.06, accept for payment on a pro rata basis to the extent necessary,
the Offer Amount of Notes (or portions thereof) tendered pursuant to the
Repurchase Offer, or if less than the Offer Amount has been tendered, all Notes
tendered, and shall deliver to the Trustee an Officers’ Certificate stating that
such Notes (or portions thereof) were accepted for payment by the Issuer in
accordance with the terms of this Section 3.09. The Issuer, the Depositary or
the Paying Agent, as the case may be,

 

49



--------------------------------------------------------------------------------

shall promptly (but in any case not later than three days after the Purchase
Date) mail or deliver to each tendering Holder an amount equal to the purchase
price of Notes tendered by such Holder and accepted by the Issuer for purchase,
and, if necessary, the Issuer shall promptly issue a new Note or Notes
representing any unpurchased portion of the Note or Notes tendered. The Trustee,
upon written request from the Issuer shall authenticate and mail or deliver such
new Note or Notes to such Holder, in a principal amount equal to any unpurchased
portion of the Note or Notes surrendered. Any Note not so accepted shall be
promptly mailed or delivered by the Issuer to the respective Holder thereof. The
Issuer shall publicly announce the results of the Repurchase Offer on the
Purchase Date.

(e) The Issuer shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to a Repurchase Offer. To the extent that the provisions
of any securities laws or regulations conflict with Section 3.09, Section 4.06
or Section 4.08, the Issuer will comply with the applicable securities laws and
regulations and shall not be deemed to have breached their obligations under
Section 3.09, Section 4.06 or Section 4.08 by virtue of such compliance.

(f) If any of the Notes are in the form of a Global Note, then the Issuer shall
modify the notice set forth in Section 3.09(c) and the method of delivery of
such notice to the extent necessary to accord with the Applicable Procedures
that apply to the repurchase of Global Notes and beneficial interests in Global
Notes.

ARTICLE FOUR

COVENANTS

Section 4.01 Payment of Notes. The Issuer agrees that it shall promptly pay or
cause to be paid, on or prior to 10:00 a.m., New York City time, the principal
of, premium (if any) and interest on the Notes on the dates and in the manner
provided in the Notes and in this Indenture. An installment of principal,
premium (if any) and interest shall be considered paid on the date due if on
such date the Paying Agent, if other than the Issuer or one of its Wholly Owned
Subsidiaries, holds as of 12:00 p.m. New York City time money deposited by the
Issuer in immediately available funds sufficient to pay all principal, premium
(if any) and interest then due and the Paying Agent is not prohibited from
paying such money to the Holders on that date pursuant to the terms of this
Indenture. The Issuer shall pay all Special Interest (if any) in the same manner
on the dates and in the amounts set forth in the Registration Rights Agreement.

The Issuer shall pay interest (including post petition interest in any
proceeding under any Bankruptcy Law) on overdue principal of the Notes at the
rate specified therefor in the Notes, and shall pay interest on the Notes at the
rate on overdue installments of interest and Special Interest (if any) (without
regard to any applicable grace period) at the same rate borne by the Notes to
the extent lawful.

The Issuer will be responsible for making calculations called for under the
Notes, including but not limited to determination of redemption price, premium,
if any, and any additional amounts or other amounts payable on the Notes. The
Issuer will make the calculations in good faith and, absent manifest error, its
calculations will be final and binding on the Holders. The Issuer will provide a
schedule of its calculations to the Trustee when requested by the Trustee, and
the Trustee is entitled to rely conclusively on the accuracy of the Issuer’s
calculations without independent verification.

 

50



--------------------------------------------------------------------------------

Section 4.02 Reports. (a) Notwithstanding that the Issuer may not be subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act or
otherwise report on an annual and quarterly basis on forms provided for such
annual and quarterly reporting pursuant to rules and regulations promulgated by
the SEC, the Issuer shall file with the SEC (and provide the Trustee and Holders
with copies thereof, without cost to the Trustee and each Holder, within 15 days
after it files them with the SEC),

(i) within the time period specified in the SEC’s rules and regulations, annual
reports on Form 10-K (or any successor or comparable form) containing the
information required to be contained therein (or required in such successor or
comparable form),

(ii) within the time period specified in the SEC’s rules and regulations,
reports on Form 10-Q (or any successor or comparable form) containing the
information required to be contained therein (or required in such successor or
comparable form),

(iii) promptly from time to time after the occurrence of an event required to be
therein reported (and in any event within the time period specified in the SEC’s
rules and regulations), such other reports on Form 8-K (or any successor or
comparable form), and

(iv) any other information, documents and other reports which the Issuer would
be required to file with the SEC if it were subject to Section 13 or 15(d) of
the Exchange Act;

provided, however, that the Issuer shall not be so obligated to file such
reports with the SEC if the SEC does not permit such filing, in which event the
Issuer will put such information on its website, in addition to providing such
information to the Trustee and the Holders, in each case within 15 days after
the time the Issuer would be required to file such information with the SEC if
it were subject to Section 13 or 15(d) of the Exchange Act.

(b) The Issuer shall make the information specified in this Section 4.02
available to prospective investors in the Notes upon request. In addition, the
Issuer shall, for so long as any Notes remain outstanding during any period when
it is not subject to Section 13 or 15(d) of the Exchange Act, furnish to the
Holders of the Notes and to prospective investors in the Notes, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act until such time as the Notes are freely tradeable under
Rule 144.

Notwithstanding the foregoing, the Issuer will be deemed to have furnished such
documents and reports referred to in this Section 4.02 to the Trustee and the
Holders if the Company has filed such reports with the SEC via the EDGAR filing
system and such reports are publicly available. The Trustee shall have no
obligation to determine whether or not such information, documents or reports
have been filed through the EDGAR filing system (or such successor thereto) or
posted on the Issuer’s website.

 

51



--------------------------------------------------------------------------------

In the event that any direct or indirect parent of the Issuer is or becomes a
Guarantor of the Notes, the Issuer may satisfy its obligations under this
Section 4.02 with respect to financial information relating to the Issuer by
furnishing financial information relating to such direct or indirect parent;
provided that if required by Rule 3-10 of Regulation S-X of the Securities Act,
the same is accompanied by consolidating information that explains in reasonable
detail the differences between the information relating to such direct or
indirect parent and any of its Subsidiaries other than the Issuer and its
Subsidiaries, on the one hand, and the information relating to the Issuer, the
Guarantors and the other Subsidiaries of the Company on a standalone basis, on
the other hand.

Delivery of such reports, information and documents to the Trustee is for
information purposes only and the Trustee’s receipt of such shall not constitute
constructive notice of any information contained therein or determinable from
information contained therein, including the Issuer’s compliance with any of its
covenants hereunder (as to which the Trustee is entitled to rely exclusively
(subject to ARTICLE Seven) on Officers’ Certificates).

Section 4.03 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock. (a) (i) The Company shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly, Incur
any Indebtedness (including Acquired Indebtedness) or issue any shares of
Disqualified Stock; and (ii) the Company shall not permit any of its Restricted
Subsidiaries to issue any shares of Preferred Stock; provided, however, that the
Company, the Issuer and any Restricted Subsidiary that is a Guarantor may Incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock and the Issuer and any Restricted Subsidiary may issue shares of Preferred
Stock, in each case if the Fixed Charge Coverage Ratio of the Company for the
most recently ended four fiscal quarters for which internal financial statements
are available immediately preceding the date on which such additional
Indebtedness is Incurred or such Disqualified Stock or Preferred Stock is issued
would have been at least 2.00 to 1.00 determined on a pro forma basis (including
a pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been Incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period.

(b) The limitations set forth in Section 4.03(a) shall not apply to:

(i) the Incurrence by the Company or its Restricted Subsidiaries of Indebtedness
under Credit Facilities and the issuance and creation of letters of credit and
bankers’ acceptances thereunder (with letters of credit and bankers’ acceptances
being deemed to have a principal amount equal to the face amount thereof) up to
an aggregate principal amount at any one time not to exceed the greater of
(a) $1,270.0 million or (b) the Borrowing Base;

(ii) the Incurrence by the Issuer and the Guarantors of Indebtedness represented
by the Notes and the related Note Guarantees to be Incurred on or prior to
May 1, 2012 and the Exchange Notes and the related Note Guarantees to be issued
pursuant to the Registration Rights Agreement;

 

52



--------------------------------------------------------------------------------

(iii) the Existing Indebtedness of the Company and its Restricted Subsidiaries;

(iv) Indebtedness Incurred by the Company or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including without limitation letters of
credit in respect of workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims; provided, however, that upon
the drawing of such letters of credit (other than letters of credit issued under
the Credit Agreement), such obligations are reimbursed within 30 days following
such drawing;

(v) Indebtedness arising from agreements of the Company or any of its Restricted
Subsidiaries providing for indemnification, adjustment of purchase price,
non-competes or similar obligations, in each case, Incurred in connection with
the disposition of any business, assets or a Subsidiary of the Company;

(vi) Indebtedness of the Company to a Restricted Subsidiary; provided that any
such Indebtedness owed to a Restricted Subsidiary that is not a Guarantor or the
Issuer is subordinated in right of payment to the Obligations with respect to
the Notes and the Note Guarantees; provided, further, that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such Indebtedness (except to the Company or
another Restricted Subsidiary) shall be deemed, in each case, to be an
Incurrence of such Indebtedness;

(vii) shares of Preferred Stock of a Restricted Subsidiary issued to the Company
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary that holds such shares of Preferred Stock of another Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Company or another
Restricted Subsidiary) shall be deemed, in each case, to be an issuance of
shares of Preferred Stock;

(viii) Indebtedness of a Restricted Subsidiary to the Company or another
Restricted Subsidiary; provided that if a Guarantor or the Issuer incurs such
Indebtedness to a Restricted Subsidiary that is not a Guarantor or the Issuer,
such Indebtedness is subordinated in right of payment to the Obligations with
respect to the Notes and the related Note Guarantee; provided, further, that any
subsequent issuance or transfer of any Capital Stock or any other event which
results in any Restricted Subsidiary holding such Indebtedness ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Company or another Restricted Subsidiary) shall be deemed, in
each case, to be an Incurrence of such Indebtedness;

 

53



--------------------------------------------------------------------------------

(ix) Hedging Obligations of the Company or a Restricted Subsidiary that are
Incurred in the ordinary course of business and not Incurred for speculative
purposes;

(x) obligations in respect of performance, bid, appeal, custom and surety bonds
and completion guarantees provided by the Company or any of its Restricted
Subsidiaries in the ordinary course of business or in connection with the
enforcement of rights or claims of the Company or any of its Restricted
Subsidiaries;

(xi) any Guarantee by the Company or a Restricted Subsidiary of Indebtedness or
other obligations of the Company or any of its Restricted Subsidiaries so long
as the Incurrence of such Indebtedness is permitted under the terms of this
Indenture; provided that if such Indebtedness is by its express terms
subordinated in right of payment to the Notes or the Note Guarantee of such
Guarantor, as applicable, any such Guarantee of the Company, the Issuer or such
Subsidiary Guarantor with respect to such Indebtedness shall be subordinated in
right of payment to the Notes or such Guarantor’s Note Guarantee with respect to
the Notes, as applicable, to the same extent as such Indebtedness is
subordinated to the Notes or the Note Guarantee of such Guarantor, as
applicable;

(xii) Indebtedness of the Company or a Restricted Subsidiary arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided that such Indebtedness is extinguished within five (5) Business Days of
its Incurrence;

(xiii) the Incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness or the issuance of Disqualified Stock or Preferred Stock of a
Restricted Subsidiary of the Company which serves to extend, refund, refinance,
renew, replace or defease any Indebtedness, Disqualified Stock or Preferred
Stock of the Company or any of its Restricted Subsidiaries Incurred or issued as
permitted in Section 4.03(a) and clauses (ii), (iii), (xiv), (xvi), (xviii) and
(xix) of this Section 4.03(b) or any Indebtedness Incurred or Disqualified Stock
or Preferred Stock Incurred or issued pursuant to this clause (xiii) to so
refund or refinance such Indebtedness, Disqualified Stock or Preferred Stock
(subject to the following proviso, “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness:

(1) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being refunded or refinanced and (y) the Weighted Average Life
to Maturity that would result if all payments of principal on the Indebtedness,
Disqualified Stock or Preferred Stock being refunded or refinanced that were due
on or after the date one year following the last maturity date of the Notes then
outstanding were instead due on such date one year following the last date of
maturity of the Notes;

(2) to the extent such Refinancing Indebtedness refinances (a) Indebtedness
subordinated in right of payment to the Notes or the Note Guarantee of such
Restricted Subsidiary, as applicable, such Refinancing Indebtedness is
subordinated

 

54



--------------------------------------------------------------------------------

in right of payment to the Notes or the Note Guarantees of such Restricted
Subsidiary, as applicable; provided that, the provisions of this clause
(2)(a) will not apply to any Refinancing Indebtedness of the Senior Subordinated
Notes, or (b) Disqualified Stock or Preferred Stock, if such Refinancing
Indebtedness is Disqualified Stock or Preferred Stock;

(3) is Incurred in an aggregate principal amount or face or liquidation amount
(or if issued with original issue discount, an aggregate accreted price) that is
equal to or less than the aggregate principal amount or face or liquidation
amount (or if issued with original issue discount, the aggregate accreted value)
then outstanding of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded, refinanced, renewed, replaced or defeased plus all accrued
interest and premium, fees and expenses Incurred in connection with such
refinancing, refunding, renewing, replacement or defeasance; and

(4) shall not include (x) Indebtedness of a Restricted Subsidiary of the Company
that is not a Guarantor or the Issuer that refinances Indebtedness of the
Company or a Restricted Subsidiary that is a Guarantor or the Issuer, or
(y) Indebtedness of the Company or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary;

(xiv) Indebtedness of the Company or any of its Restricted Subsidiaries
represented by Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case, Incurred on or after the Issue Date and no later than
180 days after the date of purchase or completion of construction, improvement,
repair or replacement of property (real or personal), plant or equipment used in
the business of the Company or any Restricted Subsidiary for the purpose of
financing all or any part of the purchase price or cost thereof (where, in the
case of a purchase, such purchase may be effected directly or through the
purchase of the Capital Stock of the Person owning such property, plant and
equipment), in the aggregate principal amount, including all Refinancing
Indebtedness permitted to be Incurred under this Indenture to refund, refinance,
renew or defease or replace any Indebtedness Incurred pursuant to the provision
described in this clause (xiv), not to exceed the greater of (a) $50.0 million
or (b) 2.00% of Total Assets, as of the date of such incurrence;

(xv) Indebtedness of the Company or any Restricted Subsidiary, to the extent the
net proceeds thereof are promptly deposited to defease, redeem or to satisfy and
discharge the Notes;

(xvi) the Incurrence of Acquired Indebtedness or other Indebtedness incurred in
connection with, or in contemplation of, an acquisition (including by way of
merger or consolidation) by the Company or a Restricted Subsidiary; provided
that, after giving effect to the transactions that result in the Incurrence or
issuance thereof, the Fixed Charge Coverage Ratio would be equal to or greater
than immediately prior to such transactions and Incurrence;

(xvii) Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is without recourse to the Company or any Restricted
Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings);

 

55



--------------------------------------------------------------------------------

(xviii) Indebtedness or Disqualified Stock or Preferred Stock of the Company or
any of its Restricted Subsidiaries in an aggregate principal amount or
liquidation preference, including the Refinancing Indebtedness permitted to be
Incurred under this Indenture to refund, refinance, renew, replace or defease
any Indebtedness, Disqualified Stock or Preferred Stock Incurred pursuant to
this clause (xviii), not to exceed the greater of (a) $50.0 million or (b) 2.00%
of the Total Assets, as of the date of such incurrence;

(xix) the Incurrence by any Foreign Subsidiary of Indebtedness in an aggregate
principal amount or liquidation preference, including the Refinancing
Indebtedness permitted to be Incurred under this Indenture to refund, refinance,
renew, replace or defease any Indebtedness Incurred pursuant to this clause
(xix), not to exceed the greater of (a) $100.0 million or (b) 3.50% of the Total
Assets, as of the date of such incurrence;

(xx) Indebtedness Incurred by the Company or any of its Restricted Subsidiaries
consisting of obligations to pay insurance premiums or take-or-pay obligations
contained in supply arrangements Incurred in the ordinary course of business;

(xxi) Indebtedness in respect of overdraft facilities, employee credit card
programs and other cash management arrangements Incurred in the ordinary course
of business;

(xxii) Indebtedness representing deferred compensation or equity-based
compensation to current or former officers, directors, consultants, advisors or
employees of the Company or any of its Restricted Subsidiaries Incurred in the
ordinary course of business and Indebtedness issued by the Company or any of its
Restricted Subsidiaries to current or former officers, directors, consultants,
advisors or employees thereof (or their spouses or former spouses or heirs,
trusts, estates or beneficiaries under their estates) to finance the purchase or
redemption of Equity Interests of the Company or any direct or indirect parent
company of the Company to the extent permitted by Section 4.04(b)(vii) hereof;
and

(xxiii) cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts.

For purposes of determining compliance with this Section 4.03, in the event that
an item, or a portion of such item, taken by itself, of Indebtedness,
Disqualified Stock or Preferred Stock meets the criteria of more than one of the
categories of permitted Indebtedness described in clauses (i) through (xxiii)
above or such item is (or portion, taken by itself, would be) entitled to be
Incurred pursuant to Section 4.03(a), the Issuer shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such item of
Indebtedness in any manner that complies with this Section 4.03; provided that
all Indebtedness under the Credit Agreement outstanding on May 1,

 

56



--------------------------------------------------------------------------------

2012 shall be deemed to have been Incurred pursuant to Section 4.03(b)(i) on or
prior to May 1, 2012. Accrual of interest, the accretion of accreted value, the
payment of interest in the form of additional Indebtedness with the same terms,
the payment of dividends on Preferred Stock in the form of additional shares of
Preferred Stock of the same class, accretion of original issue discount or
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall not
be deemed to be an Incurrence of Indebtedness for purposes of this Section 4.03.
Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness; provided that the Incurrence of the Indebtedness represented by
such Guarantee or letter of credit, as the case may be, was in compliance with
this Section 4.03.

For purposes of determining compliance with any U.S. dollar denominated
restriction on the Incurrence of Indebtedness where the Indebtedness Incurred,
or any Indebtedness outstanding pursuant to the clause or clauses of the
categories of permitted Indebtedness described in clauses (i) through (xxiii) of
Section 4.03(b) under which such Indebtedness is being Incurred, is denominated
in a different currency, the amount of any such Indebtedness being Incurred and
such outstanding Indebtedness, if any, will in each case be the U.S. Dollar
Equivalent determined on the date any such Indebtedness was Incurred, in the
case of term Indebtedness, or first committed or first Incurred (whichever
yields the lower U.S. Dollar Equivalent), in the case of revolving credit
Indebtedness, which U.S. Dollar Equivalent will be reduced by any repayment on
such Indebtedness in proportion to the reduction in principal amount; provided,
however, that if any such Indebtedness denominated in a different currency is
subject to a Currency Protection Agreement with respect to U.S. dollars covering
all principal, premium, if any, and interest payable on such Indebtedness, the
amount of such Indebtedness expressed in U.S. dollars will be as provided in
such Currency Protection Agreement. The principal amount of any Refinancing
Indebtedness Incurred in the same currency as the Indebtedness being refinanced
will be the U.S. Dollar Equivalent of the Indebtedness refinanced, except to the
extent that (1) such U.S. Dollar Equivalent was determined based on a Currency
Protection Agreement, in which case the Refinancing Indebtedness will be
determined in accordance with the preceding sentence, and (2) if the principal
amount of the Refinancing Indebtedness exceeds the principal amount of the
Indebtedness being refinanced, the U.S. Dollar Equivalent of such excess, as
appropriate, will be determined on the date such Refinancing Indebtedness is
Incurred.

Section 4.04 Limitation on Restricted Payments. (a) The Company shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any distribution on account of the
Company’s or any of its Restricted Subsidiaries’ Equity Interests, including any
payment in connection with any merger, amalgamation or consolidation involving
the Company or any of its Restricted Subsidiaries (other than (A) dividends or
distributions by the Company payable solely in Equity Interests (other than
Disqualified Stock) of the Company; or (B) dividends or distributions by a
Restricted Subsidiary so long as, in the case of any dividend or distribution
payable on or in respect of any class or series of securities issued by a
Restricted Subsidiary other than a Wholly Owned Restricted Subsidiary, the
Company or a Restricted Subsidiary receives at least its pro rata share of such
dividend or distribution in accordance with its Equity Interests in such class
or series of securities);

 

57



--------------------------------------------------------------------------------

(ii) purchase or otherwise acquire or retire for value any Equity Interests of
the Company or any direct or indirect parent company of the Company or any
Restricted Subsidiary held by Persons other than the Company or any Restricted
Subsidiary of the Company;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Indebtedness of the Company, the Issuer or any Guarantor
that is contractually subordinated to the Notes or to any Note Guarantee (other
than the payment, redemption, repurchase, defeasance, acquisition or retirement
of (A) any Indebtedness of the Company, the Issuer or any Guarantor that or
contractually subordinated to the Notes or to any Note Guarantee in anticipation
of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of such payment,
redemption, repurchase defeasance, acquisition or retirement; or
(B) Indebtedness permitted under clauses (vi) and (viii) of Section 4.03(b); or

(iv) make any Restricted Investment

(all such payments and other actions described in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:

(1) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis,
the Company could Incur $1.00 of additional Indebtedness under Section 4.03(a);
and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and its Restricted Subsidiaries after
the Issue Date (including Restricted Payments permitted by Section 4.04(b)(i),
but excluding all other Restricted Payments permitted by Section 4.04(b)), is
less than the sum, without duplication, of:

(A) 50% of the Consolidated Net Income of the Company for the period (taken as
one accounting period) beginning on the first day of the first fiscal quarter
commencing in which the Issue Date occurs and ending on the last day of the
Company’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment (or, if such
Consolidated Net Income for such period is a deficit, less 100% of such
deficit), plus

 

58



--------------------------------------------------------------------------------

(B) 100% of the aggregate net proceeds, including cash and the Fair Market Value
(as determined in accordance with the next succeeding sentence) of property
other than cash, received by the Company since the Issue Date from the issue or
sale of Equity Interests of the Company (excluding Refunding Capital Stock,
Disqualified Stock and Equity Interests, the proceeds of which Equity Interests
are used in the manner described Section 4.04(b)(ix)), including Equity
Interests issued upon conversion of Indebtedness or Disqualified Stock or upon
exercise of warrants or options (other than an issuance or sale to a Restricted
Subsidiary of the Company), plus

(C) 100% of the net cash proceeds and the Fair Market Value (as determined in
accordance with the next succeeding sentence) of property other than cash
received by the Company as a contribution to its common equity since the Issue
Date (other than Refunding Capital Stock), plus

(D) to the extent not otherwise included in the Consolidated Net Income of the
Company for such period, 100% of the aggregate amount received by the Company or
any Restricted Subsidiary in cash and the Fair Market Value (as determined in
accordance with the next succeeding sentence) of property other than cash
received by the Company or any of its Restricted Subsidiaries from:

(I) the sale or other disposition (other than to the Company or one of its
Restricted Subsidiaries) of Restricted Investments made by the Company or its
Restricted Subsidiaries and from repurchases and redemptions of such Restricted
Investments from the Company or its Restricted Subsidiaries by any Person (other
than the Company or any of its Subsidiaries) and from repayments of loans or
advances, and releases of Guarantees which constituted Restricted Investments
made by the Company and its Restricted Subsidiaries, or

(II) the sale (other than to the Company or one of its Restricted Subsidiaries)
of the Capital Stock of an Unrestricted Subsidiary or a distribution from an
Unrestricted Subsidiary (other than in each case to the extent the Investment in
such Unrestricted Subsidiary constituted a Permitted Investment) or a dividend
from an Unrestricted Subsidiary after the Issue Date, plus

(E) in the event any Unrestricted Subsidiary of the Company has been
redesignated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Company or a Restricted Subsidiary of the Company, the Fair
Market Value (as determined in accordance with the next succeeding sentence) of
the Investment of the Company in such Unrestricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) (other than in each case to the extent that the
Investment in such Unrestricted Subsidiary constituted a Permitted Investment).

 

59



--------------------------------------------------------------------------------

The Fair Market Value of property other than cash covered by clauses (3)(B),
(C), (D) and (E) above shall be determined in good faith by the Company and

(I) in the event of property with a Fair Market Value in excess of $10.0
million, shall be set forth in an Officers’ Certificate; or

(II) in the event of property with a Fair Market Value in excess of $50.0
million, shall be set forth in a resolution approved by at least a majority of
the Board of Directors of the Company.

(b) The provisions of Section 4.04(a) shall not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Indenture;

(ii) either of:

(1) the payment, repurchase, retirement, redemption, defeasance or other
acquisition of any Equity Interests (“Retired Capital Stock”) of the Company or
any direct or indirect parent company of the Company or any Indebtedness of the
Company or any Restricted Subsidiary that is contractually subordinated to the
Notes or to any Note Guarantee in exchange for, or out of the proceeds of the
substantially concurrent sale of, Equity Interests of the Company or any direct
or indirect parent company of the Company or contributions to the equity capital
of the Company, other than Disqualified Stock or any Equity Interests sold to a
Restricted Subsidiary (collectively, including such contributions, “Refunding
Capital Stock”); and

(2) the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the substantially concurrent sale, other than to a
Restricted Subsidiary of the Company, of Refunding Capital Stock;

(iii) the payment, redemption, repurchase, defeasance or other acquisition of
any Indebtedness of the Company or any Restricted Subsidiary that is
contractually subordinated to the Notes or to any Note Guarantee made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Company or a Restricted Subsidiary which is Incurred in
accordance with Section 4.03 so long as:

(1) such Indebtedness has a Weighted Average Life to Maturity at the time it is
Incurred which is not less than the remaining Weighted Average Life to Maturity
of the Indebtedness being so repaid, redeemed, repurchased, defeased or
acquired,

 

60



--------------------------------------------------------------------------------

(2) such Indebtedness has a Stated Maturity which is no earlier than the Stated
Maturity of the Indebtedness being so repaid, redeemed, repurchased, defeased or
acquired,

(3) such new Indebtedness is subordinated (other than with respect to any
Refinancing Indebtedness of the Senior Subordinated Notes), at least to the same
extent as the Indebtedness being so repaid, redeemed, repurchased, defeased or
acquired, to the right of payment of the Notes or the Note Guarantees, as
applicable, and

(4) such Indebtedness is Incurred in an aggregate principal amount (or if issued
with original issue discount, an aggregate accreted value) that is equal to or
less than the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being so repaid, redeemed, repurchased, defeased or acquired plus all accrued
interest and premiums, fees, expenses and prepayment penalties Incurred in
connection with such repayment, redemption, repurchase, defeasance or
acquisition;

(iv) the payment of cash, dividends, distributions or advances to allow the
payment in cash in lieu of the issuance of fractional shares of Capital Stock
upon exercise or conversion of securities exercisable or convertible into
Capital Stock of the Company;

(v) any purchase or acquisition from, or withholding on issuance to, any
employee of the Company or any Restricted Subsidiary of the Company of Equity
Interests of the Company, or Equity Interests of any direct or indirect parent
of the Company in order to satisfy any applicable Federal, state or local tax
payments in respect of the receipt of such Equity Interests;

(vi) the repurchase of Equity Interests deemed to occur upon the exercise of
options or warrants if such Equity Interests represents all or a portion of the
exercise price thereof;

(vii) the repurchase, retirement, redemption or other acquisition (or dividends
to any direct or indirect parent company of the Company to finance any such
repurchase, retirement or other acquisition) for value of Equity Interests of
the Company or any direct or indirect parent company of the Company held by any
future, present or former officer, director, consultant, advisor or employee of
the Company or any direct or indirect parent company of the Company or any other
Subsidiary of the Company pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or other agreement or
arrangement; provided, however, that the aggregate amounts paid under this
clause (vii) do not exceed $6.0 million in any calendar year (with unused
amounts in any calendar year being carried over to succeeding calendar years);
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed;

 

61



--------------------------------------------------------------------------------

(1) the net cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Company and, to the extent contributed to the
Company, Equity Interests of any of the Company’s direct or indirect parent
companies, in each case, to officers, directors, consultants, advisors or
employees of the Company or any direct or indirect parent company of the Company
or any other Subsidiary of the Company that occurs after the Issue Date to the
extent the net cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of
Section 4.04(a)(iii) or Section 4.04(b)(ii) of this paragraph, plus

(2) the net cash proceeds of “key man” life insurance policies received by the
Company or any of its Restricted Subsidiaries after the Issue Date, less

(3) the amount of any Restricted Payments made after the Issue Date with the net
cash proceeds described in clauses (1) and (2) of this Section 4.04(b)(vii);

(viii) the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Company or any of its
Restricted Subsidiaries or any class or series of Preferred Stock of a
Restricted Subsidiary Incurred in accordance with Section 4.03;

(ix) Restricted Investments acquired in exchange for, or out of the net proceeds
of a substantially concurrent issuance of Equity Interests, other than
Disqualified Stock, of the Company;

(x) the payment of any dividend by a Restricted Subsidiary of the Company to the
holders of its Equity Interests on a pro rata basis;

(xi) upon the occurrence of a Change of Control and after completion of the
offer to repurchase Notes pursuant to Section 4.08 (including the purchase of
all Notes tendered), any purchase or redemption of any Indebtedness of the
Company, the Issuer or any Subsidiary Guarantor that contractually subordinated
to the Notes or to any Note Guarantee that is required to be repurchased or
redeemed pursuant to the terms thereof as a result of such Change of Control, at
a purchase price not greater than 101% of the outstanding principal amount
thereof (plus accrued and unpaid interest and liquidated damages, if any);

(xii) after completion of any offer to repurchase Notes pursuant to Section 4.06
(including the purchase of all Notes tendered), any purchase or redemption of
any Indebtedness of the Company, the Issuer or any Subsidiary Guarantor that is
contractually subordinated to the Notes or to any Note Guarantee that is
required to be repurchased or redeemed pursuant to the terms thereof as a result
of such Asset Sale, at a purchase price not greater than 100% of the outstanding
principal amount thereof (plus accrued and unpaid interest and liquidated
damages, if any);

 

62



--------------------------------------------------------------------------------

(xiii) purchases of receivables pursuant to a Receivables Repurchase Obligation
in connection with a Qualified Receivables Financing;

(xiv) the redemption, repurchase, retirement, defeasance or other acquisition of
any Disqualified Stock of the Company in exchange for, or out of the net cash
proceeds of a substantially concurrent sale of, Disqualified Stock of the
Company or any Restricted Subsidiaries Incurred in accordance with Section 4.03;

(xv) the payment, redemption, repurchase, defeasance or other acquisition of any
Senior Subordinated Notes, in each case if the Senior Secured Leverage Ratio
would not exceed 2.75 to 1.00 determined on a pro forma basis after giving
effect to such payment, redemption, repurchase, defeasance or other acquisition
of such Senior Subordinated Notes pursuant to this clause (xv);

(xvi) payments or distributions to satisfy dissenters’ rights, pursuant to or in
connection with a consolidation, merger or transfer of assets that complies with
the provisions of this Indenture applicable to consolidations, mergers and
transfers of all or substantially all of the property and assets of the Company;

(xvii) the purchase, redemption, acquisition, cancellation or other retirement
for a nominal value per right of any rights granted to all holders of common
stock of the Company pursuant to any shareholders’ rights plan adopted for the
purpose of protecting shareholders from unfair takeover tactics;

(xviii) the payment, redemption, repurchase, defeasance or other acquisition of
any Senior Subordinated Notes in an aggregate amount which, taken together with
all other Restricted Payments made pursuant to the provision described in this
clause (xviii), do not exceed $50.0 million;

(xix) other Restricted Payments in an aggregate amount which, taken together
with all other Restricted Payments made pursuant to the provision described in
this clause (xix), do not exceed the greater of (a) $50.0 million or (b) 2.00%
of the Total Assets (determined as of the date of any Restricted Payment
pursuant to this clause (xix)); and

(xx) Restricted Payments made as part of the Transactions;

provided, that in the case of clauses (vii) and (xix) of this Section 4.04(b),
no Default or Event of Default has occurred and is continuing or would occur as
a consequence thereof.

(c) In determining the extent to which any Restricted Payment may be limited or
prohibited by this Section 4.04, the Company and its Restricted Subsidiaries may
allocate all or any portion of such Restricted Payment among the categories
described in clauses (i) through (xx) of Section 4.04(b) or among such
categories and the types described in Section 4.04(a); provided that, at the
time of such allocation, all such Restricted Payments, or allocated portions
thereof, would be permitted under the various provisions of this Section 4.04.

 

63



--------------------------------------------------------------------------------

(d) As of the Issue Date, all of the Company’s Subsidiaries will be Restricted
Subsidiaries. The Company will not permit any Unrestricted Subsidiary to become
a Restricted Subsidiary except pursuant to the definition of “Restricted
Subsidiary.” In the event of any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, the Company will be deemed to have made an Investment
in such Subsidiary in an amount determined as set forth in the last sentence of
the definition of “Investments.” Such designation will only be permitted if such
Investment would be permitted by this Section 4.04 at such time and if such
Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.

Section 4.05 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries. The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any Restricted Subsidiary to:

(a) (i) (i) pay dividends or make any other distributions to the Company or any
of its Restricted Subsidiaries (1) on its Capital Stock or (2) with respect to
any other interest or participation in, or measured by, its profits or (ii) pay
any Indebtedness owed to the Company or any of its Restricted Subsidiaries;

(b) make loans or advances to the Company or any of its Restricted Subsidiaries;
or

(c) sell, lease or transfer any of its properties or assets to the Company or
any of its Restricted Subsidiaries;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(i) contractual encumbrances or restrictions as in effect on the Issue Date,
including pursuant to the Credit Agreement and Existing Indebtedness, and any
amendments, modifications, restatements, renewals, increases, extensions,
supplements, refundings, replacements or refinancings thereof; provided that the
encumbrances and restrictions in any such amendments, modifications,
restatements, renewals, increases, extensions, supplements, refundings,
replacements or refinancings are not materially more restrictive, taken as a
whole, than those in effect on the Issue Date;

(ii)(a) this Indenture, (b) the Notes (and any Exchange Notes related thereto)
and (c) Guarantees of the Notes (and any Exchange Notes related thereto);

(iii) applicable law or any applicable rule, regulation or order;

(iv) any agreement or other instrument of a Person acquired by the Company or
any Restricted Subsidiary which was in existence at the time of such acquisition
or at the time it merges with or into the Company or any of its Restricted
Subsidiaries or assumed in connection with the acquisition of assets from such
Person (but, in any such case, not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or assets so
assumed;

 

64



--------------------------------------------------------------------------------

(v) any restriction with respect to a Restricted Subsidiary imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary pending the
closing of such sale or disposition;

(vi) any agreements creating a Lien securing Indebtedness otherwise permitted to
be incurred pursuant to Section 4.13, to the extent limiting the right of the
Company or any of its Restricted Subsidiaries to dispose of the assets subject
to such Liens;

(vii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(viii) customary provisions with respect to dispositions or distributions of
assets or property in joint venture agreements, asset sale agreements, stock
sale agreements and other similar agreements entered into in the ordinary course
of business;

(ix) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions of the nature discussed in clause (c) above on
the property so acquired;

(x) customary provisions contained in leases, licenses and other similar
agreements entered into in the ordinary course of business that impose
restrictions of the type described in clause (c) above on the property subject
to such lease;

(xi) other Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary of the Company that is (a) Incurred by a Guarantor subsequent to the
Issue Date pursuant to Section 4.03 or (b) Incurred by a Foreign Subsidiary of
the Company subsequent to the Issue Date pursuant to Section 4.03; provided, in
the case of clause (a), (i) such encumbrances or restrictions are ordinary and
customary with respect to the type of Indebtedness being Incurred and (ii) such
encumbrances or restrictions will not materially affect the Issuer’s ability to
make payments of principal or interest payments on the Notes, as determined at
the time such Indebtedness, Disqualified Stock or Preferred Stock is Incurred in
good faith by the chief financial officer, chief accounting officer or treasurer
of the Company;

(xii) Refinancing Indebtedness permitted under the terms of this Indenture;
provided, that the restrictions contained in the agreements governing such
Refinancing Indebtedness are not materially more restrictive, taken as a whole,
than those contained in the agreements governing the Indebtedness being
refinanced;

(xiii) any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing; provided, however, that such
restrictions apply only to such Receivables Subsidiary; and

(xiv) any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) above imposed by any extensions, amendments, modifications,

 

65



--------------------------------------------------------------------------------

restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (xiii) above; provided that such extensions, amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
extension, amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.

Section 4.06 Asset Sales. (a) The Company will not, and will not permit any of
its Restricted Subsidiaries to, cause or make an Asset Sale, unless (1) the
Company or any of its Restricted Subsidiaries, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined in good faith by the Company) of the assets or Equity
Interests issued or sold or otherwise disposed of and (2) except in the case of
Permitted Asset Swaps, at least 75% of the consideration therefor received by
the Company or such Restricted Subsidiary, as the case may be, is in the form of
cash or Cash Equivalents; provided that the amount of:

(i) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet or in the notes thereto) of the Company or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Notes or any Note Guarantee) that are assumed by the
transferee of any such assets pursuant to a customary novation or indemnity
agreement that release the Company or such Restricted Subsidiary from or
indemnifies against further liability,

(ii) any notes or other obligations or other securities or assets received by
the Company or such Restricted Subsidiary of the Company from such transferee
that are converted by the Company or such Restricted Subsidiary into cash within
180 days of the receipt thereof (to the extent of the cash received), and

(iii) any Designated Non-cash Consideration received by the Company or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at the time outstanding, not to exceed the
greater of (i) $50.0 million or (ii) 2.00% of Total Assets at the time of the
receipt of such Designated Non-cash Consideration (with the Fair Market Value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value),

shall be deemed to be Cash Equivalents for the purposes of this Section 4.06(a).

(b) Within 365 days after the receipt of the Net Proceeds of an Asset Sale, the
Company or a Restricted Subsidiary of the Company may apply the Net Proceeds
from such Asset Sale:

(i) to repay, repurchase or redeem Indebtedness and other Obligations under a
Credit Facility that are secured by a Lien and, if the Indebtedness repaid is
revolving credit Indebtedness, to correspondingly reduce commitments with
respect thereto;

 

66



--------------------------------------------------------------------------------

(ii) to repay, repurchase or redeem Indebtedness and other Obligations of a
Restricted Subsidiary that is not a Guarantor, other than Indebtedness owed to
the Company or another Restricted Subsidiary;

(iii) to repay, repurchase or redeem other Indebtedness of the Company or any
Guarantor (other than any Disqualified Stock or any Indebtedness that is
contractually subordinated in right of payment to the Notes), other than
Indebtedness owed to the Company or a Restricted Subsidiary of the Company;
provided that the Company shall equally and ratably redeem or repurchase the
Notes as described in ARTICLE Three through open market purchases (to the extent
such purchases are at or above 100% of the principal amount thereof) or by
making an offer (in accordance with the procedures set forth below for an Asset
Sale Offer) to all Holders to purchase the Notes at 100% of the principal amount
thereof, plus the amount of accrued but unpaid interest, if any, on the amount
of Notes that would otherwise be prepaid;

(iv) to make an investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Company), assets, or property or capital expenditures, in each case used or
useful in a Similar Business;

(v) to make an investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Company), properties or assets that replace the businesses, properties and/or
assets that are the subject of such Asset Sale; or

(vi) any combination of the foregoing;

provided that the Company will be deemed to have complied with the provisions
described in clauses (iv) and (v) above of this Section 4.06(b), as applicable,
if, within 365 days of such Asset Sale, the Company or a Restricted Subsidiary,
as applicable, shall have entered into a definitive agreement covering such
Investment which is thereafter completed within 180 days after the first
anniversary of such Asset Sale.

(c) Any Net Proceeds from Asset Sales that are not applied or invested as
described in Section 4.06(b) will constitute “Excess Proceeds.” Within 10 days
after the aggregate amount of Excess Proceeds exceeds $50.0 million, the Issuer
will make an Asset Sale Offer to all holders of Notes and all holders of other
Indebtedness that is pari passu with the Notes containing provisions similar to
those set forth in this Indenture with respect to offers to purchase with the
proceeds of sales of assets to purchase, prepay or redeem the maximum principal
amount of Notes and such other pari passu Indebtedness (plus all accrued
interest on such Indebtedness and the amount of all fees and expenses, including
premiums, incurred in connection therewith) that may be purchased, prepaid or
redeemed out of the Excess Proceeds. The offer price in any Asset Sale

 

67



--------------------------------------------------------------------------------

Offer will be equal to 100% of the principal amount of the Notes and such other
pari passu Indebtedness, plus accrued and unpaid interest and Special Interest,
if any, on the Notes and such other pari passu Indebtedness to the date of
purchase, prepayment or redemption, subject to the rights of holders of Notes on
the relevant record date to receive interest due on the relevant interest
payment date, and will be payable in cash. If any Excess Proceeds remain after
consummation of an Asset Sale Offer, the Company may use such Excess Proceeds
for any purpose not otherwise prohibited by this Indenture. If the aggregate
principal amount of Notes and such other pari passu Indebtedness tendered in (or
required to be prepaid or redeemed in connection with) such Asset Sale Offer
exceeds the amount of Excess Proceeds, the trustee will select the Notes and
such other pari passu Indebtedness to be purchased on a pro rata basis, based on
the amounts tendered or required to be prepaid or redeemed (with such
adjustments as may be deemed appropriate by the Issuer so that only Notes in
denominations of $2,000, or an integral multiple of $1,000 in excess thereof,
will be purchased). Upon completion of each Asset Sale Offer, the amount of
Excess Proceeds shall be reset at zero.

Pending final application of such Net Proceeds, the Company or any Restricted
Subsidiary may temporarily reduce borrowings under the Credit Facilities or any
other revolving credit facility, if any, or otherwise invest such Net Proceeds
in any manner not prohibited by this Indenture.

(d) Not later than the date upon which written notice of an Asset Sale Offer is
delivered to the Trustee as provided above, the Company shall deliver to the
Trustee an Officers’ Certificate as to (i) the amount of the Excess Proceeds,
(ii) the allocation of the Net Proceeds from the Asset Sales pursuant to which
such Asset Sale Offer is being made and (iii) the compliance of such allocation
with the provisions of Section 4.06(b). On such date, the Company shall also
irrevocably deposit with the Trustee or with a paying agent (or, if the Company
or a Wholly Owned Restricted Subsidiary of the Company is acting as the Paying
Agent, segregate and hold in trust) an amount equal to the Excess Proceeds to be
invested in Cash Equivalents, as directed in writing by the Company, and to be
held for payment in accordance with the provisions of this Section 4.06. Upon
the expiration of the period for which the Asset Sale Offer remains open (the
“Asset Sale Offer Period”), the Company shall deliver to the Trustee for
cancellation the Notes or portions thereof that have been properly tendered to
and are to be accepted by the Company. The Trustee (or the Paying Agent, if not
the Trustee) shall, on the date of purchase, mail or deliver payment to each
tendering Holder in the amount of the purchase price. In the event that the
Excess Proceeds delivered by the Company to the Trustee are greater than the
purchase price of the Notes tendered, the Trustee shall deliver the excess to
the Company immediately after the expiration of the Asset Sale Offer Period for
application in accordance with Section 4.06.

(e) Holders electing to have a Note purchased shall be required to surrender the
Note, with an appropriate form duly completed, to the Company at the address
specified in the notice at least three (3) Business Days prior to the purchase
date. Holders shall be entitled to withdraw their election if the Trustee or the
Company receives not later than one Business Day prior to the Purchase Date, a
telegram, telex, facsimile transmission or letter setting forth the name of the
Holder, the principal amount of the Note which was delivered by the Holder for
purchase and a statement that such Holder is withdrawing his election to have
such Notes purchased. If at the end of the Asset Sale Offer Period more Notes
and such other pari passu Indebtedness are tendered pursuant to an Asset Sale
Offer than the Company is required to

 

68



--------------------------------------------------------------------------------

purchase, selection of such Notes for purchase shall be made by the Trustee in
compliance with the requirements of the principal national securities exchange,
if any, on which such Notes are listed, or if such Notes are not so listed, on a
pro rata basis, by lot or by such other method as the Trustee shall deem fair
and appropriate (and in such manner as complies with applicable legal
requirements and the requirements of the Depositary, if applicable); provided
that no Notes of $2,000 or less shall be purchased in part. Selection of such
other pari passu Indebtedness shall be made pursuant to the terms of such other
pari passu Indebtedness.

(f) Notices of an Asset Sale Offer shall be mailed by first class mail, postage
prepaid, at least 30 but not more than 60 days before the purchase date to each
Holder of Notes at such Holder’s registered address. If any Note is to be
purchased in part only, any notice of purchase that relates to such Note shall
state the portion of the principal amount thereof that has been or is to be
purchased.

(g) A new Note in principal amount equal to the unpurchased portion of any Note
purchased in part shall be issued in the name of the Holder upon cancellation of
the original Note. On and after the purchase date, unless the Company defaults
in payment of the purchase price, interest shall cease to accrue on Notes or
portions thereof purchased.

Section 4.07 Transactions with Affiliates. (a) The Company shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly, make
any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction or series of transactions, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate of the Company (each of the foregoing, an “Affiliate Transaction”)
involving aggregate payments or consideration in excess of $10.0 million,
unless:

(i) such Affiliate Transaction is on terms that are not, taken as a whole,
materially less favorable to the Company or the relevant Restricted Subsidiary
than those that could have been obtained in a comparable transaction by the
Company or such Restricted Subsidiary with a Person that is not an Affiliate;
and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million, the
Company delivers to the Trustee a resolution adopted in good faith by the
majority of the disinterested members of the Board of Directors of the Company,
approving such Affiliate Transaction and set forth in an Officers’ Certificate
certifying that such Affiliate Transaction complies with clause (i) above.

(b) The provisions of Section 4.07(a) shall not apply to the following:

(i)(a) transactions between or among the Company and/or any of its Restricted
Subsidiaries and (b) any merger of the Company and any direct parent company of
the Company; provided that such parent company shall have no material
liabilities and no material assets other than cash, Cash Equivalents and the
Capital Stock of the Company and such merger is otherwise in compliance with the
terms of this Indenture and effected for a bona fide business purpose;

 

69



--------------------------------------------------------------------------------

(ii) Restricted Payments permitted by Section 4.04 and the definition of
Permitted Investments;

(iii) the payment of reasonable and customary fees and reimbursement of expenses
paid to, and indemnity provided on behalf of, current or former officers,
directors, employees or consultants of the Company or any Restricted Subsidiary
or any direct or indirect parent company of the Company, as determined by the
Board of Directors of the Company;

(iv) any agreement or arrangement as in effect as of the Issue Date or any
amendment, modification or supplement thereto or any replacement thereof so long
as any such agreement or arrangement as so amended, modified, supplemented or
replaced, taken as a whole, is not more disadvantageous to the Company and its
Restricted Subsidiaries in any material respect than the original agreement as
in effect on the Issue Date or any transaction contemplated by any of the
foregoing agreements or arrangements;

(v) (a) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Indenture, which are fair to the
Company and its Restricted Subsidiaries in the reasonable determination of the
Board of Directors or the senior management of the Company, and are on terms
that, taken as a whole, are not materially less favorable to the Company or the
relevant Restricted Subsidiary than those that might reasonably have been
obtained at such time from a Person that is not an Affiliate, (b) transactions
with joint ventures or Unrestricted Subsidiaries for the purchase or sale of
chemicals, products, equipment and services entered into in the ordinary course
of business and in a manner consistent with past practice or (c) any management
services or support agreements entered into on terms consistent with past
practice or in the ordinary course of business or approved by a majority of the
Board of Directors of the Company;

(vi) the issuance or sale of Equity Interests, other than Disqualified Stock, of
the Company to any Affiliate or to any director, officer, employee or consultant
of the Company, any direct or indirect parent company of the Company or any
Subsidiary of the Company;

(vii) the grant of stock options or similar rights to officers, employees,
consultants and directors of the Company, any direct or indirect parent company
of the Company or any of its Restricted Subsidiaries, pursuant to plans approved
by the Board of Directors of the Company and the issuance of securities pursuant
thereto;

(viii) advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business;

(ix) any transactions effected as part of a Qualified Receivables Transaction;

 

70



--------------------------------------------------------------------------------

(x) any employment, consulting, service or termination agreements, or reasonable
and customary indemnification arrangements, entered into by the Company or any
of its Restricted Subsidiaries with officers and employees of the Company, any
direct or indirect parent company of the Company or any of its Restricted
Subsidiaries and the payment of compensation to officers, employees, consultants
and directors of the Company, any direct or indirect parent company of the
Company or any of its Restricted Subsidiaries, including amounts paid pursuant
to employee benefit plans, employee stock option or similar plans, in each case
in the ordinary course of business and approved by the Board of Directors of the
Company

(xi) the entering into of customary agreements providing registration rights to
the direct or indirect shareholders of the Company and the performance of such
agreements;

(xii) transactions between the Company or any of its Restricted Subsidiaries and
any Person that is an Affiliate solely because one or more of its directors is
also a director of the Company or any direct or indirect parent company of the
Company; provided that such director abstains from voting as a director of the
Company or such direct or indirect parent company, as the case may be, on any
matter involving such other Person;

(xiii) transactions in which the Company or any of its Restricted Subsidiaries,
as the case may be, delivers to the Trustee a letter from an independent
accounting or appraisal firm or investment bank of national reputation stating
that such transaction is fair to the Company or such Restricted Subsidiary from
a financial point of view or stating that the terms are not materially less
favorable to the Company or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Company or such
Restricted Subsidiary with a Person that is not an Affiliate;

(xiv) transactions described in ACCO’s current public filings (limited to its
10-K, 10-Qs, 8-Ks and annual proxy statement) with the SEC on the Issue Date;
and

(xv) the Transactions and the payment of all fees and expenses related to the
Transactions, in each case as contemplated by the offering memorandum.

Section 4.08 Change of Control. (a) Upon the occurrence of a Change of Control,
each Holder of Notes shall have the right to require the Issuer to repurchase
all or any part (equal to $2,000 or an integral multiple of $1,000 in excess
thereof) of such Holder’s Notes at a purchase price in cash equal to 101% of the
aggregate principal amount thereof plus accrued and unpaid interest and Special
Interest (if any) thereon, to the date of purchase, subject to the rights of the
Holders of Notes on the relevant record date to receive interest due on the
relevant interest payment date, in accordance with the terms contemplated in
this Section 4.08; provided, however, that notwithstanding the occurrence of a
Change of Control, the Company shall not be obligated to purchase Notes pursuant
to this Section 4.08 in the event that the the Issuer has exercised its right to
redeem such Notes in accordance with ARTICLE Three of this Indenture. In the
event that at the time of such Change of Control the terms of other senior
Indebtedness restrict or prohibit the repurchase of Notes pursuant to this
Section 4.08, then prior to the mailing of the notice to the Holders provided
for in Section 4.08(b) but in any event within 30 days following any Change of

 

71



--------------------------------------------------------------------------------

Control, the Issuer shall (i) repay in full all other senior Indebtedness or, if
doing so will allow the purchase of Notes, offer to repay in full all such other
senior Indebtedness, as the case may be, and repay such senior Indebtedness of
each lender who has accepted such offer, or (ii) obtain the requisite consent
under the agreements governing such senior Indebtedness to permit the repurchase
of the Notes as provided for in Section 4.08(b).

(b) Within 30 days following any Change of Control, except to the extent the
Issuer has exercised its right to redeem Notes in accordance with ARTICLE Three
of this Indenture, the Issuer will mail a notice (a “Change of Control Offer”)
to each Holder of Notes with a copy to the Trustee stating:

(i) that a Change of Control has occurred and that such Holder has the right to
require the Issuer to repurchase such Holder’s Notes at a repurchase price in
cash equal to 101% of the principal amount thereof, plus accrued and unpaid
interest and Special Interest, if any, to the date of repurchase (subject to the
right of the Holders of record on the relevant record date to receive interest
on the relevant interest payment date);

(ii) the circumstances and relevant facts and financial information regarding
such Change of Control;

(iii) the repurchase date (which shall be no earlier than 30 days nor later than
60 days from the date such notice is mailed); and

(iv) the instructions determined by the Issuer, consistent with this
Section 4.08, that a Holder must follow in order to have its Notes purchased.

(c) Holders electing to have a Note purchased shall be required to surrender the
Note, with an appropriate form duly completed, to the Issuer at the address
specified in the notice at least three (3) Business Days prior to the purchase
date. The Holders shall be entitled to withdraw their election if the Trustee or
the Issuer receives not later than one (1) Business Day prior to the purchase
date a telegram, telex, facsimile transmission or letter setting forth the name
of the Holder, the principal amount of the Note which was delivered for purchase
by the Holder and a statement that such Holder is withdrawing his election to
have such Note purchased. Holders whose Notes are purchased only in part shall
be issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered.

(d) On the purchase date, all Notes purchased by the Issuer under this Section
shall be delivered to the Trustee for cancellation, and the Issuer shall pay (or
cause to be paid) the purchase price plus accrued and unpaid interest, including
Special Interest (if any) to the Holders entitled thereto.

(e) A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making the Change of Control Offer.

(f) Notwithstanding the foregoing provisions of this Section, the Issuer shall
not be required to make a Change of Control Offer upon a Change of Control if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in Section 4.08 and
elsewhere in this Indenture applicable to a Change of Control Offer made by the
Issuer and purchases all Notes validly tendered and not withdrawn under such
Change of Control Offer.

 

72



--------------------------------------------------------------------------------

(g) Notes repurchased by the Issuer pursuant to a Change of Control Offer will
have the status of Notes issued but not outstanding or will be retired and
canceled at the option of the Issuer. Notes purchased by a third party pursuant
to the preceding clause (f) will have the status of Notes issued and
outstanding.

(h) At the time the Issuer delivers Notes to the Trustee which are to be
accepted for purchase, the Issuer shall also deliver an Officers’ Certificate
stating that such Notes are to be accepted by the Issuer pursuant to and in
accordance with the terms of this Section 4.08. A Note shall be deemed to have
been accepted for purchase at the time the Trustee or Paying Agent, directly or
through an agent, mails or delivers payment therefor to the surrendering Holder.

(i) Prior to any Change of Control Offer, the Issuer shall deliver to the
Trustee an Officers’ Certificate stating that all conditions precedent contained
herein regarding the right or obligation of the Issuer to make such Change of
Control Offer have been complied with.

Section 4.09 Compliance Certificate.

(a) The Company shall deliver to the Trustee, within 120 days after the end of
each fiscal year ending after the Issue Date, an Officers’ Certificate stating
that a review of the activities of the Company and its Subsidiaries during the
preceding fiscal year has been made under the supervision of the signing
Officers with a view to determining whether the Company has kept, observed,
performed and fulfilled its obligations under this Indenture, and further
stating, as to each such Officer signing such certificate, that to his or her
knowledge, the Company has kept, observed, performed and fulfilled its
obligations under this Indenture and is not in Default in the performance or
observance of any of the terms, provisions and conditions of this Indenture (or,
if a Default or Event of Default shall have occurred, describing all such
Defaults or Events of Default of which he or she may have knowledge and what
action the Company is taking or proposes to take with respect thereto) and that
to his or her knowledge no event has occurred and remains in existence by reason
of which payments on account of the principal of or interest (if any) on the
Notes is prohibited or if such event has occurred, a description of the event
and what action the Company is taking or proposes to take with respect thereto.
The Company also shall comply with Section 314(a)(4) of the TIA.

(b) The Company shall, so long as any of the Notes are outstanding, deliver to
the Trustee, within five Business Days after any Officer becomes aware of any
Default or Event of Default, an Officers’ Certificate specifying such Default or
Event of Default and what action the Company is taking or proposes to take with
respect thereto.

Section 4.10 Further Instruments and Acts. Upon request of the Trustee, the
Company shall execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purpose of this Indenture.

 

73



--------------------------------------------------------------------------------

Section 4.11 Note Guarantees. (a) If the Company or any of its Restricted
Subsidiaries acquires or creates any other Domestic Subsidiary or Subsidiaries
(other than an Excluded Subsidiary) on or after the date of this Indenture, then
each such newly acquired or created Domestic Subsidiary must become a Guarantor
and (i) execute a supplemental indenture and (ii) deliver an Opinion of Counsel
to the Trustee, in each case, within 30 days of the date of such acquisition or
creation.

(b) The Company will not permit any of its Restricted Subsidiaries (other than
the Issuer), directly or indirectly, to Guarantee or pledge any assets to secure
the payment of any Indebtedness of the Company, the Issuer or any Subsidiary
Guarantor (including, but not limited to, any Indebtedness under any Credit
Facility) unless such Restricted Subsidiary is a Guarantor or within 30 days
executes and delivers a supplemental indenture providing for the Guarantee of
the payment of the Notes by such Restricted Subsidiary, which Guarantee shall be
senior in right of payment to such Subsidiary’s Guarantee of such other
Indebtedness if such other Indebtedness is subordinated to the Notes or Note
Guarantees, as applicable, or pari passu in right of payment with such
Subsidiary’s Guarantee of such other Indebtedness in all other instances. In
addition, in the event that any Restricted Subsidiary that is an Excluded
Subsidiary ceases to be an Excluded Subsidiary, then such Restricted Subsidiary
must become a Guarantor and execute a supplemental indenture and deliver an
Opinion of Counsel to the Trustee within 30 days of the date of such event. The
form of the Supplemental Indenture is attached as Exhibit D and the form of the
Note Guarantee is attached as Exhibit E.

(c) Notwithstanding Section 4.11(a), any Note Guarantee may provide by its terms
that it will be automatically and unconditionally released and discharged under
the circumstances described under Section 12.08.

Section 4.12 [Intentionally Omitted].

Section 4.13 Liens. The Company will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
otherwise cause or suffer to exist or become effective any Lien of any kind
securing Indebtedness on any property or assets now owned or hereafter acquired
or on any income or profits therefrom other than, in each case, Permitted Liens,
unless the Notes and the Note Guarantees, as applicable, are,

(i) in the case of any Lien securing an Obligation that ranks pari passu with
the Notes or a Note Guarantee, effective provision is made to secure the Notes
or such Note Guarantee, as the case may be, at least equally and ratably with or
prior to such Obligation with a Lien on the same properties or assets of the
Company or such Restricted Subsidiary, as the case may be; and

(ii) in the case of any Lien securing an Obligation that is subordinated in
right of payment to the Notes or a Note Guarantee, effective provision is made
to secure the Notes or such Note Guarantee, as the case may be, with a Lien on
the same properties or assets of the Company or such Restricted Subsidiary, as
the case may be, that is prior to the Lien securing such subordinated
obligation.

Notwithstanding the foregoing, any Lien securing the Notes granted pursuant to
this Section 4.13 shall be automatically and unconditionally released and
discharged upon (a) the release by the holders of the Indebtedness described
above of their Lien on the property or assets of the Company

 

74



--------------------------------------------------------------------------------

or any Restricted Subsidiary (including any deemed release upon payment in full
of all obligations under such Indebtedness, except payment in full made with the
proceeds from the foreclosure, sale or other realization from an enforcement on
the collateral by the holders of the Indebtedness described above of their
Lien), (b) any sale, exchange or transfer to any Person other than the Company
or any Restricted Subsidiary of the property or assets secured by such Lien, or
of all of the Capital Stock held by the Company or any Restricted Subsidiary in,
or all or substantially all the assets of, any Restricted Subsidiary creating
such Lien in each case in accordance with the terms of this Indenture,
(c) payment in full of the principal of, and accrued and unpaid interest and
Special Interest, if any, on the Notes, or (d) a defeasance or discharge of the
Notes in accordance with the procedures of Article Eight or Article Ten.

Section 4.14 Maintenance of Office or Agency. (a) The Company will maintain an
office or agency (which may be an office of the Trustee or Registrar or an
affiliate of the Trustee or Registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served. The
Company shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the corporate trust office of the
Trustee as set forth in Section 13.02.

(b) The Company may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency for such purposes. The Company
shall give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

(c) The Company hereby designates the corporate trust office of the Trustee or
its Paying Agent as such office or agency of the Company in accordance with
Section 2.04.

Section 4.15 Limitation on Business Activities. The Company will not, and will
not permit any of its Restricted Subsidiaries to, engage in any business other
than Similar Businesses, except to such extent as would not be material to the
Company and its Restricted Subsidiaries taken as a whole.

Section 4.16 [Intentionally Omitted].

Section 4.17 Taxes. The Company shall pay, and shall cause each of its
Subsidiaries to pay, prior to delinquency, any taxes, assessments, and
governmental levies except such as are contested in good faith and by
appropriate proceedings or where the failure to effect such payment is not
adverse in any material respect to the Holders of the Notes. The obligations in
this Section 4.17 shall survive any termination, defeasance or satisfaction and
discharge of the Notes.

 

75



--------------------------------------------------------------------------------

Section 4.18 Covenant Suspension. (a) If on any date following the Issue Date
(i) the Notes have an Investment Grade Rating from both Rating Agencies and
(ii) no Default or Event of Default has occurred and is continuing under this
Indenture (the occurrence of the events described in the foregoing clauses
(i) and (ii) being collectively referred to as a “Covenant Suspension Event”),
then beginning on that day and subject to the provisions of the following
paragraph, the following covenants will be suspended:

(1) Section 4.03,

(2) Section 4.04,

(3) Section 4.05,

(4) Section 4.06,

(5) Section 4.07 and

(6) Section 5.01(a)(iii)

(collectively, the “Suspended Covenants”). The period during which covenants are
suspended pursuant to this Section 4.18 is called the “Suspension Period.” The
Issuer will promptly notify the Trustee of the continuance and termination of
any Suspension Period. The Trustee shall have no obligation to independently
determine or verify if such events have occurred or notify the Holders of any
Covenant Suspension Event, Suspended Covenants or termination of any Suspension
Period. Additionally, upon the occurrence of a Covenant Suspension Event, the
amount of Excess Proceeds from Net Proceeds shall be reset to zero.

(b) If and while the Company and its Restricted Subsidiaries are not subject to
the Suspended Covenants, the Notes will be entitled to substantially less
covenant protection. In the event that the Company and its Restricted
Subsidiaries are not subject to the Suspended Covenants for any period of time
as a result of the first sentence of the preceding paragraph and, subsequently,
one of the Rating Agencies withdraws its ratings or downgrades the rating
assigned to the Notes so that the Notes no longer have Investment Grade Ratings
from both Rating Agencies or a Default or Event of Default occurs and is
continuing, then the Company and the Restricted Subsidiaries will from such time
and thereafter again be subject to the Suspended Covenants; provided that
(1) compliance with the Suspended Covenants with respect to Restricted Payments
made after the time of such withdrawal, Default or Event of Default will be
calculated in accordance with the terms of Section 4.04 as though such covenant
had been in effect during the entire period of time from the Issue Date and
(2) all Indebtedness incurred, or Disqualified Stock issued, during the
Suspension Period will be classified to have been incurred or issued pursuant to
Section 4.03(b)(iii). Notwithstanding the foregoing and any other provision of
this Indenture, the Notes or the Note Guarantees, no Default or Event of Default
shall be deemed to exist under this Indenture, the Notes or the Note Guarantees
with respect to the Suspended Covenants based on, and none of the Company or any
of its Restricted Subsidiaries shall bear any liability with respect to the
Suspended Covenants for, (a) any actions taken or events occurring during a
Suspension Period (including without limitation any agreements, Liens, preferred
stock, obligations (including Indebtedness), or of any other facts or
circumstances or obligations that were incurred or otherwise came into existence
during a Suspension Period) or (b) any actions required to be taken at any time
pursuant to any contractual obligation entered into during a Suspension Period,
regardless of whether such actions or events would have been permitted if the
applicable Suspended Covenants remained in effect during such period.

 

76



--------------------------------------------------------------------------------

ARTICLE FIVE

SUCCESSORS

Section 5.01 Merger, Consolidation or Sale of Assets. (a) The Company will not,
directly or indirectly: (1) consolidate or merge with or into another Person
(whether or not the Company is the surviving corporation) or (2) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties and assets of the Company and its Restricted Subsidiaries taken as a
whole, in one or more related transactions, to another Person or Persons,
unless:

(i) either: (a) the Company is the surviving corporation; or (b) the Person
formed by or surviving such consolidation or merger (if other than the Company)
or to which such sale, assignment, transfer, conveyance or other disposition
shall have been made (i) is a corporation, limited liability company or
partnership organized or existing under the laws of the United States, any state
thereof or the District of Columbia (provided that if such Person is a limited
liability company or partnership (A) a corporate Wholly Owned Restricted
Subsidiary of such Person organized or existing under the laws of the United
States, any state thereof or the District of Columbia, or (B) a corporation of
which such Person is a Wholly Owned Restricted Subsidiary organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, is a co-issuer of the Notes or becomes a co-issuer of the Notes in
connection therewith) and (ii) assumes all the obligations of the Company under
the Notes and this Indenture pursuant to agreements reasonably satisfactory to
the Trustee;

(ii) immediately after giving effect to such transaction no Default or Event of
Default exists;

(iii) immediately after giving effect to such transaction on a pro forma basis,
(a) the Company or the Person formed by or surviving any such consolidation or
merger (if other than the Company), or to which such sale, assignment, transfer,
conveyance or other disposition shall have been made, will, on the date of such
transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period, be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 4.03(a) or (b) the Fixed Charge Coverage Ratio for the Company or the
Person formed by or surviving any such consolidation or merger (if other than
the Company), or to which such sale, assignment, transfer, conveyance or other
disposition shall have been made, as applicable, would be equal to or greater
than the Fixed Charge Coverage Ratio for the Company and its Restricted
Subsidiaries immediately prior to such transaction; and

(iv) each Subsidiary Guarantor, unless such Guarantor is the Person with which
the Company has entered into a transaction under this Section 5.01, shall have
by amendment to its Note Guarantee confirmed that its Note Guarantee shall apply
to the obligations of such surviving Person in accordance with the Notes and
this Indenture.

 

77



--------------------------------------------------------------------------------

(b) In addition, the Company will not, directly or indirectly, lease all or
substantially all of the properties or assets of the Company and its Restricted
Subsidiaries, considered as one entity, in one or more related transactions, to
any other Person. The provisions described in clauses (ii) and (iii) of
Section 5.01(a) will not apply to any merger, consolidation or sale, assignment,
lease, transfer, conveyance or other disposition of assets between or among the
Company and any of its Restricted Subsidiaries and the Issuer or (2) if the sole
purpose of the transaction is to change the jurisdiction of incorporation of the
Company or to form a holding company for the Company (provided that such holding
company becomes a guarantor).

(c) Upon consummation of the Merger and the execution of the supplemental
indenture attached as Exhibit D hereto by ACCO, the Issuer will not, directly or
indirectly: (1) consolidate or merge with or into another Person (whether or not
the Issuer is the surviving corporation) or (2) sell, assign, transfer, convey
or otherwise dispose of all or substantially all of the properties and assets of
the Issuer and its Restricted Subsidiaries taken as a whole, in one or more
related transactions, to another Person or Persons, unless

(i) either: (a) the Issuer is the surviving corporation; or (b) the Person
formed by or surviving such consolidation or merger (if other than the Issuer)
or to which such sale, assignment, transfer, conveyance or other disposition
shall have been made (i) is a corporation, limited liability company or
partnership organized or existing under the laws of the United States, any state
thereof or the District of Columbia (provided that if such Person is a limited
liability company or partnership (A) a corporate Wholly-Owned Restricted
Subsidiary of such Person organized or existing under the laws of the United
States, any state thereof or the District of Columbia, or (B) a corporation of
which such Person is a Wholly-Owned Restricted Subsidiary organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, is a co-issuer of the Notes or becomes a co-issuer of the Notes in
connection therewith) and (ii) assumes all the obligations of the Issuer under
the Notes and this Indenture pursuant to agreements reasonably satisfactory to
the Trustee; and

(ii) immediately after giving effect to such transaction no Default or Event of
Default exists.

In addition, the Issuer will not, directly or indirectly, lease all or
substantially all of the properties and assets of it and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person. The provision described in clause (2) of the immediately preceding
paragraph will not apply to any merger, consolidation or sale, assignment,
transfer, conveyance or other disposition of assets (1) between or among the
Company or any of its Restricted Subsidiaries and the Issuer (2) if the sole
purpose of the transaction is to change the jurisdiction of incorporation of the
Issuer or to form a holding company for the Issuer (provided that such holding
company becomes a guarantor).

Section 5.02 Successor Corporation Substituted. Upon any consolidation or
merger, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or

 

78



--------------------------------------------------------------------------------

substantially all of the assets of the Company in accordance with Section 5.01,
the successor Person formed by such consolidation or into or with which the
Company is merged or to which such sale, assignment, transfer, lease, conveyance
or other disposition is made shall succeed to, and be substituted for (so that
from and after the date of such consolidation, merger, sale, assignment,
transfer, lease, conveyance or other disposition, the provisions of this
Indenture referring to the “Company” shall refer instead to the successor Person
and not to the Company), and may exercise every right and power of, the Company
under this Indenture with the same effect as if such successor Person had been
named as the Company herein; provided, however, that the Company shall not be
relieved from the obligation to pay the principal of, and premium (if any),
interest and Special Interest (if any) on, the Notes except in the case of a
sale, assignment, transfer, conveyance or other disposition of all of the
Company’s assets that meets the requirements of Section 5.01.

ARTICLE SIX

DEFAULTS AND REMEDIES

Section 6.01 Events of Default. Each of the following is an event of default (an
“Event of Default”):

(a) a Default for 30 consecutive days in any payment when due of interest and
Special Interest, if any, on the Notes,

(b) a Default in the payment when due (at maturity, upon redemption or
otherwise) of principal of, or premium, if any, on, the Notes,

(c) the Company or any of its Restricted Subsidiaries fails to comply with its
obligations under ARTICLE Five,

(d) the Company or any of its Restricted Subsidiaries fails to comply with any
other agreements in this Indenture; provided a default under this clause
(4) will not constitute an Event of Default until the Trustee or the holders of
at least 25% in principal amount of the then-outstanding Notes notify the Issuer
of the Default and the such Default is not cured within 60 days of such notice,

(e) Default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Significant Subsidiaries (or the payment
of which is guaranteed by the Issuer, ACCO or any of its Significant
Subsidiaries) whether such Indebtedness or Guarantee now exists, or is created
after the date of this Indenture (other than Indebtedness owing to the Company
or a Significant Subsidiary of the Company), if that Default:

(i) is caused by a failure to make any payment when due at the final maturity,
upon required repurchase, upon declaration or otherwise (after any applicable
grace period) of such Indebtedness; or

(ii) results in the acceleration of such Indebtedness prior to its express
maturity,

 

79



--------------------------------------------------------------------------------

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Default under Section 6.01(e)(i), or the maturity of which has been so
accelerated, aggregates $25.0 million or more,

(f) the Company or any Restricted Subsidiary of the Company that is a
Significant Subsidiary (or any group of Restricted Subsidiaries of the Company
that, taken as a whole, would constitute a Significant Subsidiary) pursuant to
or within the meaning of any Bankruptcy Law:

(i) commences a voluntary case;

(ii) consents to the entry of an order for relief against it in an involuntary
case;

(iii) consents to the appointment of a Custodian of it for any substantial part
of its property;

(iv) makes a general assignment for the benefit of its creditors or takes any
comparable action under any foreign laws relating to insolvency; or

(v) admits it is insolvent or admits in writing its inability to pay its debts
as they become due,

(g) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Company, any Restricted Subsidiary of the Company
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary in an
involuntary case;

(ii) appoints a Custodian of the Company, any Restricted Subsidiary of the
Company that is a Significant Subsidiary or any group of Restricted Subsidiaries
of the Company that, taken together, would constitute a Significant Subsidiary
for all or substantially all of the property of the Company or for any such
Restricted Subsidiary; or

(iii) orders the liquidation or winding up of the Company, any Restricted
Subsidiary of the Company that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Company that, taken together, would constitute a
Significant Subsidiary;

or any similar relief is granted under any foreign laws and the order or decree
remains unstayed and in effect for 60 consecutive days,

(h) failure by the Company, the Issuer or any Significant Subsidiary of the
Company to pay final judgments aggregating in excess of $50.0 million or its
foreign currency equivalent (net of any amounts which are covered by enforceable
insurance policies issued by solvent carriers, and for which the carrier(s) have
acknowledged coverage in writing), which judgments are not discharged, waived or
stayed for a period of 60 days, and

 

80



--------------------------------------------------------------------------------

(i) any Note Guarantee of ACCO or a Guarantor that is a Significant Subsidiary
ceases to be in full force and effect (except as contemplated by the terms
thereof) or the Issuer or any Guarantor denies or disaffirms its obligations
under this Indenture or any Note Guarantee and such event continues for ten
(10) days.

The foregoing shall constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

The term “Custodian” means any receiver, trustee, assignee, liquidator,
custodian or similar official under any Bankruptcy Law.

A Default under clause (d) or (e) above shall not constitute an Event of Default
until the Trustee notifies the Company or the Holders of at least 25% in
principal amount of the outstanding Notes notify the Company and the Trustee of
the Default and the Company does not cure such Default within the time specified
in clause (d) and (e) above after receipt of such notice. Such notice must
specify the Default, demand that it be remedied and state that such notice is a
“Notice of Default.” The Company shall deliver to the Trustee, within ten
(10) days after the occurrence thereof, written notice in the form of an
Officers’ Certificate of any event which is, or with the giving of notice or the
lapse of time or both would become, an Event of Default, its status and what
action the Company is taking or proposes to take with respect thereto.

Section 6.02 Acceleration. If an Event of Default (other than an Event of
Default specified in Section 6.01(f) or Section 6.01(g)) occurs and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the then-outstanding Notes by notice to the Company may declare the principal
of, premium, if any, and accrued but unpaid interest (including Special
Interest, if any) on all the Notes to be immediately due and payable (a
“Declaration”). Upon such a Declaration, such principal and interest shall be
due and payable immediately. If an Event of Default specified in Section 6.01(f)
or Section 6.01(g) occurs, the principal of, premium, if any, and interest
(including Special Interest, if any) on all the Notes will become immediately
due and payable without Declaration, Notice of Default or other act on the part
of the Trustee or any Holders. The Holders of a majority in principal amount of
the then-outstanding Notes (the “Majority Holders”) by notice to the Trustee may
rescind an acceleration due to a Declaration and its consequences if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default have been cured or waived except nonpayment of principal or
interest that has become due solely because of acceleration and all amounts
owing to the Trustee have been paid. No such rescission shall affect any
subsequent Default or impair any right consequent thereto.

Section 6.03 Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy at law or in equity to collect the
payment of principal of, or premium (if any), interest, and Special Interest (if
any) on, the Notes or to enforce the performance of any provision of the Notes
or this Indenture. The Trustee shall be under no obligation to exercise any of
its rights and powers under this Indenture at the request of any

 

81



--------------------------------------------------------------------------------

Holders, unless each such Holder shall have offered to the Trustee and the
Trustee shall have received, if requested, security, pre-funding and/or
indemnity satisfactory to it against any loss, costs, liability or expense that
might be incurred by it in connection with the request or direction.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. To the extent required by law, all available remedies are cumulative.

Section 6.04 Waiver of Past Defaults. Provided the Notes are not then due and
payable by reason of a Declaration, the Majority Holders by written notice to
the Trustee may, on behalf of the Holders of all of the Notes, waive any
existing Default or Event of Default and its consequences except a continuing
Default or Event of Default in the payment of the principal of, or premium (if
any), interest or Special Interest (if any) on, a Note. The Company shall
deliver to the Trustee an Officers’ Certificate stating that the requisite
percentage of Holders have consented to such waiver and attaching copies of such
consents. In case of any such waiver, the Company, the Trustee and the Holders
shall be restored to their former positions and rights hereunder and under the
Notes, respectively. This Section 6.04 shall be in lieu of TIA § 316(a)(1)(B),
and TIA § 316(a)(1)(B) is hereby expressly excluded from this Indenture and the
Notes, as permitted by the TIA. Upon any such waiver, such Default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.

Section 6.05 Control by Majority. The Majority Holders have the right to direct
the time, method and place of conducting any proceeding for any remedy available
to the Trustee or of exercising any trust or power conferred on the Trustee. The
Trustee, however, may refuse to follow any direction that conflicts with law or
this Indenture or, subject to Section 7.01, that the Trustee determines is
unduly prejudicial to the rights of any other Holder (it being understood that
the Trustee does not have an affirmative duty to ascertain whether or not any
such directions are unduly prejudicial to such Holders) or that would involve
the Trustee in personal liability; provided, however, that the Trustee may take
any other action deemed proper by the Trustee that is not inconsistent with such
direction. Prior to taking any action under this Indenture in relation to the
Notes, the Trustee shall be entitled to indemnification from the Holders
satisfactory to it in its sole discretion against all losses and expenses caused
by taking or not taking such action.

Section 6.06 Limitation on Suits. (a) Except to enforce the right to receive
payment of principal of, premium (if any), interest or Special Interest (if any)
on any Notes on or after the due date expressed in the Notes or this Indenture
(which right shall not be impaired or affected without the consent of the
Holder), no Holder may pursue any remedy with respect to this Indenture or the
Notes unless:

(i) such Holder has previously given the Trustee notice that an Event of Default
is continuing,

 

82



--------------------------------------------------------------------------------

(ii) Holders of at least 25% in principal amount of the then-outstanding Notes
make a written request to the Trustee to pursue the remedy,

(iii) such Holder or Holders have offered the Trustee reasonable security or
indemnity to it against any loss, liability or expense,

(iv) the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of reasonable security or indemnity to it,
and

(v) the Majority Holders have not given the Trustee a direction inconsistent
with such request within such 60-day period.

(b) A Holder may not use this Indenture to prejudice the rights of another
Holder of Notes or to obtain a preference or priority over another Holder of
Notes.

Section 6.07 Rights of the Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder of a Note to receive
payment of the principal of, premium (if any), interest and Special Interest (if
any) on, such Note or to bring suit for the enforcement of any such payment, on
or after the due date expressed in the Notes shall not be impaired or affected
without the consent of the Holder; provided that a Holder shall not have the
right to institute any such suit for the enforcement of payment if and to the
extent that the institution or prosecution thereof or the entry of judgment
therein would, under applicable law, result in the surrender, impairment, waiver
or loss of the Lien of this Indenture upon any property subject to such Lien.

Section 6.08 Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a) or Section 6.01(b) occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Company or any other obligor on the Notes for the whole amount
then due and owing (together with interest on overdue principal and premium (if
any) and on any unpaid interest (to the extent lawful), including Special
Interest (if any) at the rate provided for in Section 4.01 and the Notes) and
the amounts provided for in Section 7.07.

Section 6.09 Trustee May File Proofs of Claim. The Trustee is authorized to file
such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
compensation, expenses, disbursements and advances of the Trustee (including
counsel, accountants, experts or such other professionals as the Trustee deems
necessary, advisable or appropriate)) and the Holders allowed in any judicial
proceedings relative to the Company or any Guarantor (or any other obligor upon
the Notes), their creditors or their property, shall be entitled to participate
as a member, voting or otherwise, of any official committee of creditors
appointed in such matters and, unless prohibited by law or applicable
regulations, may vote on behalf of the Holders in any election of a trustee in
bankruptcy or other Person performing similar functions, and any Custodian in
any such judicial proceeding is hereby authorized by each Holder to make
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the compensation, expenses, disbursements and advances of the
Trustee, its agents and its counsel, and any other amounts due the Trustee under
Section 7.07.

 

83



--------------------------------------------------------------------------------

Section 6.10 Priorities. If the Trustee collects any money or property pursuant
to this ARTICLE Six, or after an Event of Default any moneys or properties that
are distributable in respect of the Issuer’s or any Guarantor’s obligations
under this Indenture, shall be paid out or distributed in the following order::

FIRST: to the Trustee for amounts due under Section 7.07;

SECOND: to the Holders for amounts due and unpaid on the Notes for principal,
premium, if any, interest and Special Interest, if any, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for principal, premium, if any, interest and Special Interest, if any,
respectively; and

THIRD: to the Company or, to the extent the Trustee collects any amount for any
Guarantor, to such Guarantor or to such party as a court of competent
jurisdiction shall direct.

The Trustee may fix a record date and payment date for any payment to the
Holders pursuant to this Section. At least 15 days before such record date, the
Trustee shall mail to each Holder and the Company a notice that states the
record date, the payment date and amount to be paid.

Section 6.11 Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Indenture or in any suit against the Trustee for any action
taken or omitted by it as Trustee, a court in its discretion may require the
filing by any party litigant in the suit of an undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant. This Section does not apply to a suit by the Trustee, a suit
by a Holder pursuant to Section 6.07 or a suit by Holders of more than 10% in
aggregate principal amount of the then-outstanding Notes.

Section 6.12 Waiver of Stay, Extension and Usury Laws. The Company and each
Guarantor covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company and each Guarantor (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and covenants that it shall not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the
Trustee, but shall suffer and permit the execution of every such power as though
no such law has been enacted.

Section 6.13 Delay or Omission Not Waiver. No delay or omission of the Trustee
or of any Holder of any Note to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein. Every right and remedy
given by this ARTICLE Six or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.

 

84



--------------------------------------------------------------------------------

ARTICLE SEVEN

TRUSTEE

Section 7.01 Duties of Trustee. Except to the extent, if any, provided otherwise
in the TIA (as from time to time in effect):

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise the rights and powers vested in it by this Indenture and use the same
degree of care and skill in their exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs.

(b) Except during the continuance of an Event of Default:

(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

(ii) the Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture
(but need not confirm or investigate the accuracy of any mathematical
calculations or other facts stated therein).

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

(i) this paragraph does not limit the effect of Section 7.01(b);

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 or exercising any trust or power conferred upon the
Trustee under this Indenture with respect to the Notes.

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b) and (c) of this Section 7.01.

(e) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in exercise of any of its rights or powers.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer.

 

85



--------------------------------------------------------------------------------

(g) Money and other property held in trust by the Trustee need not be segregated
from other funds except to the extent required by law.

(h) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA and the provisions
of this ARTICLE Seven shall apply to the Trustee in its role as Registrar,
Paying Agent and Notes Custodian.

Section 7.02 Rights of Trustee. (a) The Trustee may conclusively rely on any
document believed by it to be genuine and to have been signed or presented by
the proper person. The Trustee need not investigate any fact or matter stated in
the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel. The Trustee shall not be liable for any
action it takes or omits to take in good faith in reliance on the Officers’
Certificate or Opinion of Counsel.

(c) The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within the rights or powers
conferred upon it by this Indenture; provided, however, that the Trustee’s
conduct does not constitute willful misconduct or negligence.

(e) The Trustee may consult with counsel of its own selection (at the reasonable
expense of the Issuer) and the advice or opinion of counsel with respect to
legal matters relating to this Indenture and the Notes shall be full and
complete authorization and protection from liability in respect of any action
taken, omitted or suffered by it hereunder in good faith and in accordance with
the advice or opinion of such counsel.

(f) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond, debenture, note or
other paper or document unless requested in writing to do so by the Holders of
not less than a majority in principal amount of the Notes at the time
outstanding, but the Trustee, in its discretion, may make such further inquiry
or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine to make such further inquiry or investigation, it shall
be entitled to examine the books, records and premises of the Issuer, personally
or by agent or attorney, at the expense of the Issuer and shall incur no
liability of any kind by reason of such inquiry or investigation.

(g) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have offered to
the Trustee and the Trustee shall have received, if requested, security or
indemnity satisfactory to the Trustee against the costs, expenses and
liabilities (including reasonable attorneys’ fees) which might be incurred by it
in compliance with such request or direction.

 

86



--------------------------------------------------------------------------------

(h) The rights, privileges, protections, immunities and benefits given to the
Trustee, including its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed to act hereunder.

(i) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer shall be sufficient if signed by an
Officer of the Issuer.

(j) The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as a duty unless so specified herein.

(k) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

(l) The Trustee shall not be required to take notice or be deemed to have notice
of any Default or Event of Default hereunder unless a Responsible Officer has
actual knowledge thereof, or the Trustee shall be notified in writing of such
Default or Event of Default by the Company or by the Holders of at least 25% of
the aggregate principal amount of Notes then outstanding, at the Corporate Trust
Office of the Trustee, and such notice references the Notes and this Indenture.

(m) The Trustee may request that the Company deliver an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture.

Section 7.03 Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Notes and may become a
creditor of, or otherwise deal with, the Issuer or any of its Affiliates with
the same rights it would have if it were not Trustee. However, in the event that
the Trustee acquires any conflicting interest as described in the TIA (as in
effect at such time), it must eliminate such conflict within 90 days, apply to
the SEC for permission to continue as trustee or resign. Any Paying Agent or
Registrar may do the same with like rights and duties. The Trustee is subject to
Section 7.10 and Section 7.11.

Section 7.04 Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture, any
Note Guarantee or the Notes, it shall not be accountable for the Issuer’s use of
the proceeds from the Notes or for any funds received and disbursed in
accordance with this Indenture, and it shall not be responsible for any
statement of the Issuer or any Guarantor in this Indenture or in any document
issued in connection with the sale of the Notes or in the Notes other than the
Trustee’s certificate of authentication. The Trustee shall not be charged with
knowledge of any Default or Event of Default (except those Defaults or Events of
Default described in Section 6.01(a) or Section 6.01(b)) or of the identity of
any Significant Subsidiary of the Issuer unless either (a) a Responsible Officer
shall have actual knowledge thereof or (b) the Trustee shall have received
written notice thereof in accordance with Section 13.02 hereof from the Issuer,
any Guarantor or any Holder. For purposes of this Indenture and in relation to
the Trustee, “actual knowledge” or “actually known” means the receipt of written
notice of such Default or Event of Default without any duty to make any
investigation with regard thereto.

 

87



--------------------------------------------------------------------------------

Section 7.05 Notice of Defaults. If a Default or Event of Default occurs and is
continuing and if it is actually known to the Trustee, the Trustee shall mail to
each Holder notice of the Default or Event of Default within the earlier of 90
days after it occurs or 30 days after it is actually known to a Responsible
Officer or written notice of it is received by the Trustee. Except in the case
of a Default or Event of Default in the payment of principal of, or premium (if
any), interest or Special Interest (if any) on, any Note, the Trustee may
withhold from the Holders of Notes notice of any Default or Event of Default if
and so long as a committee of its Responsible Officers in good faith determines
that withholding the notice is in the interests of the Holders.

Section 7.06 Reports by Trustee to the Holders. Within 60 days after each
April 15 beginning with the April 15 following the date of this Indenture, and
in any event prior to April 15 in each year for so long as the Notes remain
outstanding, the Trustee shall mail to each Holder a brief report dated as of
such April 15 that complies with TIA § 313(a) if and to the extent required
thereby. The Trustee shall also comply with TIA § 313(b)(2). The Trustee shall
also transmit by mail all reports as required by TIA § 313(c).

A copy of each report at the time of its mailing to the Holders shall be mailed
to the Issuer and filed with the SEC and each stock exchange (if any) on which
the Notes are listed in accordance with TIA § 313(d). The Issuer agrees to
notify promptly the Trustee whenever the Notes become listed on any stock
exchange and of any delisting thereof.

Section 7.07 Compensation and Indemnity. The Issuer shall pay to the Trustee
from time to time reasonable compensation for its acceptance of this Indenture
and services hereunder in accordance with a written schedule provided by the
Trustee to the Issuer and/or as otherwise agreed from time to time in writing.
The Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Issuer shall reimburse the Trustee upon request
for all reasonable out-of-pocket expenses incurred or made by it, including
costs of collection, in addition to the compensation for its services. Such
expenses shall include the reasonable compensation and expenses, disbursements
and advances of the Trustee’s agents, counsel, accountants and experts. The
Issuer and each Guarantor, jointly and severally, shall indemnify the Trustee
against any and all loss, liability, claim, damage or expense (including
reasonable attorneys’ fees and expenses) incurred by or in connection with the
acceptance or administration of Indenture, the exercise of its rights and
powers, and the performance of its duties hereunder, including the costs and
expenses (including reasonable attorneys’ fees and expenses) of enforcing this
Indenture or Note Guarantee against the Issuer or a Guarantor (including this
Section 7.07) and defending itself against or investigating any claim (whether
asserted by the Issuer, any Guarantor, any Holder or any other Person). The
Trustee shall notify the Issuer and/or the Guarantors, as the case may be,
promptly of any claim for which it may seek indemnity promptly upon obtaining
actual knowledge thereof; provided, however, that any failure so to notify the
Issuer and/or the Guarantors, as the case may be, shall not relieve the Issuer
or any such Guarantor of its indemnity obligations hereunder unless and to the
extent the failure to notify the Issuer and/or the Guarantors materially impairs
the Issuer or any Guarantor’s ability to defend such claim. The Issuer shall
defend the claim and the indemnified party shall provide reasonable cooperation
at the Issuer’s expense in the defense. Such indemnified parties may have
separate

 

88



--------------------------------------------------------------------------------

counsel and the Issuer and the Guarantors, as applicable, shall pay the fees and
expenses of such counsel; provided, however, that the Issuer shall not be
required to pay such fees and expenses if it assumes such indemnified parties’
defense and, in such indemnified parties’ reasonable judgment, there is no
conflict of interest between the Issuer and the Guarantors, as applicable, and
such parties in connection with such defense; provided, further, that the
Trustee may elect to defend such claim itself and any commercially reasonable
costs incurred shall be for the account of the Issuer. The Issuer or and the
Guarantors need not reimburse any expense or indemnify against any loss,
liability or expense incurred by an indemnified party through such party’s own
willful misconduct, negligence or bad faith. The Issuer and the Guarantors need
not pay for any settlement made without their consent. All indemnifications and
releases from liability granted hereunder to the Trustee shall extend to its
officers, directors, employees, agents, successors and assigns.

To secure the Issuer’s and the Guarantors’ payment obligations in this Section,
the Trustee shall have a Lien prior to the Notes on all money or property held
or collected by the Trustee other than money or property held in trust to pay
principal of and interest on particular Notes.

The Issuer’s and the Guarantors’ payment and indemnification obligations
pursuant to this Section shall survive the satisfaction or discharge of this
Indenture, any rejection or termination of this Indenture under any bankruptcy
law or the resignation or removal of the Trustee. Without prejudice to any other
rights available to the Trustee under applicable law, when the Trustee incurs
expenses or renders services after the occurrence of a Default or Event of
Default specified in Section 6.01(f) or Section 6.01(g) with respect to the
Issuer, the expenses are intended to constitute expenses of administration under
the Bankruptcy Law.

“Trustee” for the purposes of this Section 7.07 shall include any predecessor
Trustee and the Trustee in each of its capacities hereunder and each agent,
custodian and other person employed to act hereunder; provided, however, that
the negligence or willful misconduct of any Trustee hereunder shall not affect
the rights of any other Trustee hereunder.

Section 7.08 Replacement of Trustee. (a) The Trustee may resign at any time by
so notifying the Issuer. The Holders of a majority in principal amount of the
then-outstanding Notes may remove the Trustee by so notifying the Trustee and
the Issuer in writing. The Issuer may remove the Trustee if:

(i) the Trustee fails to comply with Section 7.10;

(ii) the Trustee is adjudged bankrupt or insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(iii) a Custodian or other public officer takes charge of the Trustee or its
property; or

(iv) the Trustee otherwise becomes incapable of acting.

 

89



--------------------------------------------------------------------------------

(b) If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Issuer shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the then- outstanding Notes may
appoint a successor Trustee to replace the successor Trustee appointed by the
Issuer. A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

(c) A successor Trustee shall deliver a written acceptance of its appointment to
the retiring Trustee and to the Issuer. Upon delivery of such acceptance, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee shall mail a notice of its
succession to the Holders. The retiring Trustee shall promptly transfer all
property held by it as Trustee under this Indenture and the Notes to the
successor Trustee, subject to the Lien provided for in Section 7.07.

(d) If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Issuer or the
Holders of at least 10% in principal amount of the then-outstanding Notes may
petition at the expense of the Issuer any court of competent jurisdiction for
the appointment of a successor Trustee.

(e) If the Trustee fails to comply with Section 7.10, unless the Trustee’s duty
to resign is stayed as provided in TIA § 310(b), any Holder who has been a bona
fide holder of a Note for at least six months may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

(f) Notwithstanding the replacement of the Trustee pursuant to this Section, the
Issuer’s and the Guarantors’ obligations under Section 7.07 shall continue for
the benefit of the retiring Trustee.

Section 7.09 Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture provided that the certificate of the Trustee shall have.

Section 7.10 Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that is a corporation organized and doing business under the
laws of the United States of America or of any state thereof that is authorized
under such laws to exercise corporate trust

 

90



--------------------------------------------------------------------------------

powers, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100.0
million as set forth in its most recent published annual report of condition.
The Trustee shall at all times satisfy the requirements of TIA § 310(a). The
Trustee is subject to TIA § 310(b). There shall be excluded from the operation
of TIA Section 310(b)(i) any indenture or indentures under which other
securities or certificates of interest or participation in other securities of
the Company or any of the Guarantors are outstanding if the requirements for
such exclusion set forth in TIA Section 310(b)(i) are met.

Section 7.11 Preferential Collection of Claims Against the Issuer. The Trustee
shall comply with TIA § 311(a), excluding any creditor relationship listed in
TIA § 311(b). A Trustee who has resigned or been removed shall be subject to TIA
§ 311(a) to the extent indicated.

ARTICLE EIGHT

DEFEASANCE

Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance. The
Issuer may, at the option of its Board of Directors evidenced by a Board
Resolution set forth in an Officers’ Certificate, at any time, elect to have
either Section 8.02 or Section 8.03 be applied to all outstanding Notes upon
compliance with the conditions set forth below in this ARTICLE Eight.
Notwithstanding anything to the contrary in this ARTICLE Eight, the Issuer’s
obligations in this ARTICLE Eight and Sections 2.04, 2.05, 2.06, 2.07, 2.08,
2.09 and 2.10 shall survive until the Notes have been paid in full.

Section 8.02 Legal Defeasance and Discharge. Upon the Issuer’s exercise under
Section 8.01 of the option applicable to this Section 8.02, the Issuer shall,
subject to the satisfaction of the conditions set forth in Section 8.04, be
deemed to have been discharged from its obligations with respect to all Notes
and all obligations of the Guarantors shall be deemed to have been discharged
with respect to their obligations under the Note Guarantees on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”). For
this purpose, Legal Defeasance means that the Issuer shall be deemed to have
paid and discharged the entire Indebtedness represented by the Notes and the
Guarantors shall be deemed to have paid and discharged the entire Indebtedness
represented by the Note, which Notes and Note Guarantees shall thereafter be
deemed to be “outstanding” only for the purposes of Section 8.05 and the other
Sections of this Indenture referred to in clauses (a) and (b) of this
Section 8.02, and to have satisfied all their other obligations under the Notes,
Note Guarantees and this Indenture (and the Trustee, on demand of and at the
expense of the Issuer, shall execute proper instruments acknowledging the same),
except for the following provisions which shall survive until otherwise
terminated or discharged hereunder: (a) the Issuer’s obligations to pay (or
cause to be paid from the trust fund described in Section 8.04) to Holders of
outstanding Notes and as more fully set forth in such Section, payments in
respect of the principal of, or premium ,if any, interest and Special Interest
,if any, on, such Notes when such amounts are due, (b) the Issuer’s obligations
with respect to the Notes under ARTICLE Two concerning temporary Notes,
registration of Notes, mutilated, destroyed, lost or stolen Notes and the
Issuer’s obligations under Section 4.14, (c) the rights, powers, trusts, duties
and immunities of the Trustee hereunder and the Issuer’s and the Guarantors’
obligations in connection therewith and (d) this ARTICLE Eight. Subject to
compliance with this ARTICLE Eight, the Issuer may exercise its option under
this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03. Upon the Issuer’s exercise under Section 8.01 of the option
applicable to this Section 8.02, subject to the satisfaction of the conditions
set forth in Section 8.04, payment of the Notes so defeased may not be
accelerated because of an Event of Default.

 

91



--------------------------------------------------------------------------------

Section 8.03 Covenant Defeasance. Upon the Issuer’s exercise under Section 8.01
of the option applicable to this Section 8.03, the Issuer and the Guarantors
shall, subject to the satisfaction of the conditions set forth in Section 8.04,
be released from their obligations under the covenants contained in Sections
4.02, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.11, 4.13 and 4.15 and the operation
of Section 5.01 and 12.03 of this Indenture with respect to the Notes on and
after the date the conditions set forth in Section 8.04 are satisfied
(hereinafter, “Covenant Defeasance”), and the Notes shall thereafter be deemed
not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed “outstanding”
for all other purposes hereunder (it being understood that such Notes shall not
be deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes, the Issuer and the
Guarantors may omit to comply with and shall have no liability in respect of any
term, condition or limitation set forth in any such covenant, whether directly
or indirectly, by reason of any reference elsewhere herein to any such covenant
or by reason of any reference in any such covenant to any other provision herein
or in any other document and such omission to comply shall not constitute a
Default or an Event of Default under Section 6.01, but, except as specified
above, the remainder of this Indenture and such Notes shall be unaffected
thereby. In addition, upon the Issuer’s exercise under Section 8.01 of the
option applicable to this Section 8.03, subject to the satisfaction of the
conditions set forth in Section 8.04, Sections 6.01(c), (d), (e), (f), (i), (j),
(k), (l) and (m) shall not constitute Events of Default and shall not result in
the related acceleration of the payment of the Notes as a result thereof.

Section 8.04 Conditions to Legal or Covenant Defeasance. The following shall be
the conditions to the application of either Section 8.02 or Section 8.03 to the
outstanding Notes:

(a) the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, non callable
Government Securities, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a nationally recognized firm of independent public
accountants delivered to the Trustee, to pay the principal of, interest and
Special Interest, if any, and premium on the outstanding Notes on the Stated
Maturity or on the applicable redemption date, as the case may be, and the
Issuer must specify whether the Notes are being defeased to maturity or to a
particular redemption date;

(b) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that (A) the Issuer has received from, or there has been published by, the
Internal Revenue Service a ruling or (B) since April 30, 2012, there has been a
change in the applicable U.S. federal income tax law, in either case to the
effect that, and based thereon such Opinion of Counsel shall confirm that, the
Holders of the outstanding Notes will not recognize income, gain or loss for
U.S. federal income tax purposes as a result of such Legal Defeasance and will
be subject to U.S. federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such Legal Defeasance had
not occurred;

 

92



--------------------------------------------------------------------------------

(c) in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that the Holders of the outstanding Notes will not recognize income, gain or
loss for U.S. federal income tax purposes as a result of such Covenant
Defeasance and will be subject to U.S. federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Covenant Defeasance had not occurred;

(d) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit (and any similar concurrent
deposit relating to other Indebtedness) and the grant of any Lien securing such
borrowing);

(e) such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument to which the Issuer or any of its Subsidiaries is a party or by which
the Issuer or any of its Subsidiaries is bound (other than a Default or Event of
Default resulting from the borrowing of funds to be applied to such deposit (and
any similar concurrent deposit relating to other Indebtedness) and the grant of
any Lien securing such borrowing);

(f) the Issuer must deliver to the Trustee an Officers’ Certificate stating that
the deposit was not made by the Issuer with the intent of preferring the Holders
of Notes over the other creditors of the Issuer with the intent of defeating,
hindering, delaying or defrauding creditors of the Issuer or others;

(g) if the Notes are to be redeemed prior to their Stated Maturity, the Issuer
must deliver to the Trustee irrevocable instructions to redeem all of the Notes
on the specified redemption date; and

(h) the Issuer must deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Legal Defeasance or the Covenant Defeasance have been complied with.

Section 8.05 Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.

(a) Subject to Section 8.06, all money and Government Securities (including the
proceeds thereof) deposited with the Trustee pursuant to and in compliance with
Section 8.04 in respect of the outstanding Notes shall be held in trust and
applied by the Trustee, in accordance with the provisions of such Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Issuer acting as Paying Agent) as the Trustee may determine, to
the Holders of such Notes of all sums due and to become due thereon in respect
of principal, premium (if any), interest and Special Interest (if any), but such
money need not be segregated from other funds except to the extent required by
law.

(b) The Issuer shall pay and indemnify the Trustee against payment of any tax,
fee or other charge imposed on or assessed against the cash or Government
Securities deposited pursuant to Section 8.04 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.

 

93



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this ARTICLE Eight, the Trustee
or Paying Agent shall deliver or pay to the Issuer from time to time upon the
request of the Issuer any money or Government Securities held by it as provided
in Section 8.04 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which delivery shall only be required if Government
Securities have been so deposited), are in excess of the amount thereof that
would then be required to be deposited to effect an equivalent Legal Defeasance
or Covenant Defeasance.

(d) Before or after a deposit, the Issuer may make arrangements satisfactory to
the Trustee for the redemption of the Notes at a future date in accordance with
ARTICLE Three.

Section 8.06 Repayment to Issuer. Subject to any applicable escheat or other
abandoned property law, the Trustee or Paying Agent shall pay to the Issuer upon
written request any money held by them for the payment of principal of, premium
(if any), interest or Special Interest (if any) on, any Note that remains
unclaimed for two years after such amounts have become due and payable, and,
thereafter, Holders entitled to the money must look to the Issuer for payment as
a general creditor, and the Trustee and each Paying Agent shall have no further
liability with respect to such monies.

Section 8.07 Reinstatement. If the Trustee or Paying Agent is unable to apply
any money or Government Securities in accordance with this ARTICLE Eight by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, then the Issuer’s and the Guarantors’ obligations under this
Indenture, the Notes and the Note Guarantees so discharged or defeased shall be
revived and reinstated as though no deposit had occurred pursuant to this
ARTICLE Eight and, in the case of a Legal Defeasance, the Guarantors’
obligations under their respective Note Guarantees shall be revived and
reinstated as though no deposit had occurred pursuant to this ARTICLE Eight, in
each case until such time as the Trustee or Paying Agent is permitted to apply
all such money or Government Securities in accordance with this ARTICLE Eight;
provided, however, that, if the Issuer has made any payment of principal of, or
premium (if any), interest or Special Interest (if any) on, any such Notes
following the reinstatement of its obligations, the Issuer shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money or Government Securities held by the Trustee or Paying Agent.

ARTICLE NINE

AMENDMENTS, SUPPLEMENTS AND WAIVERS

Section 9.01 Without Consent of the Holders. (a) Notwithstanding Section 9.02,
the Issuer, the Guarantors, and the Trustee may amend or supplement this
Indenture, the Notes or the Note Guarantees without the consent of any Holder of
a Note:

(i) to cure any ambiguity, omission, mistake, defect or inconsistency;

 

94



--------------------------------------------------------------------------------

(ii) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(iii) to provide for the assumption of the Issuer’s or any Guarantor’s
obligations to Holders of Notes in the case of a merger or consolidation or sale
of all or substantially all of the Issuer’s or such Guarantor’s assets, in
either case as permitted by Section 4.11 or Section 5.01;

(iv) to make any change that would provide any additional rights or benefits to
the Holders of Notes or that does not adversely affect the legal rights under
this Indenture of any such Holder;

(v) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA;

(vi) to comply with Section 4.11;

(vii) to conform the text of this Indenture, the Notes or the Note Guarantees to
any provision of the section of the Offering Memorandum entitled “Description of
Notes” to the extent that such provision in the “Description of Notes” was
intended to be a verbatim recitation of a provision of this Indenture, the Notes
or the Note Guarantees;

(viii) to evidence and provide for the acceptance of appointment by a successor
Trustee (provided that the successor Trustee is otherwise qualified and eligible
to act as such under this Indenture);

(ix) to provide for the issuance of Additional Notes in accordance with this
Indenture; or

(x) to grant any Lien for the benefit of the Holders of the Notes.

(b) Upon the request of the Issuer accompanied by a Board Resolution authorizing
the execution of any such amended or supplemental indenture, and upon receipt by
the Trustee of any documents requested under Section 7.02(b), the Trustee shall
join with the Issuer and the Guarantors in the execution of any amended or
supplemental indenture authorized or permitted by the terms of this Indenture
and to make any further appropriate agreements and stipulations that may be
therein contained; provided, however, that the Trustee shall not be obligated to
enter into such amended or supplemental indenture that affects its own rights,
duties or immunities under this Indenture or otherwise.

After an amendment under this ARTICLE Nine becomes effective, the Issuer will
mail to the Holders a notice briefly describing such amendment. The failure to
give such notice to all Holders, or any defect therein, will not impair or
affect the validity of an amendment under this ARTICLE Nine.

 

95



--------------------------------------------------------------------------------

Section 9.02 With Consent of the Holders.

(a) Except as otherwise provided in this Section 9.02, the Issuer, the
Guarantors and the Trustee may amend or supplement this Indenture, the Notes or
the Note Guarantees with the consent of the Holders of a majority in principal
amount of the Notes then outstanding (including, without limitation, consents
obtained in connection with a purchase of, or a tender offer or exchange offer
for, Notes), and, subject to Section 6.04 and Section 6.07, any Default or Event
of Default or non-compliance with, or requirement for future compliance with,
any provision of this Indenture, the Notes or the Note Guarantees may be waived
with the consent of the Holders of a majority in principal amount of the Notes
then outstanding (including, without limitation, consents obtained in connection
with a purchase of, or a tender offer or exchange offer for, Notes). However,
without the consent of each Holder of an outstanding Note affected, an
amendment, supplement or waiver under this Section 9.02 may not (with respect to
any Notes held by a non-consenting Holder):

(i) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

(ii) reduce the rate of or change the time for payment of interest on, any Note;

(iii) reduce the principal of or change the Stated Maturity of any Note;

(iv) waive or reduce any payment or premium payable upon the redemption of any
Note or change the time at which any Note may be redeemed as described in
Section 3.01 (other than the requirement to provide not less than 30 days’
notice);

(v) make any Note payable in money or currency other than that stated in such
Note;

(vi) impair the right of any Holder to receive payment of principal of, or
premium ,if any, or interest on such Holder’s Notes on or after the due dates
therefor (except a rescission of acceleration of the Notes by the Holders of at
least a majority in aggregate principal amount of the Notes and a waiver of the
payment default that resulted from such acceleration) or the right to institute
suit for the enforcement of any payment on or with respect to such Holder’s
Notes;

(vii) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders of Notes to receive payments of principal
of, , interest or Special Interest, if any, or premium, if any, on, the Notes;

(viii) make any change in the amendment and waiver provisions herein which
require each Holder’s consent;

(ix) release any Guarantor from any of its obligations under its Note Guarantee
or this Indenture, except in accordance with the terms of this Indenture;

 

96



--------------------------------------------------------------------------------

(x) expressly subordinate such Note or any Note Guarantee to any other
Indebtedness of the Issuer or any Guarantor or make any other change in the
ranking or priority of any Note that would adversely affect the Holders;

(xi) amend, change or modify the obligation of the Issuer to make and consummate
an Asset Sale Offer with respect to any Asset Sale in accordance with
Section 4.06 after the obligation to make such Asset Sale Offer has arisen, or
the obligation of the Issuer to make and consummate a Change of Control Offer in
the event of a Change of Control in accordance with Section 4.08 after such
Change of Control has occurred, including, in each case, amending, changing or
modifying any definition relating thereto;

(xii) except as otherwise permitted under Section 4.11 and Section 5.01, consent
to the assignment or transfer by the Issuer or any Guarantor of any of their
rights or obligations under this Indenture; or

(xiii) waive a Default or Event of Default in the payment of principal of,
premium on, if any, interest or Special Interest, if any, on, the Notes (except
a rescission of acceleration of the Notes by the holders of at least a majority
in aggregate principal amount of the then-outstanding Notes and a waiver of the
payment default that resulted from such acceleration).

(b) The Issuer may, but shall not be obligated to, fix a record date for the
purpose of determining the Persons entitled to consent to any amendment,
supplement or waiver of this Indenture. If a record date is fixed, the Holders
on such record date, or their duly designated proxies, and only such Persons,
shall be entitled to consent to such amendment, supplement or waiver, whether or
not such Holders remain Holders after such record date; provided that, unless
such consent shall have become effective by virtue of the requisite percentage
having been obtained prior to the date which is 90 days after such record date,
any such consent previously given shall automatically and without further action
by any Holder be cancelled and of no further effect.

(c) Upon the request of the Issuer accompanied by a Board Resolution authorizing
the execution of any such amendment, supplement or waiver of this Indenture, and
upon the filing with the Trustee of evidence satisfactory to the Trustee of the
consent of the Holders of Notes as aforesaid, and upon receipt by the Trustee of
the documents described in Section 7.02(b), the Trustee shall join with the
Issuer and the Guarantors in the execution of such amendment, supplement or
waiver unless such amendment, supplement or waiver directly affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise, in
which case the Trustee may in its discretion, but shall not be obligated to,
enter into such amendment, supplement or waiver.

(d) After an amendment, supplement or waiver under this ARTICLE Nine becomes
effective, the Issuer shall mail to the Holders a notice briefly describing such
amendment, supplement or waiver. The failure to give such notice to all Holders,
or any defect therein, shall not impair or affect the validity of an amendment,
supplement or waiver under this ARTICLE Nine.

 

97



--------------------------------------------------------------------------------

(e) It shall not be necessary for the consent of the Holders under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.

Section 9.03 Compliance with Trust Indenture Act. From the date on which this
Indenture is qualified under the TIA, every amendment, supplement or waiver to
this Indenture or the Notes shall comply with the TIA as then in effect.

Section 9.04 Revocation and Effect of Consents and Waivers. Subject to
Section 9.02(b), until an amendment, supplement or waiver becomes effective, a
consent to it by a Holder of a Note is a continuing consent by the Holder of a
Note and every subsequent Holder of a Note or portion of a Note that evidences
the same debt as the consenting Holder’s Note, even if notation of the consent
is not made on any Note. However, subject to Section 9.02(b), any such Holder of
a Note or subsequent Holder of a Note may revoke the consent as to its Note if
the Trustee receives written notice of revocation before the date the waiver,
supplement or amendment becomes effective. An amendment, supplement or waiver
becomes effective in accordance with its terms and thereafter binds every
Holder. An amendment, supplement or waiver becomes effective upon the
(i) receipt by the Issuer, with copies of such consents provided to the Trustee,
of consents by the Holders of the requisite principal amount of securities,
(ii) satisfaction of conditions to effectiveness as set forth in this Indenture
and any indenture supplemental hereto containing such amendment, supplement or
waiver and (iii) execution of such amendment, supplement or waiver (or
supplemental indenture) by the Issuer and the Trustee.

Section 9.05 Notation on or Exchange of Notes. If an amendment, supplement or
waiver changes the terms of a Note, the Issuer may require the Holder of the
Note to deliver it to the Trustee. The Trustee may place an appropriate notation
on the Note regarding the changed terms and return it to the Holder.
Alternatively, if the Issuer or the Trustee so determines, the Issuer in
exchange for the Note shall issue and, upon a written order of the Issuer signed
by an Officer, the Trustee shall authenticate a new Note that reflects the
changed terms. Failure to make the appropriate notation or to issue a new Note
shall not affect the validity of such amendment, supplement or waiver.

Section 9.06 Trustee to Sign Amendments. The Trustee shall sign any amendment,
supplement or waiver authorized pursuant to this ARTICLE Nine if such amendment,
supplement or waiver does not adversely affect the rights, duties, liabilities
or immunities of the Trustee. If it does, the Trustee may but need not sign it.
In signing such amendment, supplement or waiver, the Trustee shall be entitled
to receive and (subject to Section 7.01) shall be fully protected in relying
upon, (i) an Officers’ Certificate, (ii) and an Opinion of Counsel stating that
such amendment, supplement or waiver is authorized or permitted by this
Indenture and that such amendment, supplement or waiver is the legal, valid and
binding obligation of the Issuer and the Guarantors, enforceable against them in
accordance with its terms, subject to customary exceptions, and complies with
the provisions hereof (including Section 9.03), (iii) if requested by the
Trustee, a copy of the Board Resolution, certified by the Secretary or Assistant
Secretary of the Issuer, authorizing the execution of such amendment, supplement
or waiver and (iv) if such amendment, supplement or waiver is executed pursuant
to Section 9.02, evidence reasonably satisfactory to the Trustee of the consent
of the Holders required to consent thereto.

 

98



--------------------------------------------------------------------------------

Section 9.07 Additional Voting Terms; Calculation of Principal Amount. All Notes
issued under this Indenture shall vote and consent together on all matters (as
to which any of such Notes may vote) as one class, and no right shall exist
under the Notes to vote or consent as a class separate from one another on any
matter. Determinations as to whether Holders of the requisite aggregate
principal amount of Notes have concurred in any direction, waiver or consent
shall be made in accordance with this ARTICLE Nine and Section 2.14.

ARTICLE TEN

SATISFACTION AND DISCHARGE

Section 10.01 Satisfaction and Discharge.

(a) This Indenture will be discharged and will cease to be of further effect
(except as to surviving rights and immunities of the Trustee and rights of
registration or transfer or exchange of Notes, as expressly provided for in this
Indenture) as to all outstanding Notes when:

(i) either: (A) all the Notes that have been authenticated (except lost, stolen
or destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust or segregated and held in trust by
the Issuer and thereafter repaid to the Issuer or discharged from such trust)
and have been delivered to the Trustee for cancellation or (B) all of the Notes
(I) have become due and payable, (II) will become due and payable at their
Stated Maturity within one year or (III) if redeemable at the option of the
Issuer, are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Issuer, and the Issuer or any
Guarantor has irrevocably deposited or caused to be deposited with the Trustee
cash in U.S. dollars, non-callable Government Securities, or a combination
thereof, in an amount sufficient, without consideration of any reinvestment of
interest, to pay and discharge the entire Indebtedness on the Notes not
theretofore delivered to the Trustee for cancellation, for principal of,
premium, interest and Special Interest, if any, and interest on the Notes to the
date of maturity or redemption together with irrevocable instructions from the
Issuer directing the Trustee to apply such funds to the payment thereof at
maturity or redemption, as the case may be;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit or shall occur as a result of such deposit (other than a
Default or Event of Default resulting from the borrowing of funds to be applied
to such deposit and any similar deposit relating to other Indebtedness and, in
each case, the granting of Liens to secure such borrowings) and such deposit
will not result in a breach or violation of, or constitute a default under, any
other material instrument (other than this Indenture) to which the Issuer or any
Guarantor is a party or by which the Issuer or any Guarantor is bound (other
than with respect to the borrowing of funds to be applied concurrently to make
the deposit required to effect such satisfaction and discharge and any similar
concurrent deposit relating to other Indebtedness, and, in each case, the
granting of Liens to secure such borrowings);

 

99



--------------------------------------------------------------------------------

(iii) the Issuer and/or the Guarantors have paid all other sums payable under
this Indenture; and

(iv) the Issuer has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel stating that all conditions precedent under this Indenture
relating to the satisfaction and discharge of this Indenture have been complied
with.

(b) Notwithstanding the above, the Trustee shall pay to the Company from time to
time upon its request any cash or Government Securities held by it as provided
in this Section 10.01 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification delivered to
the Trustee, are in excess of the amount thereof that would then be required to
be deposited to effect a satisfaction and discharge under this ARTICLE Ten.

(c) After the conditions to discharge contained in this ARTICLE Ten have been
satisfied, and the Company has paid or caused to be paid all other sums payable
hereunder by the Company, and delivered to the Trustee an Officers’ Certificate
and Opinion of Counsel, each stating that all conditions precedent to
satisfaction and discharge have been satisfied, the Trustee upon written request
shall acknowledge in writing the discharge of the obligations of the Company and
the Guarantors under this Indenture (except for those surviving obligations
specified in this Section 10.01).

Section 10.02 Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions. Subject to Section 10.03, all money and
non-callable Government Securities (including the proceeds thereof) deposited
with the Trustee pursuant to Section 10.01 in respect of the outstanding Notes
shall be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal of, and premium (if any), interest
and Special Interest (if any) on, the Notes, but such money need not be
segregated from other funds except to the extent required by law.

Section 10.03 Repayment to the Company. Subject to any applicable escheat or
other abandoned property law, the Trustee or Paying Agent shall pay to the
Company upon written request any money held by them for the payment of principal
of, premium (if any), interest or Special Interest (if any) on, any Note that
remains unclaimed for two years after such amounts have become due and payable,
and, thereafter, Holders entitled to the money must look to the Company for
payment as a general creditor, and the Trustee and each Paying Agent shall have
no further liability with respect to such monies.

ARTICLE ELEVEN

[INTENTIONALLY OMITTED]

 

100



--------------------------------------------------------------------------------

ARTICLE TWELVE

NOTE GUARANTEES

Section 12.01 Guarantees. (a) Subject to this ARTICLE Twelve, each Guarantor
hereby jointly and severally, irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, to each Holder of a Note
authenticated and delivered by the Trustee and to the Trustee and its successors
and assigns, regardless of the validity and enforceability of this Indenture,
(i) the full and punctual payment when due, whether at Stated Maturity, by
acceleration, by redemption or otherwise, of all obligations of the Company
under this Indenture (including obligations to the Trustee) and the Notes,
whether for payment of principal of, or premium (if any), interest and Special
Interest (if any) on, the Notes and all other monetary obligations of the
Company under this Indenture (including interest on the overdue principal of,
premium (if any), interest and Special Interest (if any) on, the Notes, if
lawful (subject in all cases to any applicable grace period provided herein))
and the Notes and (ii) the full and punctual performance within applicable grace
periods of all other obligations of the Company whether for fees, expenses,
indemnification or otherwise under this Indenture and the Notes (all the
foregoing being hereinafter collectively called the “Guaranteed Obligations”).
Each Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice or further assent from each such
Guarantor, and that each such Guarantor shall remain bound under this ARTICLE
Twelve notwithstanding any extension or renewal of any Guaranteed Obligation.

(b) Each Guarantor waives presentment, demand of payment, filing of claims with
a court in the event of insolvency or bankruptcy of the Company in relation to
any of the Guaranteed Obligations and also waives notice of protest for
nonpayment. Each Guarantor waives notice of any default under the Notes or the
Guaranteed Obligations. The obligations of each Guarantor hereunder shall not be
affected by (i) the failure of any Holder or the Trustee to assert any claim or
demand or to enforce any right or remedy against the Company or any other Person
under this Indenture, the Notes or any other agreement or otherwise; (ii) any
extension or renewal of this Indenture, the Notes or any other agreement;
(iii) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Indenture, the Notes or any other agreement; (iv) the release
of any security held by any Holder or the Trustee for the Guaranteed Obligations
or any Guarantor; (v) the failure of any Holder or Trustee to exercise any right
or remedy against any other guarantor of the Guaranteed Obligations; (vi) the
recovery of any judgment against the Company; (vii) any change in the ownership
of such Guarantor, except as provided in Section 12.07 or Section 12.08 or
(viii) any other circumstance which might constitute a legal or equitable
discharge or defense of a Guarantor.

(c) In furtherance of the foregoing and not in limitation of any other right
which any Holder or the Trustee has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Company to pay the principal of, premium
(if any), interest or Special Interest (if any) on any Guaranteed Obligation
when and as the same shall become due, whether at maturity, by acceleration, by
redemption or otherwise, or to perform or comply with any other Guaranteed
Obligation, each Guarantor hereby promises to and shall, upon receipt of written
demand by the Trustee (or as directed by the Holders), forthwith pay, or cause
to be paid, in cash, to the Holders or the Trustee an amount equal to the sum of
(i) the unpaid principal of and premium (if any) on such Guaranteed Obligations,
(ii) accrued and unpaid interest, including Special Interest (if any), on such
Guaranteed Obligations (but only to the extent not prohibited by

 

101



--------------------------------------------------------------------------------

applicable law) and (iii) all other monetary obligations of the Company to the
Holders and the Trustee. Each Guarantor further agrees that its Note Guarantee
herein constitutes a guarantee of payment, performance and compliance when due
(and not a guarantee of collection) and waives any right to require that any
resort be had by any Holder or the Trustee to any security held for payment of
the Guaranteed Obligations.

(d) Each Guarantor hereby waives any right to which it may be entitled to have
its obligations hereunder divided among the Guarantors, such that such
Guarantor’s obligations would be less than the full amount claimed. Each
Guarantor hereby waives any right to which it may be entitled to have the assets
of the Company in respect of such Guaranteed Obligations first be used and
depleted as payment of the Company’s or such Guarantor’s obligations hereunder
prior to any amounts being claimed from or paid by such Guarantor hereunder.
Each Guarantor hereby waives any right to which it may be entitled to require
that the Company be sued prior to an action being initiated against such
Guarantor.

(e) Except as expressly set forth in ARTICLE Eight, Section 12.02 and
Section 12.08, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense of setoff, counterclaim, recoupment or
termination whatsoever or by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor herein shall
not be discharged or impaired or otherwise affected by the failure of any Holder
or the Trustee to assert any claim or demand or to enforce any remedy under this
Indenture, the Notes or any other agreement, by any waiver or modification of
any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the obligations, or by any other act or thing or omission or
delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of any Guarantor or would otherwise operate as a discharge
of any Guarantor as a matter of law or equity.

(f) Each Guarantor agrees that its Note Guarantee shall remain in full force and
effect until payment in full of all the Guaranteed Obligations. If any Holder or
the Trustee is required by any court or otherwise to return to the Company, the
Guarantors or any custodian, trustee, liquidator or other similar official
acting in relation to either the Company or any Guarantor, any amount paid by
any of them to the Trustee or such Holder, this Note Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.

(g) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any Guaranteed Obligations
guaranteed hereby until payment in full of all Guaranteed Obligations. Each
Guarantor further agrees that, as between it, on the one hand, and the Holders
and the Trustee, on the other hand, (i) the maturity of the Guaranteed
Obligations guaranteed hereby may be accelerated as provided in ARTICLE Six for
the purposes of the Note Guarantee of such Guarantor, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Guaranteed Obligations guaranteed hereby, and (ii) in the event of any
declaration of acceleration of such Guaranteed Obligations as provided in
ARTICLE Six, such Guaranteed Obligations (whether or not due and payable) shall
forthwith become due and payable by such Guarantor for the purposes of the Note
Guarantee of such Guarantor. The Guarantors shall have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Note Guarantee.

 

102



--------------------------------------------------------------------------------

(h) Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by the Trustee or any Holder
in enforcing any of its rights under this Section 12.01.

(i) Upon request of the Trustee, each Guarantor shall execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to more effectively carry out the purpose of this Indenture.

Section 12.02 Limitation on Guarantor Liability. Each Guarantor, and by its
acceptance of Notes, each Holder, hereby confirms that it is the intention of
all such parties that the Note Guarantee of such Guarantor not constitute (i) a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law affecting the rights of creditors generally to the extent
applicable to its Note Guarantee or (ii) an unlawful distribution under any
applicable state law prohibiting stockholder distributions by an insolvent
subsidiary to the extent applicable to its Note Guarantee. To effectuate the
foregoing intention, the Trustee, the Holders and the Guarantors hereby
irrevocably agree that the obligations of such Guarantor will be limited to the
maximum amount as will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of such Guarantor that are relevant under such
laws, and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under this ARTICLE Twelve,
result in the obligations of such Guarantor under its Note Guarantee not
constituting a fraudulent transfer or conveyance or such an unlawful stockholder
distribution.

Section 12.03 Successors and Assigns. This ARTICLE Twelve shall be binding upon
each Guarantor and its successors and assigns and shall inure to the benefit of
the successors and assigns of the Trustee and the Holders and, in the event of
any transfer or assignment of rights by any Holder or the Trustee, the rights
and privileges conferred upon that party in this Indenture and in the Notes
shall automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions of this Indenture.

Section 12.04 No Waiver. Neither a failure nor a delay on the part of either the
Trustee or the Holders in exercising any right, power or privilege under this
ARTICLE Twelve shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege. The rights, remedies and benefits of the Trustee and the Holders
herein expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which either may have under this ARTICLE Twelve at law, in
equity, by statute or otherwise.

Section 12.05 Modification. No modification, amendment or waiver of any
provision of this ARTICLE Twelve, nor the consent to any departure by any
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Trustee, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in the same, similar or other
circumstances.

 

103



--------------------------------------------------------------------------------

Section 12.06 Execution and Delivery of Note Guarantees and Supplemental
Indentures.

(a) To evidence its Note Guarantee set forth in Section 12.01, each Guarantor
hereby agrees that a notation of such Note Guarantee substantially in the form
attached as Exhibit E shall be endorsed by an Officer of such Guarantor by
manual or facsimile signature on each Note authenticated and delivered by the
Trustee and that this Indenture shall be executed on behalf of such Guarantor by
one of its Officers.

(b) Each Guarantor hereby agrees that its Note Guarantee set forth in
Section 12.01 shall remain in full force and effect notwithstanding any failure
to endorse on each Note a notation of such Note Guarantee.

(c) If an Officer whose signature is on this Indenture or on the Note Guarantee
no longer holds that office at the time the Trustee authenticates the Note on
which a Note Guarantee is endorsed, the Note Guarantee shall be valid
nevertheless.

(d) The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors.

(e) In the event that the Company or any of its Restricted Subsidiaries acquires
or creates another Domestic Subsidiary (other than an Excluded Subsidiary) on or
after the Issue Date, or in the event that any Restricted Subsidiary that is an
Excluded Subsidiary ceases to be an Excluded Subsidiary, if required by
Section 4.11, the Company shall cause such Domestic Subsidiary or Restricted
Subsidiary to become a Guarantor in accordance with Section 4.11 and this
ARTICLE Twelve, to the extent applicable.

Section 12.07 Merger and Consolidation of Guarantors.

(a) A Subsidiary Guarantor may not (1) sell, assign, transfer, convey, lease or
otherwise dispose of all or substantially all of its assets to, or consolidate
with or merge with or into (whether or not such Subsidiary Guarantor is the
surviving Person), another Person, other than, in either such case, the Company,
the Issuer or another Subsidiary Guarantor, unless:

(i) immediately after giving effect to such transaction, no Default or Event of
Default exists; and

(ii) either:

(1) the Person acquiring the property in any such sale or disposition or the
Person formed by or surviving any such consolidation or merger (if other than
the Subsidiary Guarantor) (A) is organized or existing under the laws of the
United States, any state thereof or the District of Columbia (provided that this
Section 12.07(a)(ii)(1)(A) shall not apply if such Subsidiary Guarantor is
organized under the laws

 

104



--------------------------------------------------------------------------------

of a jurisdiction other than the United States, any state thereof or the
District of Columbia) and (B) assumes all the obligations of that Subsidiary
Guarantor under this Indenture, its Note Guarantee and the Registration Rights
Agreement pursuant to a supplemental indenture satisfactory to the Trustee; or

(2) such sale or other disposition or consolidation or merger complies with
Section 4.06.

(b) In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the Note
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of this Indenture to be performed by a Guarantor,
such successor Person shall succeed to and be substituted for a Guarantor with
the same effect as if it had been named herein as a Guarantor. Such successor
Person thereupon may cause to be signed any or all of the Note Guarantees to be
endorsed upon all of the Notes issuable hereunder which theretofore shall not
have been signed by the Company and delivered to the Trustee. All the Note
Guarantees so issued shall in all respects have the same legal rank and benefit
under this Indenture as the Note Guarantees theretofore and thereafter issued in
accordance with the terms of this Indenture as though all of such Note
Guarantees had been issued at the Issue Date.

(c) Except as set forth in ARTICLE Five, and notwithstanding clauses (i) and
(ii) of Section 12.07(a), nothing contained in this Indenture or in any of the
Notes shall prevent any consolidation or merger of a Guarantor with or into the
Company or another Guarantor, or shall prevent any sale or conveyance of the
property of a Guarantor as an entirety or substantially as an entirety to the
Company or another Guarantor.

Section 12.08 Release of Guarantor.

(a) Any Guarantor (other than the Company) will be released and relieved of any
obligations under its Note Guarantee:

(i) in connection with any sale or other transfer or disposition of Capital
Stock of a Guarantor to a Person that is not (either before or after giving
effect to such transaction) the Company, the Issuer or a Restricted Subsidiary
of the Company, such that, immediately after giving effect to such transaction,
such Guarantor would no longer constitute a Subsidiary of the Company, if the
sale of such Capital Stock of that Guarantor complies with Section 4.06 and
Section 4.04;

(ii) if the Company properly designates any Restricted Subsidiary that is a
Guarantor as an Unrestricted Subsidiary under this Indenture;

(iii) the release or discharge of the guarantee by such Guarantor of
Indebtedness under the Credit Agreement or, solely in the case of a Note
Guarantee created pursuant to the second sentence of Section 4.11(b), upon the
release or discharge of the Guarantee which resulted in the creation of such
Note Guarantee pursuant to Section 4.11(b), except a discharge or release by or
as a result of payment under such Guarantee; or

 

105



--------------------------------------------------------------------------------

(iv) upon legal defeasance, covenant defeasance or satisfaction and discharge of
this Indenture as provided under Article Eight and Article Ten hereof.

The Company shall promptly notify the Trustee of the release of any Guarantor.
Upon delivery by the Company to the Trustee of an Officers’ Certificate and an
Opinion of Counsel to the effect that one of the foregoing requirements has been
satisfied and the conditions to the release of a Guarantor under this
Section 12.08 have been met, the Trustee shall promptly execute any documents
reasonably required in order to evidence the release of such Guarantor from its
obligations under its Note Guarantee.

(b) Any Guarantor not released from its obligations under its Note Guarantee as
provided in this Section 12.08 shall remain liable for the full amount of
principal of, and premium (if any), interest and Special Interest (if any) on,
the Notes and for the other obligations of any Guarantor under this Indenture as
provided in this ARTICLE Twelve.

ARTICLE THIRTEEN

MISCELLANEOUS

Section 13.01 Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies or conflicts with the duties imposed by TIA § 318(c), the
imposed duties shall control.

Section 13.02 Notices. (a) Any notice or communication required or permitted
hereunder shall be in writing and delivered in person, via facsimile or mailed
by first-class mail (registered or certified, return receipt requested) or
overnight air courier guaranteeing next day delivery, addressed as follows:

if to the Issuer, the Company or a Guarantor:

Monaco SpinCo Inc.

300 Tower Parkway

Lincolnshire, Illinois 60069

Attention: General Counsel

Facsimile: (847) 484-4144

Effective March 18, 2013:

Kemper Lakes Business Center

Building 4

Four Corporate Drive

Long Grove, Illinois 60047

Facsimile No. 847-484-4144

Phone No.: 847-484-3010

Attention: Legal Department

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Attention: William R. Kunkel

Facsimile: (312) 407-8514

 

106



--------------------------------------------------------------------------------

if to the Trustee:

Wells Fargo Bank, National Association

230 West Monroe Street, Suite 2900

Chicago, Illinois 60606

Facsimile: 312-726-2158

Attention: Corporate Trust Services

The Company, any Guarantor or the Trustee by notice to the others may designate
additional or different addresses for subsequent notices or communications. All
notices and communications (other than those sent to Holders) shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
three Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged, if transmitted by facsimile; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.

(b) Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA. If the Company
mails a notice or communication to Holders, it shall mail a copy to the Trustee
at the same time.

(c) Failure to mail a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it, except that notices to the Trustee are
effective only if received.

(d) Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance on such waiver.

(e) In case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

(f) Where this Indenture or any Note provides for notice of any event (including
any notice of redemption or repurchase) to a Holder of a Global Note (whether by
mail or otherwise), such notice shall be sufficiently given if given to DTC (or
its designee) pursuant to the standing instructions from DTC or its designee,
including by electronic mail in accordance with DTC operational arrangements or
other applicable DTC requirements.

 

107



--------------------------------------------------------------------------------

Section 13.03 Communication by the Holders with Other Holders. Holders may
communicate pursuant to TIA § 312(b) with other Holders with respect to their
rights under this Indenture or the Notes. The Company, the Guarantors the
Trustee, the Registrar and any other Person shall have the protection of TIA §
312(c).

Section 13.04 Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the Trustee
upon the request of the Trustee:

(a) an Officers’ Certificate in form reasonably satisfactory to the Trustee
(which shall include the statements set forth in Section 13.05) stating that, in
the opinion of the signers, all conditions precedent and covenants, if any,
provided for in this Indenture relating to the proposed action have been
complied with; and

(b) an Opinion of Counsel (which shall include the statements set forth in
Section 13.05) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been complied with.

Section 13.05 Statements Required in Certificate or Opinion. Each certificate or
opinion with respect to compliance with a covenant or condition provided for in
this Indenture (other than a certificate provided pursuant to TIA § 314(a)(4))
shall comply with the provisions of TIA § 314(e) and shall include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether or not, in the opinion of such Person, such
covenant or condition has been complied with; provided, however, that with
respect to matters of fact an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.

Section 13.06 Treasury Notes Disregarded. In determining whether the Holders of
the required principal amount of Notes have concurred in any direction, waiver
or consent, Notes owned by the Company, any Guarantor or by any Affiliate of the
Company or of any Guarantor shall be disregarded and deemed not to be
outstanding, except that, for the purpose of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes which the Trustee knows are so owned shall be so disregarded. Subject to
the foregoing, only Notes outstanding at the time shall be considered in any
such determination.

 

108



--------------------------------------------------------------------------------

Section 13.07 Rules by Trustee, Paying Agent and Registrar. The Trustee may make
reasonable rules for action by or a meeting of the Holders. The Registrar and
Paying Agent may make reasonable rules for their functions.

Section 13.08 Legal Holidays. If a payment date is not a Business Day, payment
shall be made on the next succeeding day that is a Business Day, and no interest
shall accrue on any amount that would have been otherwise payable on such
payment date if it were a Business Day for the intervening period. If a regular
record date is not a Business Day, the record date shall not be affected.

Section 13.09 GOVERNING LAW ; JURY TRIAL WAIVER. THIS INDENTURE, THE NOTES AND
THE NOTE GUARANTEES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
WHICH WOULD HAVE THE EFFECT OF APPLYING THE LAWS OF ANY OTHER JURISDICTION. EACH
OF THE ISSUER, THE GUARANTORS AND THE TRUSTEE, AND BY ITS ACCEPTANCE THEREOF,
EACH HOLDER OF A NOTE, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES, THE
GUARANTEES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 13.10 Consent to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Indenture or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
located in the City of New York or the courts of the State of New York in each
case located in the City of New York (collectively, the “Specified Courts”), and
each party irrevocably submits to the non-exclusive jurisdiction of such courts
in any such suit, action or proceeding. Service of any process, summons, notice
or document by mail (to the extent allowed under any applicable statute or rule
of court) to such party’s address set forth above shall be effective service of
process for any suit, action or other proceeding brought in any such court. The
parties irrevocably and unconditionally waive any objection to the laying of
venue of any suit, action or other proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court has been brought in an inconvenient forum.

Section 13.11 No Recourse Against Others. No director, officer, employee,
manager, incorporator or holder of any Equity Interests in the Company or of any
Guarantor or any direct or indirect parent corporation, as such, shall have any
liability for any obligations of the Company or the Guarantors under the Notes,
this Indenture or the Note Guarantees for any claim based on, in respect of, or
by reason of, such obligations or their creation. Each Holder of Notes by
accepting a Note waives and releases all such liability. The waiver and release
under this Section 13.11 are part of the consideration for issuance of the Notes
and the Note Guarantees.

Section 13.12 Successors. All agreements of the Company and each Guarantor in
this Indenture and the Notes shall bind their respective successors. All
agreements of the Trustee in this Indenture shall bind its successors.

 

109



--------------------------------------------------------------------------------

Section 13.13 Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.
The exchange of copies of this Indenture and of signature pages by facsimile or
PDF transmission shall constitute effective execution and delivery of this
Indenture as to the parties hereto and may be used in lieu of the original
Indenture for all purposes. Signatures of the parties hereto transmitted by
facsimile or PDF shall be deemed to be their original signatures for all
purposes.

Section 13.14 Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

Section 13.15 Indenture Controls. If and to the extent that any provision of the
Notes limits, qualifies or conflicts with a provision of this Indenture, such
provision of this Indenture shall control.

Section 13.16 Severability. In case any provision in this Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability.

Section 13.17 Benefit of Indenture. Nothing in this Indenture, the Notes or the
Note Guarantees, express or implied, shall give to any Person, other than the
parties hereto, any Paying Agent, any Registrar and its successors hereunder,
and the Holders, any benefit or any legal or equitable right, remedy or claim
under this Indenture.

Section 13.18 Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by the Holders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by agents duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Company. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Company if made in the manner
provided in this Section 13.18.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such witness, notary or officer the execution
thereof. Where such execution is by a signer acting in a capacity other than his
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of authority. The fact and date of the execution of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner which the Trustee deems sufficient.

 

110



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Section 13.18,
ownership of Notes shall be proved by the register of the Notes maintained by
the Registrar as provided in Section 2.04.

(d) If the Company shall solicit from the Holders of the Notes any request,
demand, authorization, direction, notice, consent, waiver or other Act, the
Company may, at its option, by or pursuant to a Board Resolution, fix in advance
a record date for the determination of Holders entitled to give such request,
demand, authorization, direction, notice, consent, waiver or other Act, but the
Company shall have no obligation to do so. Notwithstanding TIA § 316(c), such
record date shall be the record date specified in or pursuant to such
resolution, which shall be a date not earlier than the date 30 days prior to the
first solicitation of Holders generally in connection therewith or the date of
the most recent list of Holders forwarded to the Trustee prior to such
solicitation pursuant to Section 2.06 and not later than the date such
solicitation is completed. If such a record date is fixed, such request, demand,
authorization, direction, notice, consent, waiver or other Act may be given
before or after such record date, but only the Holders of record at the close of
business on such record date shall be deemed to be Holders for the purposes of
determining whether Holders of the requisite proportion of the then outstanding
Notes have authorized or agreed or consented to such request, demand,
authorization, direction, notice, consent, waiver or other Act, and for that
purpose the then outstanding Notes shall be computed as of such record date;
provided that no such authorization, agreement or consent by the Holders on such
record date shall be deemed effective unless it shall become effective pursuant
to the provisions of this Indenture not later than 11 months after the record
date.

(e) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Note shall bind every future Holder of the same
Note and the Holder of every Note issued upon the registration or transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Trustee or the Company in reliance
thereon, whether or not notation of such action is made upon such Note.

(f) Without limiting the foregoing, a Holder entitled hereunder to take any
action hereunder with regard to any particular Note may do so itself with regard
to all or any part of the principal amount of such Note or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.

Section 13.19 No Adverse Interpretation of Other Agreements. This Indenture may
not be used to interpret any other indenture, loan or debt agreement of the
Company or any of its Subsidiaries or of any other Person. Any such indenture,
loan or debt agreement may not be used to interpret this Indenture.

Section 13.20 USA Patriot Act. The parties hereto acknowledge that in accordance
with Section 326 of the USA Patriot Act the Trustee, like all financial
institutions and in order to help fight the funding of terrorism and money
laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may request in order for the
Trustee to satisfy the requirements of the USA Patriot Act.

 

111



--------------------------------------------------------------------------------

Section 13.21 Force Majeure. The Trustee shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Trustee
(including but not limited to any act or provision of any present or future law
or regulation or governmental authority, any act of God or war, civil unrest,
local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility).

[Remainder of page intentionally left blank]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.

 

MONACO SPINCO INC.

By:

 

/s/ Neil A. McLachlan

Name:

 

Neil A. McLachlan

Title:

 

Chief Executive Officer and President

GUARANTOR: MEAD DIRECT RESPONSE, INC.

By:

 

/s/ Neil A. McLachlan

Name:

 

Neil A. McLachlan

Title:

 

Chief Executive Officer and President

[Signature page to Indenture]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:  

/s/ Gregory S. Clarke

Name:   Gregory S. Clarke Title:   Vice President

[Signature page to Indenture]



--------------------------------------------------------------------------------

APPENDIX A

PROVISIONS RELATING TO INITIAL SECURITIES,

ADDITIONAL SECURITIES AND EXCHANGE SECURITIES

1. Definitions.

1.1 Definitions.

For the purposes of this Appendix A the following terms shall have the meanings
indicated below:

“Definitive Note” means a certificated Note (bearing the Restricted Notes Legend
if the transfer of such Note is restricted by applicable law) registered in the
name of the Holder thereof that does not include the Global Notes Legend.

“Notes Custodian” means the custodian with respect to a Global Note (as
appointed by the Depositary) or any successor Person thereto, who shall
initially be the Trustee.

“Purchase Agreement” means (a) the Purchase Agreement dated April 20, 2012,
among the Company, the Guarantors and Barclays Capital Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, BMO Capital Markets Corp. and SunTrust
Robinson Humphrey, Inc. as representatives of the Initial Purchasers and (b) any
other similar Purchase Agreement relating to Additional Notes.

“Registration Rights Agreement” means (a) the Registration Rights Agreement
dated as of May 1, 2012 among the Company, the Guarantors and Barclays Capital
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, BMO Capital Markets
Corp. and SunTrust Robinson Humphrey, Inc. as representatives of the Initial
Purchasers, relating to the Notes and (b) any other similar Registration Rights
Agreement relating to Additional Notes.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Legend” means the legend set forth in Section 2.2(g)(ii) herein.

“Restricted Definitive Note” means any Restricted Note that is a Definitive
Note.

“Restricted Global Note” means a Restricted Note that is a Global Note.

“Restricted Note” means any Note that bears or is required to bear or is subject
to the Restricted Notes Legend or the Regulation S Legend.

“Restricted Notes Legend” means the legend set forth in Section 2.2(g)(i)
herein.

“Selling Securityholders” means Barclays Capital Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BMO Capital Markets Corp. and SunTrust Robinson
Humphrey, Inc.

 

Appendix A - 1



--------------------------------------------------------------------------------

“Unrestricted Note” means Definitive Notes and any other Notes that are not
required to bear, or are not subject to, the Restricted Notes Legend or the
Regulation S Legend.

“Unrestricted Global Note” means an Unrestricted Note that is a Global Note.

1.2 Other Definitions.

 

    

Defined

Term in

Section

 

Agent Members

     2.1 (b) 

Restricted Period

     2.1 (c) 

2. The Notes.

2.1 Form and Dating.

(a) Notes issued hereunder may be transferred or resold, as the case may be,
pursuant to an exemption from the registration requirements of the Securities
Act. Additional Notes offered after the date hereof may be offered and sold by
the Company from time to time pursuant to one or more Purchase Agreements in
accordance with applicable law.

(b) Global Notes.

(i) Notes issued in global form will be substantially in the form of Exhibit A
hereto (including the Global Note Legend thereon and the “Schedule of Exchanges
of Interests in the Global Note” attached thereto). Notes issued in definitive
form will be substantially in the form of Exhibit A hereto (but without the
Global Note Legend thereon and without the “Schedule of Exchanges of Interests
in the Global Note” attached thereto). Upon the issuance of a Regulation S
Global Note or a Rule 144A Global Note, (collectively, the “Global Notes” and
each, a “Global Note”), the Depositary or its nominee will credit the accounts
of Persons holding through it with the respective principal amounts of the Notes
represented by such Global Note purchased by such Persons in the offering. Such
accounts shall be designated by the Initial Purchasers. Ownership of beneficial
interests in a Global Note will be limited to Participants or Indirect
Participants (collectively, the “Agent Members”). Ownership of beneficial
interests in a Global Note will be shown on, and the transfer of that ownership
interest will be effected only through, records maintained by the Depositary
(with respect to Participants’ interests) and such Participants (with respect to
Indirect Participants’ interests). Each Global Note shall represent such of the
outstanding Notes as shall be specified therein and each shall provide that it
represents the aggregate principal amount of outstanding Notes from time to time
endorsed thereon and that the aggregate principal amount of outstanding Notes
represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges and redemptions. Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby shall be made by the
Trustee or, if the Notes Custodian and the Trustee are not the same Person, by
the Notes Custodian at the direction of the Trustee, in accordance with
instructions given by the Holder thereof as required by Section 2.07 of the
Indenture and Section 2.2 of this Appendix.

 

Appendix A - 2



--------------------------------------------------------------------------------

(ii) So long as the Depositary is the registered owner of such Global Note, such
Depositary will be considered the sole owner or Holder of the Notes represented
by such Global Note for all purposes whatsoever, including under the Indenture
and the Notes. Agent Members (x) will not be considered to be the owners or
Holders of any Notes under this Indenture for any purpose and shall thus have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depositary, or the Trustee as its Notes Custodian, or under the Global
Notes, and (y) except as set forth in Section 2.2 of this Appendix, will neither
be entitled to have the Notes represented by such Global Note registered in
their names nor will receive or be entitled to receive Definitive Notes.
Accordingly, each Person owning a beneficial interest in a Global Note must rely
on the procedures of the Depositary and, if such Person is not a Participant, on
the procedures of the Participant through which such Person owns its interest,
to exercise any rights of a Holder under this Indenture. Notwithstanding the
foregoing, nothing herein shall prevent the Company, the Trustee or any agent of
the Company or the Trustee from giving effect to any written certification,
proxy or other authorization furnished by the Depositary, or impair, as between
the Depositary and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Holder of any Note. The Company
understands that under existing industry practices, in the event that the
Company requests any action of Holders or that an owner of a beneficial interest
in a Global Note desires to give or take any action which a holder is entitled
to give or take under the Indenture, the Depositary would authorize the
Participants holding the relevant beneficial interest to give or take such
action and such Participants would authorize Indirect Participants owning
through such Participants to give or take such action or would otherwise act
upon the instructions of beneficial owners owning through them.

(c) Regulation S Global Notes. Notes offered and sold in reliance on Regulation
S shall be issued initially in the form of the Regulation S Global Note, which
shall be deposited on behalf of the purchasers of the Notes represented thereby
with the Trustee, as Notes Custodian for the Depositary, and registered in the
name of the Depositary or the nominee of the Depositary, duly executed by the
Company and authenticated by the Trustee as provided in the Indenture. The
aggregate principal amount of the Regulation S Global Notes may from time to
time be increased or decreased by adjustments made on the records of the Trustee
and the Depositary or its nominee, as the case may be, in connection with
transfers of interest as hereinafter provided. Prior to the expiration of the
Restricted Period (as defined below), beneficial interests in the Regulation S
Global Note may be held only by persons who are not U.S. persons for purposes of
Rule 902 of Regulation S under the Securities Act, unless exchanged for
interests in the Rule 144A Global Note in accordance with the transfer and
certification requirements described below. “Restricted Period” means the period
through and including the 40th day after the latest of the commencement of the
offering described in the Offering Circular and the original Issue Date of the
Notes. The Restricted Period shall be terminated upon the receipt by the Trustee
of an Officers’ Certificate certifying that the Restricted Period may be
terminated in accordance with Regulation S.

 

Appendix A - 3



--------------------------------------------------------------------------------

(d) Definitive Notes. Notes issued in definitive form shall be substantially in
the form of Exhibit A (but without the Global Note Legend thereon and without
the “Schedule of Exchanges of Interests in the Global Note” attached thereto).
Definitive Notes will only be issued in compliance with, and under the
circumstances described in, Section 2.07 of the Indenture and Section 2.2 of
this Appendix.

(e) Euroclear and Clearstream Procedures. The provisions of the “Operating
Procedures of the Euroclear System” and “Terms and Conditions Governing Use of
Euroclear” and the “General Terms and Conditions of Clearstream Banking” and
“Customer Handbook” of Clearstream shall be applicable to transfers of
beneficial interests in the Regulation S Global Notes that are held by Indirect
Participants through Euroclear or Clearstream.

2.2 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
except as a whole by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes shall be exchanged by the Company
for Definitive Notes if:

(i) the Depositary notifies the Company that it is unwilling or unable to
continue as a depositary for such Global Note or if at any time the Depositary
ceases to be a clearing agency registered under the Exchange Act, and in either
case, the Company fails to appoint a successor depositary;

(ii) the Company in its discretion at any time determines not to have any or all
the Notes represented by such Global Note; or

(iii) there shall have occurred and be continuing a Default or an Event of
Default with respect to the Notes represented by such Global Note.

Upon the occurrence of any of the preceding events in clauses (i), (ii) or
(iii) of this Section 2.2(a), Definitive Notes (x) shall be issued in fully
registered form in such denominations and such names as the Depositary shall
instruct the Trustee in accordance with its customary procedures and (y) will
bear the restrictive legend referred to in Section 2.2(g) of this Appendix,
unless that legend is not required by applicable law. In such circumstance, the
Global Note or Notes shall be deemed to be surrendered to the Trustee for
cancellation, and the Company shall execute, and, upon a written order of the
Company signed by an Officer, the Trustee shall authenticate and make available
for delivery, to each beneficial owner identified by the Depositary in writing
in exchange for its beneficial interest in such Global Note, an equal aggregate
principal amount of Definitive Notes of authorized denominations. Payment of
principal of, and premium, if any, and interest (including Special Interest, if
any) on, the Definitive Notes will be payable, and the transfer of the
Definitive Notes will be registrable, at the office or agency of the Company
maintained for such purposes; and no service charge will be made for any
registration of transfer or exchange of the Definitive Notes, although the
Company may require payment of a sum sufficient to cover any tax or governmental
charge imposed in connection therewith.

 

Appendix A - 4



--------------------------------------------------------------------------------

Global Notes also may be exchanged or replaced, in whole or in part, as provided
in Sections 2.08 and 2.10 of the Indenture. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to Section 2.08 or 2.10 of the Indenture shall be authenticated and
delivered in the form of, and shall be, a Global Note. A Global Note may not be
exchanged for another Note other than as provided in this Section 2.2(a);
however, beneficial interests in a Global Note may be transferred and exchanged
as provided in Section 2.2(b), (c) or (f) of this Appendix.

(b) Transfer and Exchange of Beneficial Interests in Global Notes. The transfer
and exchange of beneficial interests in the Global Notes shall be effected
through the Depositary, in accordance with the provisions of this Indenture and
the Applicable Procedures of the Depositary. Beneficial interests in Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Beneficial
interests in Global Notes shall be transferred or exchanged only for beneficial
interests in Global Notes, except in the circumstances described in
Section 2.2(a) of this Appendix. Transfers and exchanges of beneficial interests
in the Global Notes also shall require compliance with either clause (i) or
(ii) of this Section 2.2(b), as applicable, as well as one or more of the other
following clauses of this Section 2.2(b), as applicable:

(i) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Restricted Notes Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in a Regulation S Global
Note may not be made to a U.S. Person or for the account or benefit of a U.S.
Person (other than an Initial Purchaser). A beneficial interest in an
Unrestricted Global Note may be transferred to Persons who take delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note. No written
orders or instructions shall be required to be delivered to the Registrar to
effect the transfers described in this Section 2.2(b)(i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests in any
Global Note that are not subject to Section 2.2(b)(i) of this Appendix, the
transferor of such beneficial interest must deliver to the Registrar either:

(A) both (1) a written order from the Participant given to the Depositary in
accordance with the Applicable Procedures of the Depositary directing the
Depositary to credit or cause to be credited a beneficial interest in another
Global Note in an amount equal to the beneficial interest to be transferred or
exchanged and (2) instructions given in accordance with the Applicable
Procedures of the Depositary containing information regarding the Participant
account to be credited with such increase; or

(B) provided that such transfers are otherwise allowed pursuant to
Section 2.2(a) of this Appendix, both (1) a written order from an Participant
given to the Depositary in accordance with the Applicable Procedures

 

Appendix A - 5



--------------------------------------------------------------------------------

of the Depositary directing the Depositary to cause to be issued a Definitive
Note in an amount equal to the beneficial interest to be transferred or
exchanged and (2) instructions given by the Depositary to the Registrar
containing information regarding the Person in whose name such Definitive Note
shall be registered to effect the transfer or exchange referred to in subclause
(1) of this Section 2.2(b)(ii)(B).

Upon consummation of a Registered Exchange Offer by the Company in accordance
with Section 2.2(f) of this Appendix, the requirements of Section 2.2(b)(ii) of
this Appendix shall be deemed to have been satisfied upon receipt by the
Registrar of the instructions contained in the Letter of Transmittal delivered
by the Holder of such beneficial interests in the Restricted Global Notes. Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests in Global Notes contained in this Indenture and the Notes or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Note pursuant to Section 2.2(h) of this Appendix.

(iii) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in a Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.2(b)(ii) above and the Registrar receives from the transferor a
certificate in the form of Exhibit F to the Indenture.

(iv) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in a Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.2(b)(ii) of this Appendix and:

(A) such exchange or transfer is effected pursuant to the Registered Exchange
Offer in accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal (1) it is not a Person who is an affiliate (as defined in Rule 144)
of the Company, (2) it is not engaged in, and does not intend to engage in, and
has no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Registered Exchange Offer
and (3) it is acquiring the Exchange Notes in its ordinary course of business;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected pursuant to the Exchange Offer Registration
Statement in accordance with the Registration Rights Agreement; or

 

Appendix A - 6



--------------------------------------------------------------------------------

(D) the Registrar receives the following:

(I) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder in the form of Exhibit
G to the Indenture; or

(II) if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form of Exhibit F to the Indenture;

and, in each such case set forth in this clause (D), if the Company or the
Registrar so requests or if the Applicable Procedures of the Depositary so
require, an Opinion of Counsel in form reasonably acceptable to the Registrar
and the Company to the effect that such exchange or transfer is in compliance
with the Securities Act and that the restrictions on transfer contained herein
and in the Restricted Notes Legend are no longer required in order to maintain
compliance with the Securities Act.

If any such transfer or exchange is effected pursuant to clause (B) or (D) of
this Section 2.2(b)(iv) at a time when an Unrestricted Global Note has not yet
been issued, the Company shall issue and, upon receipt of an written order of
the Company signed by an Officer, the Trustee shall authenticate in accordance
with the requirements of the Indenture one or more Unrestricted Global Notes in
an aggregate principal amount equal to the aggregate principal amount of
beneficial interests transferred or exchanged pursuant to clause (B) or (D) of
this Section 2.2(b)(iv).

(v) Transfer and Exchange of Beneficial Interests in an Unrestricted Global Note
for Beneficial Interests in a Restricted Global Note. Beneficial interests in an
Unrestricted Global Note cannot be exchanged for, or transferred to Persons who
take delivery thereof in the form of, a beneficial interest in a Restricted
Global Note.

(c) Transfer and Exchange of Beneficial Interests in Global Notes for Definitive
Notes. A beneficial interest in a Global Note may not be exchanged for a
Definitive Note except under the circumstances described in Section 2.2(a) of
this Appendix. A beneficial interest in a Global Note may not be transferred to
a Person who takes delivery thereof in the form of a Definitive Note except
under the circumstances described in Section 2.2(a) of this Appendix. The
Restricted Notes Legend shall be affixed to Restricted Definitive Notes issued
as required by law.

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests in Global
Notes. Transfers and exchanges of beneficial interests in the Global Notes also
shall require compliance with either subparagraph (i), (ii) or (ii) below, as
applicable:

(i) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Restricted Definitive Note for a beneficial interest in a Restricted Global Note
or to transfer such Restricted Definitive Note to a Person who takes delivery
thereof in the form of a beneficial interest in a Restricted Global Note, then,
upon receipt by the Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Restricted Definitive Note for a beneficial interest in a Restricted Global
Note, a certificate from such Holder in the form of Exhibit G to the Indenture;

 

Appendix A - 7



--------------------------------------------------------------------------------

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate from such Holder in the form of Exhibit
F to the Indenture;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate from such Holder in the form of Exhibit F to the
Indenture;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144 under the Securities Act, a certificate from such Holder in the
form of Exhibit F to the Indenture;

(E) if such Restricted Definitive Note is being transferred to the Company or
any of its Subsidiaries, a certificate from such Holder in the form of Exhibit F
to the Indenture;

the Trustee shall cancel the Restricted Definitive Note, and increase or cause
to be increased the aggregate principal amount of the appropriate Restricted
Global Note.

(ii) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Restricted
Definitive Note for a beneficial interest in an Unrestricted Global Note or
transfer such Restricted Definitive Note to a Person who takes delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note only if:

(A) such exchange or transfer is effected pursuant to the Registered Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that (1) it is not an affiliate (as
defined in Rule 144) of the Company, (2) it is not engaged in, and does not
intend to engage in, and has no arrangement or understanding with any Person to
participate in, a distribution of the Exchange Notes to be issued in the
Registered Exchange Offer and (3) it is acquiring the Exchange Notes in its
ordinary course of business;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

 

Appendix A - 8



--------------------------------------------------------------------------------

(C) such transfer is effected pursuant to the Exchange Offer Registration
Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(I) if the Holder of such Restricted Definitive Note proposes to exchange such
Restricted Definitive Note for a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form of Exhibit G to the Indenture;
or

(II) if the Holder of such Restricted Definitive Notes proposes to transfer such
Restricted Definitive Note to a Person who shall take delivery thereof in the
form of a beneficial interest in an Unrestricted Global Note, a certificate from
such Holder in the form of Exhibit F to the Indenture,

and, in each such case set forth in this clause (D), if the Company or the
Registrar so requests or if the applicable rules and procedures of the
Depositary so require, an Opinion of Counsel in form reasonably acceptable to
the Registrar and the Company to the effect that such exchange or transfer is in
compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Restricted Notes Legend are no longer required in
order to maintain compliance with the Securities Act. Upon satisfaction of the
conditions of this subparagraph (ii), the Trustee shall cancel the Restricted
Definitive Notes and increase or cause to be increased the aggregate principal
amount of the Unrestricted Global Note. If any such transfer or exchange is
effected pursuant to this subparagraph (ii) at a time when an Unrestricted
Global Note has not yet been issued, the Company shall issue and, upon receipt
of an written order of the Company signed by an Officer, the Trustee shall
authenticate one or more Unrestricted Global Notes in an aggregate principal
amount equal to the aggregate principal amount of Restricted Definitive Notes
transferred or exchanged pursuant to this subparagraph (ii).

(iii) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such
Unrestricted Definitive Note for a beneficial interest in an Unrestricted Global
Note or transfer such Unrestricted Definitive Note to a Person who takes
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note at any time. Upon receipt of a request for such an exchange or transfer,
the Trustee shall cancel the applicable Unrestricted Definitive Note and
increase or cause to be increased the aggregate principal amount of one of the
Unrestricted Global Notes. If any such transfer or exchange is effected pursuant
to this subparagraph (iii) at a time when an Unrestricted Global Note has not
yet been issued, the Company shall issue and, upon receipt of an written order
of the Company signed by an Officer, the Trustee shall authenticate one or more
Unrestricted Global Notes in an aggregate principal amount equal to the
aggregate principal amount of Unrestricted Definitive Notes transferred or
exchanged pursuant to this subparagraph (iii).

 

Appendix A - 9



--------------------------------------------------------------------------------

(iv) Unrestricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. An Unrestricted Definitive Note cannot be exchanged for, or transferred
to a Person who takes delivery thereof in the form of, a beneficial interest in
a Restricted Global Note.

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.2(e), the Registrar shall register the transfer or exchange of
Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder shall provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.2(e).

(i) Restricted Definitive Notes to Restricted Definitive Notes. A Restricted
Definitive Note may be transferred to and registered in the name of a Person who
takes delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made pursuant to Rule 144A, then the transferor must
deliver a certificate in the form of Exhibit F to the Indenture;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit F to the Indenture;

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit F to the Indenture;

(D) if such transfer will be made to the Company or a Subsidiary thereof, a
certificate in the form of Exhibit F to the Indenture.

(ii) Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person who takes delivery
thereof in the form of an Unrestricted Definitive Note if:

(A) such exchange or transfer is effected pursuant to the Registered Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that (1) it is not an affiliate (as
defined in Rule 144) of the Company, (2) it is not engaged in, and does not
intend to engage in, and has no arrangement or

 

Appendix A - 10



--------------------------------------------------------------------------------

understanding with any Person to participate in, a distribution of the Exchange
Notes to be issued in the Registered Exchange Offer and (3) it is acquiring the
Exchange Notes in its ordinary course of business;

(B) any such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;

(C) any such transfer is effected pursuant to the Exchange Offer Registration
Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(I) if the Holder of such Restricted Definitive Note proposes to exchange such
Restricted Definitive Note for an Unrestricted Definitive Note, a certificate
from such Holder in the form of Exhibit G to the Indenture; or

(II) if the Holder of such Restricted Definitive Note proposes to transfer such
Restricted Definitive Note to a Person who shall take delivery thereof in the
form of an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit F to the Indenture,

and, in each such case as set forth in this clause (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Company to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Restricted
Notes Legend are no longer required in order to maintain compliance with the
Securities Act.

(iii) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder
of an Unrestricted Definitive Note may transfer such Unrestricted Definitive
Note to a Person who takes delivery thereof in the form of an Unrestricted
Definitive Note at any time. Upon receipt of a request to register such a
transfer, the Registrar shall register the Unrestricted Definitive Note pursuant
to the instructions from the Holder thereof.

(iv) Unrestricted Definitive Notes to Restricted Definitive Notes. An
Unrestricted Definitive Note cannot be exchanged for, or transferred to a Person
who takes delivery thereof in the form of, a Restricted Definitive Note.

At such time as all beneficial interests in a particular Global Note have been
exchanged for Definitive Notes or a particular Global Note has been redeemed,
repurchased or canceled in whole and not in part, each such Global Note shall be
returned to or retained and canceled by the Trustee in accordance with Section
2.11 of this Indenture. At any time prior to such cancellation, if any

 

Appendix A - 11



--------------------------------------------------------------------------------

beneficial interest in a Global Note is exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note or for Definitive Notes, the principal amount of Notes represented
by such Global Note shall be reduced accordingly and an endorsement shall be
made on such Global Note by the Trustee or by the Depositary at the direction of
the Trustee to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note, such other Global Note
shall be increased accordingly and an endorsement shall be made on such Global
Note by the Trustee or by the Depositary at the direction of the Trustee to
reflect such increase.

(f) Registered Exchange Offer. Upon the occurrence of the Registered Exchange
Offer in accordance with the Registration Rights Agreement, the Company shall
issue and, upon receipt of an written order of the Company signed by an Officer
as provided in Section 2.03 of the Indenture, the Trustee shall authenticate
(i) one or more Unrestricted Global Notes in an aggregate principal amount equal
to the principal amount of the beneficial interests in the Restricted Global
Notes tendered for acceptance by Persons that certify in the applicable Letters
of Transmittal that (A) they are not affiliates (as defined in Rule 144) of the
Company, (B) they are not engaged in, and do not intend to engage in, and have
no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Registered Exchange Offer
and (C) they are acquiring the Exchange Notes in their ordinary course of
business and (ii) Unrestricted Definitive Notes in an aggregate principal amount
equal to the principal amount of the Restricted Definitive Notes accepted for
exchange in the Registered Exchange Offer. Concurrently with the issuance of
such Notes, the Trustee shall cause the aggregate principal amount of the
applicable Restricted Global Notes to be reduced accordingly, and the Company
shall execute and the Trustee shall authenticate and deliver to the Persons
designated by the Holders of Restricted Global Notes so accepted Unrestricted
Global Notes in the appropriate principal amount.

(g) Legend.

(i) Restricted Note Legend. Except as permitted by subparagraph (b)(iv),
(d)(ii), (d)(iii), (e)(ii), (e)(iii), (f), (g)(vi), (g)(vii), (g)(viii) or
(g)(x) of this Section 2.2, or unless otherwise agreed by the Company and the
Holder, each Note certificate evidencing the Global Notes and the Definitive
Notes (and all Notes issued in exchange therefor or in substitution thereof)
issued otherwise than in reliance on Regulation S shall bear a legend (the
“Restricted Notes Legend”) in substantially the following form (each defined
term in the legend being defined as such for purposes of the legend only):

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR

 

Appendix A - 12



--------------------------------------------------------------------------------

ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS THE DATE ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED UNDER RULE 144 UNDER THE SECURITIES
ACT OR ANY SUCCESSOR PROVISION THEREOF, ONLY (A) TO THE ISSUER OR ANY SUBSIDIARY
OF THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) IN AN OFFSHORE TRANSACTION
COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.”

Each Definitive Note shall bear the following additional legend:

“IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRUSTEE SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH REGISTRAR AND TRUSTEE
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.”

(ii) Regulation S Legend. Except as permitted by subparagraph (b)(iv), (d)(ii),
(d)(iii), (e)(ii), (e)(iii), (f), (g)(vii), (g)(viii), (g)(ix) or (g)(x) of this
Section 2.2, or unless otherwise agreed by the Company and the Holder, each Note
certificate evidencing the Global Notes and the Definitive Notes (and all Notes
issued in exchange therefor or in substitution thereof) issued in reliance on
Regulation S shall bear a legend (the “Regulation S Legend”) in substantially
the following form (each defined term in the legend being defined as such for
purposes of the legend only)

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH

 

Appendix A - 13



--------------------------------------------------------------------------------

TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF
THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF
OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) THAT IS THE DATE ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE
HEREOF OR SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED UNDER RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREOF, ONLY (A) TO THE ISSUER OR ANY
SUBSIDIARY OF THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES
ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A
PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) IN AN OFFSHORE TRANSACTION
COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

(iii) Global Note Legend. Each Global Note shall bear an additional legend in
substantially the following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OR SECTION 9.05 OF THE INDENTURE, (II) THIS GLOBAL NOTE
MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.2(b) OF THE
APPENDIX TO THE INDENTURE, (III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE
TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS
GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY.”

(iv) Regulation S Global Note Legend. The Regulation S Global Note shall bear an
additional legend in substantially the following form:

 

Appendix A - 14



--------------------------------------------------------------------------------

“THE RIGHTS ATTACHING TO THIS REGULATION S GLOBAL NOTE, AND THE CONDITIONS AND
PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS SPECIFIED IN
THE INDENTURE (AS DEFINED HEREIN).”

(v) Upon any sale or transfer of a Restricted Note that is a Definitive
Restricted Note, the Registrar shall permit the Holder thereof to exchange such
Restricted Note for a Definitive Note that does not bear the legends set forth
above and rescind any restriction on the transfer of such Restricted Note if the
Holder certifies in writing to the Registrar that its request for such exchange
was made in reliance on Rule 144 (such certification to be in the form set forth
on the reverse of the Initial Note).

(vi) After a transfer of any Initial Notes during the period of the
effectiveness of a Shelf Registration Statement with respect to such Initial
Notes, all requirements pertaining to the Restricted Notes Legend or the
Regulation S Legend on such Initial Notes shall cease to apply and the
requirements that any such Initial Notes be issued in global form shall continue
to apply.

(vii) Upon the consummation of a Registered Exchange Offer with respect to the
Initial Notes pursuant to which Holders of such Initial Notes are offered
Exchange Notes in exchange for their Initial Notes, all requirements pertaining
to Initial Notes that Initial Notes be issued in global form shall continue to
apply, and Exchange Notes in global form without the Restricted Notes Legend or
the Regulation S Legend shall be available to Holders that exchange such Initial
Notes in such Registered Exchange Offer.

(viii) Upon a sale or transfer after the expiration of the Restricted Period of
any Initial Note acquired pursuant to Regulation S, all requirements that such
Initial Note bear the Restricted Notes Legend shall cease to apply and the
requirements requiring any such Initial Note be issued in global form shall
continue to apply.

(ix) Any Additional Notes sold in a registered public offering shall not be
required to bear the Restricted Notes Legend or the Regulation S Legend.

(h) Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a particular Global Note have been exchanged for Definitive Notes
or a particular Global Note has been redeemed, repurchased or canceled in whole
and not in part, each such Global Note shall be returned to or retained and
canceled by the Trustee in accordance with Section 2.11 of this Indenture. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on the Schedule of
Exchanges of Interests with respect to such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such reduction; and if the
beneficial interest is being exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Note, such other Global Note shall be increased accordingly and an endorsement
shall be made on on the Schedule of Exchanges of Interests with respect to such
Global Note by the Trustee or by the Depositary at the direction of the Trustee
to reflect such increase.

 

Appendix A - 15



--------------------------------------------------------------------------------

(i) No Obligation of the Trustee.

(i) The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Note, a member of, or a Participant in the Depositary or any
other Person with respect to the accuracy of the records of the Depositary or
its nominee or of any Participant or member thereof, with respect to any
ownership interest in the Notes or with respect to the delivery to any
Participant, member, Indirect Participant or other Person (other than the
Depositary) of any notice (including any notice of redemption or repurchase) or
the payment of any amount, under or with respect to such Notes. All notices and
communications to be given to the Holders and all payments to be made to the
Holders under the Notes shall be given or made only to the registered Holders
(which shall be the Depositary in the case of a Global Note). The rights of
beneficial owners in any Global Note shall be exercised only through the
Depositary subject to the applicable rules and procedures of the Depositary. The
Trustee may rely and shall be fully protected in relying upon information
furnished by the Depositary with respect to its members, Participants and
Indirect Participants.

(ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary Participants,
members or Indirect Participants in any Global Note) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

 

Appendix A - 16



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF INITIAL NOTE]

[Global Note Legend]

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OR SECTION 9.05 OF THE INDENTURE, (II) THIS GLOBAL NOTE
MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.2(b) OF THE
APPENDIX TO THE INDENTURE, (III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE
TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS
GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY.

[Restricted Note Legend]

 

A-1



--------------------------------------------------------------------------------

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS THE DATE ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED UNDER RULE 144 UNDER THE SECURITIES
ACT OR ANY SUCCESSOR PROVISION THEREOF, ONLY (A) TO THE ISSUER OR ANY SUBSIDIARY
OF THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) IN AN OFFSHORE TRANSACTION
COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

[Regulation S Legend]

 

A-2



--------------------------------------------------------------------------------

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS THE DATE ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED UNDER RULE 144 UNDER THE SECURITIES
ACT OR ANY SUCCESSOR PROVISION THEREOF, ONLY (A) TO THE ISSUER OR ANY SUBSIDIARY
OF THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) IN AN OFFSHORE TRANSACTION
COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO
ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (D) OR (E) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

Each Regulation S Global Note shall bear the following additional legend (as
applicable):

THE RIGHTS ATTACHING TO THIS REGULATION S GLOBAL NOTE, AND THE CONDITIONS AND
PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS SPECIFIED IN
THE INDENTURE (AS DEFINED HEREIN).

Each Definitive Note shall bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRUSTEE SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH REGISTRAR AND TRUSTEE
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

A-3



--------------------------------------------------------------------------------

[FORM OF INITIAL NOTE]

CUSIP No.                     

ISIN No.                     

 

No.                $             

MONACO SPINCO INC.

6.75% Senior Notes due 2020

MONACO SPINCO INC., a Delaware corporation, for value received, promises to pay
to [            ], or its registered assigns, the principal sum of
[            ] Dollars [, or such other amount as is listed on the Schedule of
Increases or Decreases in Global Note attached hereto]1 on April 30, 2020.

Interest Payment Dates: April 30 and October 30, commencing October 30, 2012.2

Record Dates: April 15 and October 15.

Additional provisions of this Note are set forth on the other side of this Note.

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed.

 

MONACO SPINCO INC. By:  

 

Name:   Title:  

Dated:                                          
                                   

[Attach Notation of Note Guarantee for each Guarantor]

 

 

1 

Use the Schedule of Increases and Decreases language if Note is in Global Form.

2 

Applicable to Initial Notes only.

 

A-4



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

Wells Fargo Bank, National Association, as Trustee,

  certifies that this is one of the

  Notes referred to in the Indenture

 

By:  

 

  Authorized Signatory Dated:  

 

 

* / If the Note is to be issued in global form, add the Global Notes Legend and
the applicable attachment from Exhibit A captioned “TO BE ATTACHED TO GLOBAL
NOTES – SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTES”.

 

A-5



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF INITIAL NOTE]

MONACO SPINCO INC.

6.75% Senior Notes due 2020

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. Interest

(a) The Issuer promises to pay interest on the principal amount of this Note at
the rate per annum shown above from the date hereof until maturity and shall pay
the Special Interest (if any) payable pursuant to Section 6 of the Registration
Rights Agreement referred to below. The Issuer shall pay interest and Special
Interest (if any) semiannually in arrears on April 30 and October 30 of each
year, or if any such day is not a Business Day, on the next succeeding Business
Day (each an “Interest Payment Date”), commencing October 30, 2012. Interest on
the Notes shall accrue from the most recent date to which interest has been paid
or duly provided for or, if no interest has been paid or duly provided for, from
April 30, 2012 until the principal hereof is due. Interest shall be computed on
the basis of a 360-day year of twelve 30-day months. The Issuer shall pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal at a rate equal to 1% per annum in excess
of the then applicable interest rate on the Notes to the extent lawful; the
Issuer shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue installments of interest and Special
Interest (if any) (without regard to any applicable grace period) from time to
time at the same rate to the extent lawful.

(b) Registration Rights Agreement. The Holder of this Note is entitled to the
benefits of a Registration Rights Agreement, dated as of May 1, 2012, among the
Issuer, the Guarantors and Barclays Capital Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BMO Capital Markets Corp. and SunTrust Robinson
Humphrey, Inc. as representatives of the Initial Purchasers.

2. Method of Payment

The Issuer shall pay interest on the Notes (except defaulted interest) and
Special Interest (if any) to the Persons who are registered Holders at the close
of business on the April 15 or October 15 immediately preceding the Interest
Payment Date even if Notes are canceled after the record date and on or before
the Interest Payment Date, except as provided in Section 2.12 of the Indenture
with respect to defaulted interest. The Issuer shall pay principal, premium, if
any, and interest (including Special Interest, if any) on the Notes in money of
the United States of America that at the time of payment is legal tender for
payment of public and private debts. The Issuer will make payments in respect of
the Notes represented by the Global Notes, including principal, premium, if any,
and interest (including Special Interest, if any), by wire transfer of
immediately available funds to the accounts specified by the Global Note Holder.
The Issuer will make all payments of principal, interest (including Special
Interest, if any) and premium, if any,

 

A-6



--------------------------------------------------------------------------------

with respect to Definitive Notes by wire transfer of immediately available funds
to the accounts specified by the Holders of the Definitive Notes or, if no such
account is specified, by mailing a check to each such Holder’s registered
address. All other payments on Notes shall be made at the office or agency of
the Paying Agent and Registrar unless the Issuer elects to make interest
payments by check mailed to the Holders at their addresses set forth in the
register of Holders.

3. Paying Agent and Registrar

Initially, Wells Fargo Bank, National Association (the “Trustee”) will act as
Paying Agent and Registrar. The Issuer may appoint and change any Paying Agent
or Registrar without notice to any Holder. The Company or any of its
Subsidiaries may act as Paying Agent or Registrar.

4. Indenture

The Issuer issued the Notes under an Indenture dated as of April 30, 2012 (the
“Indenture”), among the Company, the Guarantors and the Trustee. The terms of
the Notes include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act of 1939, as amended (15 U.S.C.
§§ 77aaa-77bbbb) as in effect on the date of the Indenture (the “TIA”). The
Notes are subject to all such terms and provisions of the Indenture, and the
Holders (as defined in the Indenture) are referred to the Indenture and the TIA
for a statement of such terms and provisions. To the extent any provision of
this Note conflicts with the express provisions of the Indenture, the provisions
of the Indenture shall govern and be controlling. The Indenture pursuant to
which this Note is issued provides that an unlimited aggregate principal amount
of Additional Notes may be issued thereunder.

5. Optional Redemption

(a) Except as set forth in subparagraph (b) of this paragraph 5, the Issuer
shall not have the option to redeem the Notes pursuant to this Section prior to
April 30, 2017. On or after April 30, 2017, the Issuer may redeem the Notes, in
whole at any time or in part from time to time, upon not less than 30 nor more
than 60 days’ notice, at the redemption prices (expressed as percentages of
principal amount) set forth below, plus accrued and unpaid interest and Special
Interest (if any) thereon, to the applicable redemption date, if redeemed during
the 12-month period beginning on April 30 of the years indicated below, subject
to the rights of Holders of Notes on the relevant record date to receive
interest on the relevant Interest Payment Date:

 

Year

   Percentage  

April 30, 2017

     103.3750 % 

April 30, 2018

     101.6875 % 

April 30, 2019 and thereafter

     100.0000 % 

(b) At any time prior to April 30, 2017, the Issuer may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at a redemption price equal to 100% of the principal amount of
the Notes redeemed, plus the Applicable Premium as of, and accrued and unpaid
interest and Special Interest, if any, to, the date of redemption, subject to
the rights of Holders of Notes on the relevant record date to receive interest
on the relevant Interest Payment Date.

 

A-7



--------------------------------------------------------------------------------

6. Mandatory Redemption

The Issuer shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

7. Notice of Redemption

Notice of redemption will be mailed by first-class mail at least 30 days but not
more than 60 days before the redemption date to each Holder of Notes to be
redeemed at his, her or its registered address, except that redemption notices
may be mailed more than 60 days prior to a redemption date if the notice is
issued in connection with a defeasance of the Notes or a satisfaction and
discharge of the Indenture. Notes in denominations larger than $2,000 may be
redeemed in part but only in whole multiples of $1,000. On or after the
redemption date interest ceases to accrue on Notes or portions thereof called
for redemption.

8. Repurchase of Notes at the Option of the Holders upon Change of Control and
Asset Sales

Upon the occurrence of a Change of Control, each Holder shall have the right,
subject to certain conditions specified in the Indenture, to cause the Issuer to
repurchase all or any part (equal to $2,000 or an integral multiple of $1,000)
of that Holder’s Notes at a purchase price in cash equal to 101% of the
aggregate principal amount thereof, plus accrued and unpaid interest and Special
Interest, if any, to the date of purchase (subject to the right of the Holders
of record on the relevant record date to receive interest due on the relevant
Interest Payment Date), as provided in, and subject to the terms of, the
Indenture.

In accordance with Section 4.06 of the Indenture, the Issuer will be required to
offer to purchase Notes upon the occurrence of certain events related to sales
of Company assets. If such an event occurs, the offer price for the Notes in any
Asset Sale Offer will be equal to 100% of the principal amount of the Notes
repurchased, plus accrued and unpaid interest and Special Interest, if any, on
the Notes to the date of purchase, as provided in, and subject to the terms of,
the Indenture.

9. Denominations; Transfer; Exchange

The Notes are in registered form, without coupons, in denominations of $2,000
and any integral multiple of $1,000 in excess of $2,000. The transfer of Notes
may be registered and Notes may be exchanged in accordance with the Indenture.
Upon any registration of transfer or exchange, the Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements or
transfer documents and the Issuer may require a Holder to pay any taxes required
by law or permitted by the Indenture. The Registrar need not register the
transfer of or exchange any Notes selected for redemption (except, in the case
of a Note to be redeemed in part, the portion of the Note not to be redeemed) or
to transfer or exchange any Notes (i) for a period of 15 days prior to a
selection of Notes to be redeemed or (ii) tendered and not withdrawn in
connection with a Change of Control Offer or an Asset Sale Offer. Transfer may
be restricted as provided in the Indenture.

 

A-8



--------------------------------------------------------------------------------

10. Persons Deemed Owners

The registered Holder of this Note shall be treated as its owner for all
purposes.

11. Unclaimed Money

Subject to any applicable escheat or other abandoned property law, the Trustee
or Paying Agent shall pay to the Issuer upon written request any money held by
them for the payment of principal of, premium (if any), interest or Special
Interest (if any) on, any Note that remains unclaimed for two years after such
amounts have become due and payable, and, thereafter, Holders entitled to the
money must look to the Issuer for payment as a general creditor, and the Trustee
and each Paying Agent shall have no further liability with respect to such
monies.

12. Discharge and Defeasance

Subject to certain conditions, the Issuer at any time may terminate some of or
all its obligations under the Notes and the Indenture if, among other things,
the Issuer deposits with the Trustee, in trust, for the benefit of the Holders
of the Notes, cash in U.S. dollars, Government Securities, or a combination
thereof, in such amounts as will be sufficient, in the opinion of a nationally
recognized firm of independent public accountants, to pay the principal of, or
premium (if any), interest and Special Interest (if any) on, the outstanding
Notes.

13. Amendment, Supplement and Waiver

(a) Subject to certain exceptions, the Indenture, the Notes or the Note
Guarantees may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes), and any provision of the
Indenture, the Notes or the Note Guarantees may be waived with the consent of
the Holders of a majority in principal amount of the then outstanding Notes
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes).

(b) Without the consent of any Holder of a Note, the Indenture, the Notes or the
Note Guarantees may be amended or supplemented to cure any ambiguity, omission,
mistake, defect or inconsistency, to provide for uncertificated Notes in
addition to or in place of certificated Notes, to provide for the assumption of
the Issuer’s or any Guarantor’s obligations to Holders of Notes in the case of a
merger or consolidation or sale of all or substantially all of the Issuer’s or
such Guarantor’s assets, to make any change that would provide any additional
rights or benefits to the Holders of Notes or that does not adversely affect the
legal rights under the Indenture of any such Holder, to comply with requirements
of the SEC in order to effect or maintain the qualification of the Indenture
under the TIA, to comply with Section 4.11 of the Indenture, to conform the text
of the Indenture, the Notes or the Note Guarantees to any provision of the
section of the Offering Memorandum entitled “Description of Notes” to the extent
that such provision in the “Description of Notes” was intended to be a verbatim
recitation of a provision of the Indenture, the Notes or the Note Guarantees, to
evidence and provide for the acceptance of appointment by a successor Trustee
(provided that the successor Trustee is otherwise qualified and eligible to act
as such under the Indenture), to provide for the issuance of Additional Notes in
accordance with the Indenture, or to grant any Lien for the benefit of the
Holders of the Notes.

 

A-9



--------------------------------------------------------------------------------

14. Defaults and Remedies

In the case of an Event of Default arising from events of bankruptcy or
insolvency specified in Section 6.01(f) or Section 6.01(g) of the Indenture with
respect to the Company, all outstanding Notes will become due and payable
immediately without further action or notice. If any other Event of Default
occurs and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the then-outstanding Notes may declare all the Notes to be
due and payable immediately by notice in writing to the Issuer specifying the
Event of Default; provided, however, that a Default under Section 6.01(d) of the
Indenture shall not constitute an Event of Default until the Trustee notifies
the Company or the Holders of at least 25% in principal amount of the
outstanding Notes notify the Company and the Trustee of the Default and the
Company does not cure such Default within the time specified in Section 6.01(d)
after receipt of such notice. Holders of the Notes may not enforce the Indenture
or the Notes except as provided in the Indenture. Subject to certain
limitations, Holders of a majority in principal amount of the then-outstanding
Notes may direct the Trustee in its exercise of any trust or power. The Trustee
may withhold from Holders of the Notes notice of any Default or Event of Default
(except a Default or Event of Default relating to the payment of principal or
interest or premium, if any, or Special Interest, if any) if and so long as a
committee of its Responsible Officers in good faith determines that withholding
the notice is in the interests of the Holders of the Notes. Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default or Event of Default and its consequences under the Indenture,
except a continuing Default or Event of Default in the payment of interest or
Special Interest, if any, on, premium, if any, on, or the principal of, the
Notes; provided, however, that the Holders of a majority in principal amount of
the then outstanding Notes may rescind an acceleration and its consequences,
except a Default or Event of Default in the payment of the principal of, or
premium (if any), interest or Special Interest (if any) on, a Note.

15. Trustee Dealings with the Company

Subject to certain limitations imposed by the TIA, the Trustee, in its
individual or any other capacity, may become the owner or pledgee of Notes and
may become a creditor of, or otherwise deal with, the Issuer or its Affiliates
with the same rights it would have if it were not Trustee.

16. No Recourse Against Others

No director, officer, employee, manager, incorporator or holder of any Equity
Interests in ACCO or of any Guarantor or any direct or indirect parent
corporation, as such, shall have any liability for any obligations of the Issuer
or the Guarantors under the Notes, the Indenture or the Note Guarantees for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability. The waiver and release under are part of the consideration for
issuance of the Notes and the Note Guarantees.

 

A-10



--------------------------------------------------------------------------------

17. Authentication

This Note shall not be valid until authenticated by the manual signature of the
Trustee or an authenticating agent.

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

19. GOVERNING LAW

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES WHICH
WOULD HAVE THE EFFECT OF APPLYING THE LAWS OF ANY OTHER JURISDICTION.

20. CUSIP Numbers; ISINs

The Company has caused CUSIP numbers and ISINs to be printed on the Notes and
has directed the Trustee to use CUSIP numbers and ISINs in notices of redemption
as a convenience to the Holders. No representation is made as to the accuracy of
such numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

21. Guarantee

The Company’s obligations under the Notes are fully and unconditionally
guaranteed, jointly and severally, by the Guarantors.

22. Copies of Documents

The Company will furnish to any Holder of Notes upon written request and without
charge to the Holder a copy of the Indenture which has in it the text of this
Note.

 

A-11



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:
                                         
                                         
                                                                (INSERT
ASSIGNEE’S LEGAL NAME)                            

 

 

 

 

 

(Insert assignee’s address and zip code)

 

and irrevocably appoint                                          
                                         
                                         
                                                      

as agent to transfer this Note on the books of the Company. The agent may
substitute another to act for him or her.

Date:                     

 

Your Signature:  

 

  (Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:                                     

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-12



--------------------------------------------------------------------------------

[To be inserted for Rule 144A Global Note]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of Decrease in

Principal Amount at

Maturity

of this Global Note

 

Amount of Increase in

Principal Amount at

Maturity

of this Global Note

 

Principal Amount

of this Global Note

Following such

decrease (or increase)

 

Signature of

Authorized Officer

of Trustee or Notes

Custodian

                               

[To be inserted for Regulation S Global Note]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE REGULATION S GLOBAL NOTE

The following exchanges of a part of this Regulation S Global Note for an
interest in another Global Note or of other Restricted Global Notes for an
interest in this Regulation S Global Note, have been made:

 

Date of Exchange

 

Amount of Decrease in

Principal Amount at

Maturity

of this Global Note

 

Amount of Increase in

Principal Amount at

Maturity

of this Global Note

 

Principal Amount

of this Global Note

Following such

decrease (or increase)

 

Signature of

Authorized Officer

of Trustee or Notes

Custodian

                               

 

A-13



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.06 (Asset Sale) or Section 4.08 (Change of Control) of the Indenture,
check the box:

Asset Sale    ¨                Change of Control    ¨

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.06 (Asset Sale) or Section 4.08 (Change of Control) of the
Indenture, state the amount ($2,000 or an integral multiple of $1,000 in excess
of $2,000):

$        

 

Date:                                                                          
    Your Signature:  

 

      (Sign exactly as your name appears on the face of this Note    
Tax Identification No.:  

 

Signature Guarantee*:                                       
                       

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-14



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF FACE OF EXCHANGE NOTE]3

[Global Note Legend]

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OR SECTION 9.05 OF THE INDENTURE, (II) THIS GLOBAL NOTE
MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.2(b) OF THE
APPENDIX TO THE INDENTURE, (III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE
TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS
GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN
CONSENT OF THE COMPANY.

Each Regulation S Global Note shall bear the following additional legend (as
applicable):

THE RIGHTS ATTACHING TO THIS REGULATION S GLOBAL NOTE, AND THE CONDITIONS AND
PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS SPECIFIED IN
THE INDENTURE (AS DEFINED HEREIN).

Each Definitive Note shall bear the following additional legend:

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRUSTEE SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH REGISTRAR AND TRUSTEE
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

 

3 

If “Private Exchange Securities” as defined in the Registration Rights Agreement
are to be issued instead of Exchange Notes, the Restricted Notes Legend should
be included on the face of such Private Exchange Securities.

 

B-1



--------------------------------------------------------------------------------

[FORM OF EXCHANGE NOTE]

CUSIP No.                     

ISIN No.                     

 

No.                $             

MONACO SPINCO INC.

6.75% Senior Notes due 2020

ACCO BRANDS CORPORATION, a Delaware corporation, for value received, promises to
pay to [            ], or its registered assigns, the principal sum of
[            ] Dollars [, or such other amount as is listed on the Schedule of
Increases or Decreases in Global Note attached hereto]4 on April 30, 2020.

Interest Payment Dates: April 30 and October 30.

Record Dates: April 15 and October 15.

Additional provisions of this Note are set forth on the other side of this Note.

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed.

 

MONACO SPINCO INC.

 

By:

 

 

Name:

 

Title:

 

Dated:                     

[Attach Notation of Note Guarantee for each Guarantor]

 

 

4 

Use the Schedule of Increases and Decreases language if Note is in Global Form.

 

B-2



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

Wells Fargo Bank, National Association, as Trustee,

  certifies that this is one of the

  Notes referred to in the Indenture

 

By:                                                            Authorized  
Signatory Dated:                       

 

* / If the Note is to be issued in global form, add the Global Notes Legend and
the applicable attachment from Exhibit B captioned “TO BE ATTACHED TO GLOBAL
NOTES – SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTES”.

 

B-3



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF EXCHANGE NOTE]

MONACO SPINCO INC.

6.75% Senior Notes due 2020

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. Interest

The Issuer promises to pay interest on the principal amount of this Note at the
rate per annum shown above from the date hereof until maturity. The Issuer shall
pay interest semiannually in arrears on April 30 and October 30 of each year, or
if any such day is not a Business Day, on the next succeeding Business Day (each
an “Interest Payment Date”), commencing October 30, 2012. Interest on the Notes
shall accrue from the most recent date to which interest has been paid or duly
provided for or, if no interest has been paid or duly provided for, from
April 30, 2012 until the principal hereof is due. Interest shall be computed on
the basis of a 360-day year of twelve 30-day months. The Issuer shall pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal at a rate equal to 1% per annum in excess
of the then applicable interest rate on the Notes to the extent lawful; the
Issuer shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue installments of interest (without regard to
any applicable grace period) from time to time at the same rate to the extent
lawful.

2. Method of Payment

The Issuer shall pay interest on the Notes (except defaulted interest) to the
Persons who are registered Holders at the close of business on the April 15 or
October 15 immediately preceding the Interest Payment Date even if Notes are
canceled after the record date and on or before the Interest Payment Date,
except as provided in Section 2.12 of the Indenture with respect to defaulted
interest. The Issuer shall pay principal, premium, if any, and interest on the
Notes in money of the United States of America that at the time of payment is
legal tender for payment of public and private debts. The Issuer will make
payments in respect of the Notes represented by the Global Notes, including
principal, premium, if any, and interest, by wire transfer of immediately
available funds to the accounts specified by the Global Note Holder. The Issuer
will make all payments of principal, interest, and premium, if any, with respect
to Definitive Notes by wire transfer of immediately available funds to the
accounts specified by the Holders of the Definitive Notes or, if no such account
is specified, by mailing a check to each such Holder’s registered address. All
other payments on Notes shall be made at the office or agency of the Paying
Agent and Registrar unless the Issuer elects to make interest payments by check
mailed to the Holders at their addresses set forth in the register of Holders.

3. Paying Agent and Registrar

Initially, Wells Fargo Bank, National Association (the “Trustee”) will act as
Paying Agent and Registrar. The Issuer may appoint and change any Paying Agent
or Registrar without notice to any Holder. The Company or any of its
Subsidiaries may act as Paying Agent or Registrar.

 

B-4



--------------------------------------------------------------------------------

4. Indenture

The Issuer issued the Notes under an Indenture dated as of April 30, 2012 (the
“Indenture”), among the Issuer, the Guarantors and the Trustee. The terms of the
Notes include those stated in the Indenture and those made part of the Indenture
by reference to the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb) as in effect on the date of the Indenture (the “TIA”). The Notes
are subject to all such terms and provisions of the Indenture, and the Holders
(as defined in the Indenture) are referred to the Indenture and the TIA for a
statement of such terms and provisions. To the extent any provision of this Note
conflicts with the express provisions of the Indenture, the provisions of the
Indenture shall govern and be controlling. The Indenture pursuant to which this
Note is issued provides that an unlimited aggregate principal amount of
Additional Notes may be issued thereunder.

5. Optional Redemption

(a) Except as set forth in subparagraph (b) of this paragraph 5, the Issuer
shall not have the option to redeem the Notes pursuant to this Section prior to
April 30, 2017. On or after April 30, 2017, the Issuer may redeem the Notes, in
whole at any time or in part from time to time, upon not less than 30 nor more
than 60 days’ notice, at the redemption prices (expressed as percentages of
principal amount) set forth below, plus accrued and unpaid interest thereon, to
the applicable redemption date, if redeemed during the 12-month period beginning
on April 30 of the years indicated below, subject to the rights of Holders of
Notes on the relevant record date to receive interest on the relevant Interest
Payment Date:

 

Year

   Percentage  

April 30, 2017

     103.3750 % 

April 30, 2018

     101.6875 % 

April 30, 2019 and thereafter

     100.0000 % 

(b) At any time prior to April 30, 2017, the Issuer may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at a redemption price equal to 100% of the principal amount of
the Notes redeemed, plus the Applicable Premium as of, and accrued and unpaid
interest, if any, to, the date of redemption, subject to the rights of Holders
of Notes on the relevant record date to receive interest on the relevant
Interest Payment Date.

6. Mandatory Redemption

The Issuer shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

 

B-5



--------------------------------------------------------------------------------

7. Notice of Redemption

Notice of redemption will be mailed by first-class mail at least 30 days but not
more than 60 days before the redemption date to each Holder of Notes to be
redeemed at his, her or its registered address, except that redemption notices
may be mailed more than 60 days prior to a redemption date if the notice is
issued in connection with a defeasance of the Notes or a satisfaction and
discharge of the Indenture. Notes in denominations larger than $2,000 may be
redeemed in part but only in whole multiples of $1,000. On or after the
redemption date interest ceases to accrue on Notes or portions thereof called
for redemption.

8. Repurchase of Notes at the Option of the Holders upon Change of Control and
Asset Sales

Upon the occurrence of a Change of Control, each Holder shall have the right,
subject to certain conditions specified in the Indenture, to cause the Issuer to
repurchase all or any part (equal to $2,000 or an integral multiple of $1,000)
of that Holder’s Notes at a purchase price in cash equal to 101% of the
aggregate principal amount thereof, plus accrued and unpaid interest to the date
of purchase (subject to the right of the Holders of record on the relevant
record date to receive interest due on the relevant Interest Payment Date), as
provided in, and subject to the terms of, the Indenture.

In accordance with Section 4.06 of the Indenture, the Issuer will be required to
offer to purchase Notes upon the occurrence of certain events related to sales
of Issuer assets. If such an event occurs, the offer price for the Notes in any
Asset Sale Offer will be equal to 100% of the principal amount of the Notes
repurchased, plus accrued and unpaid interest on the Notes to the date of
purchase, as provided in, and subject to the terms of, the Indenture.

9. Denominations; Transfer; Exchange

The Notes are in registered form, without coupons, in denominations of $2,000
and any integral multiple of $1,000 in excess of $2,000. The transfer of Notes
may be registered and Notes may be exchanged in accordance with the Indenture.
Upon any registration of transfer or exchange, the Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements or
transfer documents and the Company may require a Holder to pay any taxes
required by law or permitted by the Indenture. The Registrar need not register
the transfer of or exchange any Notes selected for redemption (except, in the
case of a Note to be redeemed in part, the portion of the Note not to be
redeemed) or to transfer or exchange any Notes (i) for a period of 15 days prior
to a selection of Notes to be redeemed or (ii) tendered and not withdrawn in
connection with a Change of Control Offer or an Asset Sale Offer. Transfer may
be restricted as provided in the Indenture.

10. Persons Deemed Owners

The registered Holder of this Note shall be treated as its owner for all
purposes.

11. Unclaimed Money

Subject to any applicable escheat or other abandoned property law, the Trustee
or Paying Agent shall pay to the Issuer upon written request any money held by
them for the payment

 

B-6



--------------------------------------------------------------------------------

of principal of, or premium (if any) on, any Note that remains unclaimed for two
years after such amounts have become due and payable, and, thereafter, Holders
entitled to the money must look to the Issuer for payment as a general creditor,
and the Trustee and each Paying Agent shall have no further liability with
respect to such monies.

12. Discharge and Defeasance

Subject to certain conditions, the Issuer at any time may terminate some of or
all its obligations under the Notes and the Indenture if, among other things,
the Company deposits with the Trustee, in trust, for the benefit of the Holders
of the Notes, cash in U.S. dollars, Government Securities, or a combination
thereof, in such amounts as will be sufficient, in the opinion of a nationally
recognized firm of independent public accountants, to pay the principal of, or
premium (if any) and interest on, the outstanding Notes.

13. Amendment, Supplement and Waiver

(a) Subject to certain exceptions, the Indenture, the Notes or the Note
Guarantees may be amended or supplemented with the consent of the Holders of at
least a majority in aggregate principal amount of the Notes then outstanding
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes), and any provision of the
Indenture, the Notes or the Note Guarantees may be waived with the consent of
the Holders of a majority in principal amount of the then outstanding Notes
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes).

(b) Without the consent of any Holder of a Note, the Indenture, the Notes or the
Note Guarantees may be amended or supplemented to cure any ambiguity, omission,
mistake, defect or inconsistency, to provide for uncertificated Notes in
addition to or in place of certificated Notes, to provide for the assumption of
the Issuer’s or any Guarantor’s obligations to Holders of Notes in the case of a
merger or consolidation or sale of all or substantially all of the Issuer’s or
such Guarantor’s assets, to make any change that would provide any additional
rights or benefits to the Holders of Notes or that does not adversely affect the
legal rights under the Indenture of any such Holder, to comply with requirements
of the SEC in order to effect or maintain the qualification of the Indenture
under the TIA, to comply with Section 4.11 of the Indenture, to conform the text
of the Indenture, the Notes or the Note Guarantees to any provision of the
section of the Offering Memorandum entitled “Description of Notes” to the extent
that such provision in the “Description of Notes” was intended to be a verbatim
recitation of a provision of the Indenture, the Notes or the Note Guarantees, to
evidence and provide for the acceptance of appointment by a successor Trustee
(provided that the successor Trustee is otherwise qualified and eligible to act
as such under the Indenture), to provide for the issuance of Additional Notes in
accordance with the Indenture, or to grant any Lien for the benefit of the
Holders of the Notes.

14. Defaults and Remedies

In the case of an Event of Default arising from events of bankruptcy or
insolvency specified in Section 6.01(f) or Section 6.01(g) of the Indenture with
respect to the Company, all outstanding Notes will become due and payable
immediately without further action or notice. If

 

B-7



--------------------------------------------------------------------------------

any other Event of Default occurs and is continuing, the Trustee or the Holders
of at least 25% in principal amount of the then outstanding Notes may declare
all the Notes to be due and payable immediately by notice in writing to the
Company specifying the Event of Default; provided, however, that a Default under
Section 6.01(d) of the Indenture shall not constitute an Event of Default until
the Trustee notifies the Company or the Holders of at least 25% in principal
amount of the outstanding Notes notify the Company and the Trustee of the
Default and the Company does not cure such Default within the time specified in
Section 6.01(d) after receipt of such notice. Holders of the Notes may not
enforce the Indenture or the Notes except as provided in the Indenture. Subject
to certain limitations, Holders of a majority in principal amount of the
then-outstanding Notes may direct the Trustee in its exercise of any trust or
power. The Trustee may withhold from Holders of the Notes notice of any Default
or Event of Default (except a Default or Event of Default relating to the
payment of principal, interest or premium, if any) if and so long as a committee
of its Responsible Officers in good faith determines that withholding the notice
is in the interests of the Holders of the Notes. Holders of a majority in
aggregate principal amount of the Notes then outstanding by notice to the
Trustee may on behalf of the Holders of all of the Notes waive any existing
Default or Event of Default and its consequences under the Indenture, except a
continuing Default or Event of Default in the payment of interest on, premium,
if any, on, or the principal of, the Notes; provided, however, that the Holders
of a majority in principal amount of the then outstanding Notes may rescind an
acceleration and its consequences, except a Default or Event of Default in the
payment of the principal of, or premium (if any) or interest on, a Note.

15. Trustee Dealings with the Issuer

Subject to certain limitations imposed by the TIA, the Trustee, in its
individual or any other capacity, may become the owner or pledgee of Notes and
may become a creditor of, or otherwise deal with, the Issuer or its Affiliates
with the same rights it would have if it were not Trustee.

16. No Recourse Against Others

No director, officer, employee, manager, incorporator or holder of any Equity
Interests in ACCO or of any Guarantor or any direct or indirect parent
corporation, as such, shall have any liability for any obligations of the Issuer
or the Guarantors under the Notes, the Indenture or the Note Guarantees for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability. The waiver and release under are part of the consideration for
issuance of the Notes and the Note Guarantees.

17. Authentication

This Note shall not be valid until authenticated by the manual signature of the
Trustee or an authenticating agent.

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT TEN
(=joint tenants with rights of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform Gift to Minors Act).

 

B-8



--------------------------------------------------------------------------------

19. GOVERNING LAW

THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES WHICH
WOULD HAVE THE EFFECT OF APPLYING THE LAWS OF ANY OTHER JURISDICTION.

20. CUSIP Numbers; ISINs

The Issuer has caused CUSIP numbers and ISINs to be printed on the Notes and has
directed the Trustee to use CUSIP numbers and ISINs in notices of redemption as
a convenience to the Holders. No representation is made as to the accuracy of
such numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

21. Guarantee

The Issuer’s obligations under the Notes are fully and unconditionally
guaranteed, jointly and severally, by the Guarantors.

22. Copies of Documents

The Issuer will furnish to any Holder of Notes upon written request and without
charge to the Holder a copy of the Indenture which has in it the text of this
Note.

 

B-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

(I) or (we) assign and transfer this Note to:
                                         
                                         
                                         
                                         
          __________________________________________________________________________

(INSERT ASSIGNEE’S LEGAL NAME)                                             

 

                                                                   
                                         
                                        
                                         
                                                                       

 

                                                                   
                                         
                                         
                                         
                                                                     

 

                                                                   
                                         
                                         
                                         
                                                                     

 

                                                                   
                                         
                                         
                                         
                                                                     

(Insert assignee’s address and zip code)

and irrevocably appoint                   
                                         
                                         
                                         
                                                                       

as agent to transfer this Note on the books of the Company. The agent may
substitute another to act for him or her.

Date:                    

 

  Your Signature:  

 

    (Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:  

 

* Participant in a recognized Signature

Guarantee Medallion Program (or other

signature guarantor acceptable to the Trustee).

 

B-10



--------------------------------------------------------------------------------

[To be inserted for Rule 144A Global Note]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of Decrease in

Principal Amount at

Maturity

of this Global Note

 

Amount of Increase in

Principal Amount at

Maturity

of this Global Note

 

Principal Amount

of this Global Note

Following such

decrease (or increase)

 

Signature of

Authorized Officer

of Trustee or Notes

Custodian

                               

[To be inserted for Regulation S Global Note]

SCHEDULE OF EXCHANGES OF INTERESTS IN THE REGULATION S GLOBAL NOTE

The following exchanges of a part of this Regulation S Global Note for an
interest in another Global Note for an interest in this Regulation S Global
Note, have been made:

 

Date of Exchange

 

Amount of Decrease in

Principal Amount at

Maturity

of this Global Note

 

Amount of Increase in

Principal Amount at

Maturity

of this Global Note

 

Principal Amount

of this Global Note

Following such

decrease (or increase)

 

Signature of

Authorized Officer

of Trustee or Notes

Custodian

                               

 

B-11



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.06 (Asset Sale) or Section 4.08 (Change of Control) of the Indenture,
check the box:

Asset Sale         ¨                          Change of Control         ¨

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.06 (Asset Sale) or Section 4.08 (Change of Control) of the
Indenture, state the amount ($2,000 or an integral multiple of $1,000 in excess
of $2,000):

$         

 

Date:  

 

       Your Signature:                       (Sign exactly as your name appears
on the face of this Note          Tax Identification No.:     

Signature Guarantee*:

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

B-12



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS

SUPPLEMENTAL INDENTURE, dated as of                     , among
                     (the “Guaranteeing Subsidiary”), a subsidiary of Monaco
SpinCo Inc., a Delaware corporation (or its permitted successor) (the
“Company”), the Company, the Guarantors listed on the signature pages hereto and
Wells Fargo Bank, National Association (or its permitted successor), a
nationally chartered banking association, as trustee under the Indenture
referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Company and the other Guarantors party thereto have heretofore
executed and delivered to the Trustee an indenture (as supplemented and amended,
the “Indenture”), dated as of April 30, 2012 providing for the issuance of the
Company’s 6.75% senior notes due 2020 (the “Notes”);

WHEREAS, Section 4.11 of the Indenture provides that under certain circumstances
the Company is required to cause the Guaranteeing Subsidiary to execute and
deliver to the Trustee a supplemental indenture pursuant to which the
Guaranteeing Subsidiary shall, subject to ARTICLE Twelve of the Indenture,
jointly and severally with all of the other Guarantors, fully and
unconditionally guarantee all the Company’s obligations under the Notes pursuant
to a Note Guarantee on the terms and conditions set forth herein (the “Note
Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee, the Company and
the existing Guarantors are authorized to execute and deliver this Supplemental
Indenture;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Guaranteeing
Subsidiary, the Company, the Guarantors and the Trustee mutually covenant and
agree as follows for the benefit of each other and the equal and ratable benefit
of the Holders of the Notes:

1. Defined Terms. As used in this Supplemental Indenture, terms defined in the
Indenture or in the preamble or recital hereto are used herein as therein
defined. The words “herein,” “hereof” and “hereby” and other words of similar
import used in this Supplemental Indenture refer to this Supplemental Indenture
as a whole and not to any particular section hereof.

2. Agreement to Guarantee.

(a) Subject to ARTICLE Twelve of the Indenture, the Guaranteeing Subsidiary,
jointly and severally with all other Guarantors, fully and unconditionally
guarantees to each Holder of a Note authenticated and delivered by the Trustee
and to the Trustee and its successors and assigns, irrespective of the validity
and enforceability of the Indenture, the Notes or the obligations of the Company
hereunder or thereunder, that:

 

D-1



--------------------------------------------------------------------------------

(i) the principal of, premium (if any), interest and Special Interest (if any)
on, the Notes will be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of,
premium (if any), interest and Special Interest (if any) on, the Notes, if
lawful (subject in all cases to any applicable grace period provided herein),
and all other obligations of the Company to the Holders or the Trustee hereunder
or thereunder will be promptly paid in full, all in accordance with the terms
hereof and thereof, and

(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, the same will be promptly paid in full when due in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. Failing payment when due of any amount
so guaranteed for whatever reason, the Guarantors shall be jointly and severally
obligated to pay the same immediately. The Guaranteeing Subsidiary agrees that
this is a guarantee of payment and not a guarantee of collection.

(b) The Guaranteeing Subsidiary hereby agrees that, to the maximum extent
permitted under applicable law, its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or the Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a Guarantor.

(c) The Guaranteeing Subsidiary, subject to Section 6.06 of the Indenture,
hereby waives diligence, presentment, demand of payment, filing of claims with a
court in the event of insolvency or bankruptcy of the Company, any right to
require a proceeding first against the Company, protest, notice and all demands
whatsoever and covenants that this Note Guarantee shall not be discharged except
by complete performance of the obligations contained in the Notes and the
Indenture.

(d) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Guarantors, or any custodian, trustee, liquidator or other
similar official acting in relation to the Company or any Guarantor, any amount
paid by any of them to the Trustee or such Holder, this Note Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.

(e) The Guaranteeing Subsidiary agrees that it shall not be entitled to any
right of subrogation in relation to the Holders in respect of any obligations
guaranteed hereby until payment in full of all obligations guaranteed hereby.

(f) The Guaranteeing Subsidiary agrees that, as between the Guarantors, on the
one hand, and the Holders and the Trustee, on the other hand, (i) the maturity
of the obligations guaranteed hereby may be accelerated as provided in ARTICLE
Six of the Indenture for the purposes of the Note Guarantee of such Guaranteeing
Subsidiary, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (ii) in
the event of any declaration of acceleration of such obligations as provided in
ARTICLE Six of the Indenture, such obligations (whether or not due and payable)
shall forthwith become due and payable by the Guarantors for the purpose of the
Note Guarantee.

 

D-2



--------------------------------------------------------------------------------

(g) The Guaranteeing Subsidiary shall have the right to seek contribution from
any non-paying Guarantor so long as the exercise of such right does not impair
the rights of the Holders under the Note Guarantee.

(h) The Guaranteeing Subsidiary confirms, pursuant to Section 12.02 of the
Indenture, that it is the intention of such Guaranteeing Subsidiary that the
Note Guarantee not constitute (i) a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal or state law to the extent
applicable to the Note Guarantee or (ii) an unlawful distribution under any
applicable state law prohibiting shareholder distributions by an insolvent
subsidiary to the extent applicable to the Note Guarantee. To effectuate the
foregoing intention, the Guaranteeing Subsidiary and the Trustee hereby
irrevocably agree that the obligations of the Guaranteeing Subsidiary will be
limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Guaranteeing Subsidiary that are
relevant under such laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of any
other Guarantor in respect of the obligations of such other Guarantor under
ARTICLE Twelve of the Indenture, result in the obligations of the Guaranteeing
Subsidiary under the Note Guarantee not constituting a fraudulent transfer or
conveyance or such an unlawful shareholder distribution.

3. Notices. All notices or other communications to the Guaranteeing Subsidiary
shall be given as provided in Section 13.02 of the Indenture.

4. Ratification of Indenture; Supplemental Indentures Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.

5. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES WHICH WOULD HAVE THE EFFECT OF APPLYING THE LAWS
OF ANY OTHER JURISDICTION.

6. Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture or the Note
Guarantees.

7. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

8. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

9. Execution and Delivery. The Guaranteeing Subsidiary agrees that the Note
Guarantee shall remain in full force and effect notwithstanding any failure to
endorse on each Note a notation of the Note Guarantee.

 

D-3



--------------------------------------------------------------------------------

10. No Recourse Against Others. No director, officer, employee, incorporator or
stockholder of the Guaranteeing Subsidiary, as such, shall have any liability
for any obligations of the Guaranteeing Subsidiary under the Notes, the
Indenture, this Supplemental Indenture, the Note Guarantees, or any document
related to any of the foregoing or for any claim based on, in respect of, or by
reason of, such obligations or their creation. The waiver and release under this
Section 10 are part of the consideration for the Note Guarantees.

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

[NEW GUARANTOR]

 

By:  

 

Name:   Title:  

 

MONACO SPINCO. INC.

 

By:  

 

Name:   Title:  

 

GUARANTORS:

[NAMES OF EXISTING GUARANTORS]

 

By:  

 

Name:   Title:  

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, AS TRUSTEE

 

By:  

 

Name:   Title:  

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTATION OF GUARANTEE

For value received, each Guarantor (which term includes any successor Person
under the Indenture) has, jointly and severally, unconditionally guaranteed, to
the extent set forth in and subject to the provisions in the Indenture, dated as
of April 30, 2012 (the “Indenture”), among Monaco SpinCo Inc., a Delaware
corporation (the “Company”), the Guarantors and Wells Fargo Bank, National
Association, a nationally chartered banking association, as trustee (the
“Trustee”), (a) the full and punctual payment when due, whether at Stated
Maturity, by acceleration, by redemption or otherwise, of all obligations of the
Company under the Indenture (including obligations to the Trustee) and the
Notes, whether for payment of principal of, or premium (if any), interest and
Special Interest (if any) on, the Notes and all other monetary obligations of
the Company under the Indenture (including interest on the overdue principal of,
premium (if any), interest and Special Interest (if any) on, the Notes, if
lawful (subject in all cases to any applicable grace period provided in the
Indenture)) and the Notes and (b) the full and punctual performance within
applicable grace periods of all other obligations of the Company whether for
fees, expenses, indemnification or otherwise under this Indenture and the Notes
(all the foregoing being hereinafter collectively called the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice or further assent
from each such Guarantor, and that each such Guarantor shall remain bound under
ARTICLE Twelve of the Indenture notwithstanding any extension or renewal of any
Guaranteed Obligation. The obligations of the Guarantors to the Holders of Notes
and to the Trustee pursuant to the Note Guarantee and the Indenture are
expressly set forth in ARTICLE Twelve of the Indenture and reference is hereby
made to the Indenture for the precise terms of the Note Guarantee. Each Holder
of a Note, by accepting the same, (a) agrees to and shall be bound by such
provisions and (b) appoints the Trustee attorney-in-fact of such Holder for such
purpose.

[SIGNATURE PAGE FOLLOWS]

 

E-1



--------------------------------------------------------------------------------

IN WITNESS HEREOF, each Guarantor has caused this Notation of Guarantee to be
signed manually or by facsimile by its duly authorized officer.

[NAME OF GUARANTOR]

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CERTIFICATE OF TRANSFER

Monaco SpinCo Inc.

300 Tower Parkway

Lincolnshire, Illinois 60069

Attention: Chief Financial Officer

Wells Fargo Bank, National Association

608 Second Avenue South, N9303-121

Minneapolis, Minnesota 55479

Attention: Corporate Trust Operations

Email: DAPSReorg@wellsfargo.com

Re: 6.75% Senior Notes due 2020

Reference is hereby made to the Indenture, dated as of April 30, 2012 (the
“Indenture”), among Monaco SpinCo Inc., a Delaware corporation (the “Company”),
the Guarantors and Wells Fargo Bank, National Association, a nationally
chartered banking association, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

                     (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $         in such Note[s] or interests (the “Transfer”), to
                     (the “Transferee”), as further specified in Annex A hereto.
In connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

¨ 1. Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Definitive Note Pursuant to Rule 144A. The Transfer is being
effected pursuant to and in accordance with Rule 144A under the Securities Act
of 1933, as amended (the “Securities Act”), and, accordingly, the Transferor
hereby further certifies that the beneficial interest or Definitive Note is
being transferred to a Person that the Transferor reasonably believed and
believes is purchasing the beneficial interest or Definitive Note for its own
account, or for one or more accounts with respect to which such Person exercises
sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Restricted Notes
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.

¨ 2. Check if Transferee will take delivery of a beneficial interest in a
Regulation S Global Note or a Definitive Note pursuant to Regulation S. The
Transfer is being effected

 

F-1



--------------------------------------------------------------------------------

pursuant to and in accordance with Rule 903 or Rule 904 under the Securities Act
and, accordingly, the Transferor hereby further certifies that (i) the Transfer
is not being made to a Person in the United States and (x) at the time the buy
order was originated, the Transferee was outside the United States or such
Transferor and any Person acting on its behalf reasonably believed and believes
that the Transferee was outside the United States or (y) the transaction was
executed in, on or through the facilities of a designated offshore securities
market and neither such Transferor nor any Person acting on its behalf knows
that the transaction was prearranged with a buyer in the United States, (ii) no
directed selling efforts have been made in contravention of the requirements of
Rule 903(b) or Rule 904(b) of Regulation S under the Securities Act, (iii) the
transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act and (iv) the transfer is not being made to a
U.S. Person or for the account or benefit of a U.S. Person (other than an
Initial Purchaser). Upon consummation of the proposed transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will be subject to the restrictions on Transfer enumerated in
the Regulation S Legend printed on the Regulation S Global Note and/or the
Definitive Note and in the Indenture and the Securities Act.

¨ 3. Transferee will take delivery of a Restricted Definitive Note pursuant to
any provision of the Securities Act other than Rule 144, Rule 144A or Regulation
S. The Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that such Transfer is being
effected to the Company or a Subsidiary thereof.

4. Transferee will take delivery of a beneficial interest in an Unrestricted
Global Note or of an Unrestricted Definitive Note.

¨(a) Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Restricted
Notes Legend or the Regulation S Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Note will no longer be subject to the restrictions on
transfer enumerated in the Restricted Notes Legend printed on the Restricted
Global Notes, on Restricted Definitive Notes and in the Indenture.

¨(b) Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and, in the case of a transfer from a Restricted Global Note or a
Restricted Definitive Note, the Transferor hereby further certifies that (a) the
Transfer is not being made to a person in the United States and (x) at the time
the buy order was originated, the Transferee was outside the United States or
such Transferor and any Person acting on its behalf reasonably believed and
believes that the Transferee was outside the United States or (y) the
transaction was executed in, on or through the facilities of a

 

F-2



--------------------------------------------------------------------------------

designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (b) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act, (c) the transaction is not part of a plan or scheme to
evade the registration requirements of the Securities Act and (d) the transfer
is not being made to a U.S. Person or for the account or benefit of a U.S.
Person, and (ii) the restrictions on transfer contained in the Indenture, the
Restricted Notes Legend or the Regulation S Legend are not required in order to
maintain compliance with the Securities Act. Upon consummation of the proposed
Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Regulation S Legend printed on the
Restricted Global Notes, on Restricted Definitive Notes and in the Indenture.

¨(c) Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is being
effected pursuant to and in compliance with an exemption from the registration
requirements of the Securities Act other than Rule 144, Rule 903 or Rule 904 and
in compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Restricted
Notes or Regulation S Legend are not required in order to maintain compliance
with the Securities Act. Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, the transferred beneficial interest
or Definitive Note will not be subject to the restrictions on transfer
enumerated in the Restricted Notes Legend or Regulation S Legend printed on the
Restricted Global Notes or Restricted Definitive Notes and in the Indenture.

¨ 5. Check if Transferee will take delivery of a Restricted Global Note as
registered Holder thereof. Such Transfer is being effected pursuant to an
exemption from the registration requirements of the Securities Act other than
Rule 144A, Rule 144, Rule 903 or Rule 904, and the Transferor hereby further
certifies that it has not engaged in any general solicitation within the meaning
of Regulation D under the Securities Act and the Transfer complies with the
transfer restrictions applicable to a Restricted Definitive Notes and the
requirements of the exemption claimed. Upon consummation of the proposed
transfer in accordance with the terms of the Indenture, the transferred
Restricted Global Note will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global Note
and in the Indenture and the Securities Act.

 

F-3



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

Dated:  

 

 

[Insert Name of Transferor]

 

By:  

 

Name:   Title:  

 

F-4



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

¨        (a)   a beneficial interest in the:    (i)   144A Global Note (CUSIP:
00081T AC2); or    (ii)   Regulation S Global Note (CUSIP: U00445 AB9); or ¨   
(b)       a Restricted Definitive Note.

 

2. After the Transfer the Transferee will hold:

[CHECK ONE]

 

¨    (a)    a beneficial interest in the:    (i)    144A Global Note (CUSIP:
00081T AC2); or    (ii)    Regulation S Global Note (CUSIP: U00445 AB9); or   
(iii)    Unrestricted Global Note (CUSIP: 00081T AD0); or ¨    (b)    a
Restricted Definitive Note; or ¨    (c)    an Unrestricted Definitive Note, ¨   
(d)    a Restricted Global Note as registered Holder hereof

in accordance with the terms of the Indenture.

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF CERTIFICATE OF EXCHANGE

Monaco SpinCo Inc.

300 Tower Parkway

Lincolnshire, Illinois 60069

Attention: Chief Financial Officer

Wells Fargo Bank, National Association

608 Second Avenue South, N9303-121

Minneapolis, Minnesota 55479

Attention: Corporate Trust Operations

Email: DAPSReorg@wellsfargo.com

Re: 6.75% Senior Notes due 2020

Reference is hereby made to the Indenture, dated as of April 30, 2012 (the
“Indenture”), among Monaco SpinCo Inc., a Delaware corporation (the “Company”),
the Guarantors and Wells Fargo Bank, National Association, a nationally
chartered banking association, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

                     (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of $        
in such Note[s] or interests (the “Exchange”). In connection with the Exchange,
the Owner hereby certifies that:

[CHECK ALL THAT APPLY]

1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note

¨(a) Check if Exchange is from beneficial interest in a Restricted Global Note
to beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Notes and
pursuant to and in accordance with the Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Restricted Notes Legend or Regulation S Legend are not required in order
to maintain compliance with the Securities Act and (iv) the beneficial interest
in an Unrestricted Global Note is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.

¨(b) Check if Exchange is from beneficial interest in a Restricted Global Note
to Unrestricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner’s own account without transfer,

 

G-1



--------------------------------------------------------------------------------

(ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Notes and pursuant to and in
accordance with the Securities Act, (iii) the restrictions on transfer contained
in the Indenture and the Restricted Notes Legend or Regulation S Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Definitive Note is being acquired in compliance with any applicable blue sky
securities laws of any state of the United States.

¨(c) Check if Exchange is from Restricted Definitive Note to beneficial interest
in an Unrestricted Global Note. In connection with the Owner’s Exchange of a
Restricted Definitive Note for a beneficial interest in an Unrestricted Global
Note, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act,
(iii) the restrictions on transfer contained in the Indenture and the Restricted
Notes Legend or the Regulation S Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

¨(d) Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Restricted Notes Legend or the
Regulation S Legend are not required in order to maintain compliance with the
Securities Act and (iv) the Unrestricted Definitive Note is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.

2. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes

¨(a) Check if Exchange is from beneficial interest in a Restricted Global Note
to Restricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner’s own account without transfer.
Upon consummation of the proposed Exchange in accordance with the terms of the
Indenture, the Restricted Definitive Note issued will continue to be subject to
the restrictions on transfer enumerated in the Restricted Notes Legend or
Regulation S Legend printed on the Restricted Definitive Note and in the
Indenture and the Securities Act.

¨(b) Check if Exchange is from Restricted Definitive Note to beneficial interest
in a Restricted Global Note. In connection with the Exchange of the Owner’s
Restricted Definitive Note for a beneficial interest in the [CHECK ONE] :

¨ 144A Global Note, :

¨ Regulation S Global Note, :

 

G-2



--------------------------------------------------------------------------------

with an equal principal amount, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner’s own account without transfer and
(ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Notes and pursuant to and in
accordance with the Securities Act, and in compliance with any applicable blue
sky securities laws of any state of the United States. Upon consummation of the
proposed Exchange in accordance with the terms of the Indenture, the beneficial
interest issued will be subject to the restrictions on transfer enumerated in
the Restricted Notes Legend or the Regulation S Legend, as applicable, printed
on the relevant Restricted Global Note and in the Indenture and the Securities
Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

Dated:                     

 

[Insert Name of Transferor]

By:

 

 

Name:

 

Title:

 

 

G-3